Exhibit 10.22
THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY Chapter 11 PLAN of Reorganization PURSUANT TO SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY CLAIMS OR INTERESTS.
EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED UNLESS AND
UNTIL SUCH CONSENTING CREDITOR HAS RECEIVED A DISCLOSURE STATEMENT AND RELATED
BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.



AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT
This Amended and Restated Restructuring Support Agreement (as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”) dated as of November 1, 2019, is entered into by
and among the following parties: (i) PG&E Corporation and Pacific Gas and
Electric Company, as debtors and debtors in possession (each, a “Debtor” and
collectively, the “Company” or the “Debtors”) in the Chapter 11 Cases (as
defined below), and (ii) each of the undersigned creditors party hereto from
time to time solely in each such creditor’s capacity as a holder of Subrogation
Claims (as defined below) (including Transferees and Joining Parties (each as
defined below), collectively the “Consenting Creditors”), and this Agreement
shall not be binding on any such holder in its capacity as the holder of any
claim or interest other than a Subrogation Claim. The Company and the Consenting
Creditors are referred to herein as the “Parties” and each individually as a
“Party.”
RECITALS:
WHEREAS, on January 29, 2019, (the “Petition Date”), the Debtors commenced
voluntary cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Northern District of California (the “Bankruptcy Court”), which Chapter
11 Cases have been consolidated by order of the Bankruptcy Court for procedural
purposes only and are being jointly administered under case number 19-30088
(DM);
WHEREAS, as of the date hereof, the Consenting Creditors have asserted certain
Subrogation Claims against the Company;
WHEREAS, before the date hereof, the Parties and their representatives have
engaged in arms’ length, good-faith negotiations regarding a settlement of the
Subrogation Claims against the Company on the terms set forth herein, including
the allowance of Subrogation Claims at the Allowed Subrogation Claim Amount
(each as defined below), which allowance will survive termination of this
Agreement in certain circumstances, as expressly set forth herein, and the
treatment of the Subrogation Claims with the Aggregate Subrogation Recovery (as
defined below) on the Effective Date of the Plan (each as defined below) (the
“Settlement”);
WHEREAS, the Parties have agreed to take certain actions in support of the
Settlement on the terms and conditions set forth in this Agreement; and
WHEREAS, the Parties desire to express to each other their mutual support and
commitment with respect to the Settlement, the Plan, and the other matters
discussed hereunder.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and incorporating and
affirming the accuracy of the Recitals stated above, the Parties, intending to
be legally bound, agree as follows:
1.Definitions; Rules of Construction.
        



--------------------------------------------------------------------------------



(a)Definitions. The following terms shall have the following definitions:
“A.B. 1054” means California Assembly Bill No. 1054, approved by the Governor on
July 12, 2019.
“Ad Hoc Subrogation Group” means that certain ad hoc group of holders of
Subrogation Claims, each in their capacities as such, represented by Willkie
Farr & Gallagher LLP, Diemer & Wei LLP and Rothschild & Co US Inc., the members
of which are disclosed in that certain Verified Statement of the Ad Hoc Group of
Subrogation Claim Holders Pursuant to Bankruptcy Rule 2019 [Dkt. No. 971] as
such statement may be amended from time to time.
“Ad Hoc Professionals” means (i) Willkie Farr & Gallagher LLP, (ii) Rothschild &
Co. US Inc., (iii) Diemer & Wei LLP, (iv) Kekst and Company Incorporated d/b/a
Kekst CNC, and (v) Wilson Public Affairs.
“Agreement” has the meaning set forth in the preamble hereof.
“Aggregate Subrogation Recovery” means the payment of $11 billion in full in
cash (subject to replacing a portion of the cash with Non-Cash Recovery in
accordance with Section 3(a)(ix) hereof) to a trust to be established pursuant
to the Plan for the benefit of holders of Subrogation Claims.
“Allowance Termination Notice” has the meaning set forth in Section 5(d) hereof.
“Allowed Subrogation Claim Amount” has the meaning set forth in in Section 4
hereof.
“Alternative Restructuring” has the meaning set forth in Section 2(a)(iii).
“Bankruptcy Code” has the meaning set forth in the recitals hereof.
“Bankruptcy Court” has the meaning set forth in the recitals hereof.
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, applicable to the Chapter 11 Cases, and any Local Rules
of the Bankruptcy Court.
“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.
“Chapter 11 Cases” has the meaning set forth in the recitals hereof.
“Claim” has the meaning ascribed to such term under section 101(5) of the
Bankruptcy Code.
“Company” has the meaning set forth in the preamble hereof.
“Confidential Claims Information” has the meaning set forth in Section 3(a)(vii)
hereof.
“Confirmation Order” means an order entered by the Bankruptcy Court confirming
the Plan.
“Consenting Creditors” has the meaning set forth in the preamble hereof.
“Creditor Termination Event” has the meaning set forth in Section 5(d) hereof.
“Debtor Termination Event” has the meaning set forth in Section 5(e) hereof.



--------------------------------------------------------------------------------



“Debtors” has the meaning set forth in the preamble hereof.
“Definitive Documents” means (i) the Plan and the Confirmation Order, (ii) the
Disclosure Statement and the Disclosure Statement Order, (iii) the Plan
Supplement, (iv) the RSA Approval Order, (v) any motions or pleadings filed by
the Debtors in the Chapter 11 Cases seeking approval or confirmation of the
foregoing, and (vi) any exhibits, appendices, or schedules contemplated by the
foregoing clause (i) – (v).
“Disclosure Statement” means the Debtors’ disclosure statement, including any
exhibits, appendices, or ballots attached thereto or contemplated thereby, and
any procedures related to the solicitation of votes to accept or reject the
Plan, in each case, as amended, supplemented, or otherwise modified from time to
time in accordance with the terms hereof.
“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and related solicitation materials, including
with respect to Section 2(a)(ii) hereof.
“Effective Date” means the effective date of the Plan or an Insolvent Plan.
“Estimation Proceedings” means any court proceedings related to the estimation
or allowance of IP Claims (in the aggregate) (whether in the Bankruptcy Court,
California state court, Federal District Court or any other forum, including any
state court proceedings related to the Tubbs Fire), including the pending
wildfire claims estimation proceeding before the Hon. James Donato in the
Northern District of California, Case No. 19-cv-05257-JD, and the pending
coordination proceeding in the Superior Court of the State of California for the
County of San Francisco before the Hon. Teri L. Jackson, the California North
Bay Fire Cases JCCP 4955.
“Findings and Orders” has the meaning set forth in Section 3(a)(v) hereof.
“Insolvency Termination” has the meaning set forth in Section 5(c) hereof.
“Insolvent Plan” has the meaning set forth in Section 3(a)(i) hereof.
“IP Claims” means any Wildfire Claim that is not a Public Entities Wildfire
Claim, a Subrogation Claim or any Wildfire Claim asserted by any Governmental
Unit (as defined in section 101(27) of the Bankruptcy Code).
“Joinder” has the meaning set forth in Section 26 hereof.
“Joining Party” has the meaning set forth in Section 26 hereof.
“Non-Cash Recovery” has the meaning set forth in Section 3(a)(ix) hereof.
“Paid Claims” as such term is used herein, means payments and legally
recoverable expenses made to or on behalf of insureds in connection with the
Wildfires and the insuring agreement between a holder of Subrogation Claims (or
an insurer from whom such holder directly or indirectly acquired Subrogation
Claims) and its insured, but not including payments of any personal injury or
death claims, non-recoverable expenses (including deductibles voluntarily
refunded), damages unrelated to the Wildfires and/or arising from the insurer’s
negligence or bad faith. For the avoidance of doubt, Paid Claims shall also
include payments and recoverable expenses made by a Claimholder to or for the
benefit of insureds in connection with Wildfires required by California law as a
result of an insurer’s insolvency.
“Parties” has the meaning set forth in the preamble hereof.
“Person” has the meaning ascribed to such term under section 101(41) of the
Bankruptcy Code.
“Petition Date” has the meaning set forth in the recitals hereof.



--------------------------------------------------------------------------------



“Plan” means the Debtors’ joint chapter 11 plan of reorganization, as such may
be amended, supplemented, or modified from time to time in accordance with
Section 9 hereof. The draft of the Plan attached hereto as Exhibit A
incorporates the terms of the Settlement and otherwise does not adversely affect
the Settlement or the rights of the Parties hereto. The Debtors shall file the
Plan with the Bankruptcy Court in the form attached no later than November 4,
2019, which Plan, date, or deadline may be amended, modified, or extended by
agreement of the Parties pursuant to Section 9 herein. For the avoidance of
doubt, the Plan and the applicable Definitive Documents shall incorporate the
terms of the Settlement including any conditions thereto, and shall not
otherwise adversely affect the Settlement, or the rights of the Parties to this
Agreement. For the further avoidance of doubt, references to the Plan herein
shall not include an Insolvent Plan.
“Plan Supplement” means the supplement to the Plan to be filed in the Chapter 11
Cases, that includes forms of certain documents effectuating the transaction
contemplated in the Plan and shall be filed with the Bankruptcy Court no later
than fourteen (14) days prior to the deadline set to file objections to the
confirmation of the Plan.
“Public Entities Wildfire Claim” means any Wildfire Claim against the Debtors
held by any of the Public Entities (as defined in the Plan), including any Claim
pleaded or asserted or that could have been pleaded or asserted by the Public
Entities based on the factual allegations set forth in the Public Entities
Operative Complaints (as defined in the Plan) or that were filed or could be
filed by the Public Entities in connection with the Chapter 11 Cases whether
arising under California law or any other applicable law of the United States
(state or federal) or any other jurisdiction, in each case whether such claims
are absolute or contingent, direct or indirect, known or unknown, foreseen or
unforeseen, in contract, tort or in equity, under any theory of law.
“Requisite Consenting Creditors” means, as of any time of determination,
Consenting Creditors holding at least 66 2/3% of RSA Claims (measured by dollar
amount).
“Reserved Claims” means projected payments relating to Subrogation Claims
reserved but not paid, as of the date of measurement.
“RSA Approval Order” means the order, in form and substance reasonably
acceptable to the Debtors and the Requisite Consenting Creditors, approving the
Debtors’ entry into this Agreement, which shall (i) be entered by the Bankruptcy
Court no later than the RSA Deadline, and (ii) allow the Subrogation Claims in
the aggregate allowed amount of $11 billion pursuant to Bankruptcy Rule 9019 as
provided herein.
“RSA Claims” means Subrogation Claims held by Consenting Creditors.
“RSA Deadline” means November 14, 2019, which date may be amended or extended by
agreement of the Debtors and the Requisite Consenting Creditors pursuant to
Section 9 herein.
“Settlement” has the meaning set forth in the recitals hereof.
“Settlement Payment Condition” has the meaning set forth in Section 3(a)(iii)
hereof.
“Subrogation Claims” means all claims (as such term is defined in section 101(5)
of the Bankruptcy Code) against the Debtors related to or in any way arising
from the Wildfires that arise from subrogation (whether such subrogation is
contractual, equitable or statutory), assignment (whether such assignment is
contractual, equitable or statutory), or otherwise in connection with payments
made or to be made by the applicable insurer to insured tort victims, and
whether arising as a matter of state or federal law, including Section 509 of
the Bankruptcy Code, including attorneys’ fees and interest, and shall include
Paid Claims and Reserved Claims. For the avoidance of doubt, Subrogation Claims
shall not include the claims of any Governmental Unit (as defined in section
101(27) of the Bankruptcy Code) and any such claims shall not be the subject of,
or compromised under, this Agreement.



--------------------------------------------------------------------------------



“Support Period” means the period commencing on the date the conditions set
forth in Section 27 herein have been satisfied and ending on the earlier of (i)
termination of this Agreement in accordance with Section 5 hereof, and (ii) the
Effective Date.
“Transfer” has the meaning set forth in Section 7(a) hereto.
“Transferee” has the meaning set forth in Section 7(a) hereto.
“Wildfire Claims” means Claims against the Debtors resulting from or in any way
relating to the Wildfires.
“Wildfires” means the wildfires listed on Schedule 1 hereto.
(b)Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement. Including shall mean “including without
limitation.” Additionally, for all references to written notices or other
writings described herein, electronic mail to the Parties as set forth in
Section 18 shall be sufficient. When a reference is made in this Agreement to a
Section, Exhibit, or Schedule, such reference shall be to a Section, Exhibit, or
Schedule, respectively, of or attached to this Agreement unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (i) words
using the singular or plural number also include the plural or singular number,
respectively, (ii) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” and (iii) the word “or” shall not be exclusive and shall be read to
mean “and/or.” The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding, or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
2.Commitment of the Consenting Creditors.
(a)Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Support Period, each Consenting Creditor shall:
(i) Support and cooperate with the Debtors to obtain confirmation of the Plan,
provided that, notwithstanding anything to the contrary herein, nothing in this
Agreement shall be deemed to (A) create an obligation to (1) take any actions
outside the Chapter 11 Cases, or in the Chapter 11 Cases unrelated to the
treatment of Subrogation Claims, (2) take actions inconsistent with any legal or
contractual obligation or duty that the Consenting Creditor reasonably believes
that it has under the law, or (3)  assist the Company in connection with any
regulatory or legislative action, or (B) limit the right of a Consenting
Creditor to object to a provision of the Plan unrelated to the Settlement or
implementation of the Settlement, which objection shall be limited and not seek
to preclude or delay confirmation of the Plan;
(ii) timely vote or cause to be voted (when solicited to do so in accordance
with this Agreement after receipt of a Disclosure Statement approved by the
Bankruptcy Court and by the applicable deadline for doing so) all of its RSA
Claims to accept the Plan, and not to change or withdraw such vote (or cause or
direct such vote to be changed or withdrawn) prior to the voting deadline to
accept or reject the Plan; provided that such vote may, upon written notice to
the Debtors and the other Parties, be revoked (and, upon such revocation, deemed
void ab initio) by any Consenting Creditor at any time following the expiration
of the Support Period with respect to such Consenting Creditor, provided further
that if the Court determines the Debtors are insolvent and the Debtors file an
Insolvent Plan, the Consenting Creditors shall be free to vote for or against
such Insolvent Plan, and, subject to the Consenting Creditors’ rights to
terminate the RSA and seek a higher claim amount as set forth below, the
Subrogation Claims will continue to be allowed in the Allowed Subrogation Claim
Amount;



--------------------------------------------------------------------------------



(iii) timely vote (or cause to be voted) its RSA Claims against any plan, plan
proposal, restructuring proposal, offer of dissolution, winding up, liquidation,
sale or disposition, reorganization, merger or restructuring of the Company
other than the Plan (each, an “Alternative Restructuring”), provided that if the
Court determines the Debtors are insolvent and the Debtors file an Insolvent
Plan, the Consenting Creditors shall be free to vote for or against any
Alternative Restructuring, including an Insolvent Plan;
(iv) cooperate in good faith with respect to any subpoena served on the holders
of the RSA Claims or their counsel (whether prior to or after the effectiveness
of this Agreement) in connection with or related to Estimation Proceedings; and
(v) enter into a joint stipulation with the Debtors in any Estimation
Proceedings that (A) informs the relevant court that the Debtors are no longer
moving to estimate the Subrogation Claims and (B) withdraws the Consenting
Creditors and the Ad Hoc Professionals from any such proceeding (as applicable),
without prejudice, when the RSA Approval Order is entered by the Bankruptcy
Court.
(b)Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Support Period, each Consenting Creditor shall not:
(i) delay, impede, or take any other action to interfere with the acceptance or
implementation of the Plan, including to vote any RSA Claims to reject, the
Plan; provided that (A) objecting to a provision of the Plan unrelated to the
Settlement or implementation of the Settlement (which objection shall be limited
and not seek to preclude or delay confirmation of the Plan), and
(B) participating in any ordinary course governmental processes in a manner
unrelated to the treatment of Subrogation Claims and the terms of the
Settlement, in each case, shall not be deemed to delay, impede, or interfere
with confirmation of the Plan; provided that taking any action under either
clause (A) or (B) of this Section 2(b)(i) shall not in any way be a basis for a
Consenting Creditor to not vote RSA Claims to accept the Plan (it being agreed
by the Debtors that the vote of a Consenting Creditor to accept the Plan shall
not be deemed to waive or otherwise limit its right to object to a provision of
the Plan under clause (A) of this Section 2(b)(i));
(ii) subject to the proviso in Section 2(a)(iii) hereof as to voting, directly
or indirectly, file, propose, support, solicit, assist, encourage, or
participate in the formulation of or vote for any Alternative Restructuring or
settlement of the Subrogation Claims other than as set forth herein, provided
that nothing herein precludes the Debtors and the Ad Hoc Subrogation Group from
negotiating together with any other creditor constituencies or participating in
mediation to achieve global consensus;
(iii) take any action to delay, impede, or contest any Estimation Proceedings;
or
(iv) directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 2(b).
Nothing in this Agreement shall prohibit any Consenting Creditor from (A) taking
any action with regard to any Claims or interests it holds that are not RSA
Claims, (B) appearing as a party-in-interest in any matter arising in the
Chapter 11 Cases, and (C) taking or directing any action to be taken relating to
maintenance, protection, preservation or defense of any Claims and interests;
provided that, in each case, any such action is not inconsistent with such
Consenting Creditor’s obligations hereunder; and nothing in this Agreement shall
prohibit any Consenting Creditor from (X) enforcing any right, remedy,
condition, consent, or approval requirement under this Agreement or any
Definitive Documents, or (Y) taking any action to oppose any Alternative
Restructuring. For the avoidance of doubt, notwithstanding the foregoing
sentence, nothing in this Agreement shall prohibit any Consenting Creditor from
taking any action with regard to any administrative expense claims that it holds
against the Debtors, or the Debtors from taking any action with respect thereto.



--------------------------------------------------------------------------------



3.Covenants of the Company.
(a)Affirmative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Support Period, the Company shall:
(i) use commercially reasonable efforts to propose and pursue the Plan and seek
the entry of a Confirmation Order, which incorporate the terms of the Settlement
including any conditions thereto (including all of the terms hereof relating to
the treatment of, and distributions on Subrogation Claims and the Aggregate
Subrogation Recovery), provided that if the Bankruptcy Court determines the
Debtors are insolvent, the Debtors may file a revised plan that does not pay
subrogation claimants $11 billion in cash on $11 billion of allowed claims,
provided, however, that such revised plan shall not subordinate the class of
Subrogation Claims to the class of IP Claims (an “Insolvent Plan”);
(ii) use commercially reasonable efforts to support, implement, and complete the
Settlement and all transactions contemplated under this Agreement, including
incorporating the Settlement into the applicable Definitive Documents;
(iii) upon entry into any settlement with any holder or holders of IP Claims
that fixes the amount or terms for satisfaction of an IP Claim, including with
respect to rights against a post-Effective Date trust established for the
resolution and payment of such Claims, require, as a condition to payment or
other distribution to or for the benefit of such holder pursuant to such
settlement or other agreement, that the holder of the IP Claim contemporaneously
execute and deliver a release and waiver of any potential made-whole claims
against present and former holders of Subrogation Claims substantially in the
form attached hereto as Exhibit B (the “Settlement Payment Condition”), provided
that the Confirmation Order shall deem each holder of a Subrogation Claim that
is a beneficiary of a release and waiver of made-whole claims executed by a
holder of an IP Claim as set forth herein to have released such holder of an IP
Claim from any claim to such holder’s recovery from the Debtors on account of
such settled IP Claim; provided further that if the Bankruptcy Court determines
the Debtors are insolvent, the Debtors will no longer be required to condition
payments or other distributions pursuant to such a settlement on the holder of
the IP Claim contemporaneously executing a release of made whole claims for the
portion of their allowed claims against the Debtors’ estates that are not fully
satisfied under the revised plan;
(iv) use commercially reasonable best efforts to seek confirmation of the Plan
on or prior to automatic termination of this Agreement pursuant to Section 5(b)
hereof);
(v) propose and pursue the Plan and seek entry of a Confirmation Order that
contain (and any plan and confirmation order pursued by the Debtors shall
contain) the following provisions, findings and orders, as applicable in
substantially the form set forth below (the “Findings and Orders”), provided
that, if the Bankruptcy Court determines the Debtors are insolvent, the Debtors
will not be required to pursue a plan or confirmation order with the finding set
forth in Section 3(a)(v)(A) below:
(1)the Bankruptcy Court “has determined that the resolution of the insolvency
proceeding provides funding or establishes reserves for, provides for assumption
of, or otherwise provides for satisfying any prepetition wildfire claims
asserted against the electrical corporation in the insolvency proceeding in the
amounts agreed upon in any pre-insolvency proceeding settlement agreements or
any post-insolvency settlement agreements, authorized by the court through an
estimation process or otherwise allowed by the court;” and



--------------------------------------------------------------------------------



(2)any settlement or other agreement with any holder or holders of an IP Claim
that fixes the amount or terms for satisfaction of an IP Claim, including with a
post-Effective Date trust established for the resolution and payment of such
claims, shall contain the Settlement Payment Condition, subject to the provisos
of Section 3(a)(iii);
(vi) use commercially reasonable efforts to promptly notify or update counsel to
the Ad Hoc Subrogation Group upon becoming aware of any of the following
occurrences: (A) a Creditor Termination Event has occurred, or (B) any event
that would reasonably be expected to materially impede or prevent implementation
of the Settlement;
(vii) unless the Company obtains the prior written consent of a Consenting
Creditor: (A) use the information regarding any Subrogation Claims owned at any
time by such Consenting Creditor (the “Confidential Claims Information”) solely
in connection with this Agreement (including any disputes relating thereto); and
(B) except as required by law, rule, or regulation or by order of a court,
including the Bankruptcy Court, or as requested or required by the Securities
and Exchange Commission or by any other federal or state regulatory, judicial,
governmental, or supervisory authority or body, keep the Confidential Claims
Information strictly confidential and not disclose the Confidential Claims
Information to any other Person. In the event that the Company is required (by
law, rule, regulation, deposition, interrogatories, requests for information or
documents in legal or administrative proceedings, subpoena, civil investigative
demand or other similar process, or by any governmental, judicial, regulatory,
or supervisory body) to disclose the Confidential Claims Information or the
contents thereof, the Company shall, to the extent legally permissible, provide
affected Consenting Creditors with prompt notice of any such request or
requirement so that such Consenting Creditors may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
section at such Consenting Creditor’s sole cost and expense. In no event shall
this Agreement be construed to impose on a Consenting Creditor an obligation to
disclose the price for or terms pursuant to which it acquired or disposed of any
Subrogation Claim. The Company’s obligations under this section shall survive
termination of this Agreement;
(viii) (A) pay the reasonable documented and contractual fees of the Ad Hoc
Professionals invoiced following entry of the RSA Approval Order on a monthly
basis promptly following receipt of summary invoices; and (B) on the Effective
Date, pay or reimburse the members of the Ad Hoc Subrogation Group for the
reasonable, documented and contractual professional fees and expenses invoiced
through entry of the RSA Approval Order by the Ad Hoc Professionals up to an
aggregate amount of $55 million (which cap shall apply to fees and expenses
invoiced before and after entry of the RSA Approval Order and which shall
include success fees, transaction fees or similar fees);
(ix) negotiate in good faith to provide each holder of Subrogation Claims the
opportunity to receive on account of its Subrogation Claim any equity
distribution (other than a rights offering) offered under the Plan on the same
terms and at the same valuation as offered to any holder of an unsecured claim
(including, an unsecured IP Claim or unsecured IP Claims as a class) in
satisfaction of the Allowed Subrogation Claim in lieu of cash (the “Non-Cash
Recovery”);
(x) enter into a joint stipulation with the Consenting Creditors in any
Estimation Proceedings that (A) informs the relevant court that the Debtors are
no longer moving to estimate the Subrogation Claims and (B) withdraws the
Consenting Creditors and the Ad Hoc Professionals from any such proceeding (as
applicable) without prejudice when the RSA Approval Order is entered by the
Bankruptcy Court; and
(xi) cause each of its direct and indirect subsidiaries, whether a Party to this
Agreement or not, to comply with the terms of this Agreement as if such entity
were a Debtor entity party hereto.



--------------------------------------------------------------------------------



(b)Negative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Support Period, the Company shall not, directly
or indirectly:
(i) propose, pursue, or support any Plan or Confirmation Order that does not
incorporate the terms of the Settlement, including the Findings and Orders, and
is not otherwise consistent with the terms hereof (except for an Insolvent Plan
if the Bankruptcy Court determines the Debtors are insolvent);
(ii) propose, support, solicit, encourage, or participate in any chapter 11 plan
or settlement of the Subrogation Claims other than as set forth herein (except
for an Insolvent Plan if the Bankruptcy Court determines the Debtors are
insolvent);
(iii) enter into any settlement with any party or include any provisions in a
Plan or Confirmation Order that (A) incorporates any priority of payments or
waterfall provision that prioritizes recoveries on any other non-priority
unsecured claims ahead of Subrogation Claims, (B) otherwise materially impairs
the Debtors’ ability to pay the Aggregate Subrogation Recovery in cash on the
Effective Date, or (C) expressly reserves the right of any holder of IP Claims
to pursue made-whole claims against holders of Subrogation Claims;
(iv) directly or indirectly, take any actions, or fail to take any actions,
where such taking or failing to take actions would be, in either case, (A)
inconsistent with this Agreement or (B) otherwise inconsistent with, or
reasonably expected to prevent, interfere with, delay or impede the
implementation or consummation of, the Plan or the Settlement; or
(v) directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 3(b).
4.ALLOWED SUBROGATION CLAIM AMOUNT. The Parties agree to settle the Subrogation
Claims for an aggregate allowed claim amount of $11 billion pursuant to
Bankruptcy Rule 9019 (the “Allowed Subrogation Claim Amount”). The Allowed
Subrogation Claim Amount, shall be binding in the Chapter 11 Cases, and shall
survive termination of this Agreement, except as otherwise expressly provided in
this Agreement. Notwithstanding the allowance of Subrogation Claims as provided
herein, the right of the Ad Hoc Subrogation Group to object to proofs of claim
filed by individual holders of Subrogation Claims that are not parties to this
Agreement shall be expressly reserved. At any time the Allowed Subrogation Claim
Amount remains binding pursuant to the terms hereof, whether prior to or
subsequent to the termination of this Agreement, absent the consent of the
Requisite Consenting Creditors, the Debtors shall not (a) settle any Subrogation
Claims, including with respect to the allowed amount of such Claim, or (b)
object to any Subrogation Claim.
5.Termination.
(a)Individual Consenting Creditor Termination. Any individual holder of
Subrogation Claims shall be entitled to terminate this Agreement as to itself if
the Aggregate Subrogation Recovery is modified.
(b)Automatic Termination: This Agreement will terminate automatically if, (i)
the Plan is not confirmed by June 30, 2020 (or such later date as may be
authorized by any amendment to A.B. 1054), or (ii) the Effective Date does not
occur prior to December 31, 2020 (or six months following the deadline for
confirmation of the Plan if such deadline is extended by any amendment to A.B.
1054); provided, the deadlines set forth in items (i) and (ii) of the foregoing
may be extended by mutual written consent of the Debtors and Consenting
Creditors holding at least 51% of the dollar amount of the RSA Claims then party
to this Agreement. For the avoidance of doubt, following a termination pursuant
to this Section 5(b) the Allowed Subrogation Claim Amount shall be binding in
the Chapter 11 Cases, and shall survive termination of this Agreement.
(c)Insolvency Termination. The Requisite Consenting Creditors may terminate this
Agreement if, upon the advice of the Ad Hoc Professionals (after consultation
with the Debtors’ professionals), they



--------------------------------------------------------------------------------



reasonably determine in good faith at any time prior to confirmation of the
Plan, that the Debtors are (i) insolvent (whether as a result of judicial
findings arising from the Estimation Proceedings, litigation related to the IP
Claims, the incurrence of post-petition wildfire liabilities, or otherwise), or
(ii) unable to raise sufficient capital to pay the Aggregate Subrogation
Recovery in cash and any agreed upon Non-Cash Recovery on the Effective Date;
provided that the Debtors shall retain the right to promptly contest any such
determination with the dispute to be determined by the Bankruptcy Court whose
determination shall be binding for purposes of this Agreement. If the Requisite
Consenting Creditors elect to terminate this Agreement following either of the
foregoing determinations, subject to the Bankruptcy Court’s ruling if such
determination is disputed by the Debtors, (an “Insolvency Termination”) then the
Allowed Subrogation Claim Amount shall no longer be binding in the Chapter 11
Cases, and the holders of Subrogation Claims, the Debtors and other parties in
interest shall have all rights reserved, including with respect to the amount,
future allowability and treatment of all Subrogation Claims.
(d)Requisite Consenting Creditors Termination Events. The Requisite Consenting
Creditors may terminate this Agreement, in each case, upon delivery of written
notice to the Company at any time after the occurrence of or during the
continuation of any of the following events (each, a “Creditor Termination
Event”):
(i) the breach by the Company of any of its obligations, representations,
warranties, or covenants set forth in this Agreement;
(ii) The Debtors at any time either (A) fail to propose and pursue a Plan and
Confirmation Order that contain the terms of the Settlement, including the
Findings and Orders, and are otherwise consistent with the terms hereof, or (B)
propose, pursue or support or announce in writing or in court an intention to
propose, pursue or support a Plan or Confirmation Order inconsistent with the
terms of the Settlement, the Findings and Orders, or the terms hereof;
(iii) The Plan proposed and pursued by the Debtors does not treat the IP Claims
consistent with the provisions of A.B. 1054;
(iv) The Bankruptcy Court allows a plan proponent other than the Debtors to
commence soliciting votes on a plan other than the Plan incorporating the
Settlement, and the Debtors have not already solicited, or are not
simultaneously soliciting, votes on the Plan incorporating the Settlement;
(v) The Bankruptcy Court confirms a plan other than the Plan incorporating the
Settlement;
(vi) The Plan is, or is modified to be, inconsistent with the Settlement;
(vii) The issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court
which has not been stayed), of any statute, regulation, ruling or order
declaring the Plan or any material portion thereof (in each case, to the extent
it relates to the Settlement or the terms hereof) to be unenforceable or
enjoining or otherwise restricting the consummation of any material portion of
the Plan (to the extent it relates to the Settlement) or the Settlement, and
such ruling, judgment, or order has not been stayed, reversed, or vacated,
within fifteen (15) calendar days after issuance;
(viii) a trustee under section 1104 of the Bankruptcy Code or an examiner with
expanded powers shall have been appointed in the Chapter 11 Cases; or
(ix) an order for relief under chapter 7 of the Bankruptcy Code shall have been
entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
dismissed, in each case by order of the Bankruptcy Court.



--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Debtors shall have ten (10) days from the
receipt of any such written notice of termination from the Requisite Consenting
Creditors specifying the purported default or Creditor Termination Event to cure
any purported default or Creditor Termination Event under this section and no
termination of this Agreement shall be effective unless and until the expiration
of such ten (10) day period without such purported default or Creditor
Termination Event being waived or cured, provided that such ten (10) day period
shall not be applicable to the extent passage of such period would materially
impair the rights of Consenting Creditors to object to, vote against, or appear
in Court with respect to the Plan, which actions shall be permitted following
written notice of termination from the Requisite Consenting Creditors only if
the deadline to object to or vote on the Plan, or a court hearing on the Plan,
occurs within such ten (10) day period. The Requisite Consenting Creditors may
elect to pursue a higher claim amount by written notice to the Debtors of such
election within ten (10) days of termination following a Creditor Termination
Event (the “Allowance Termination Notice”). Following the delivery of an
Allowance Termination Notice, the Allowed Subrogation Claim Amount shall no
longer be binding in the Chapter 11 Cases, and the holders of Subrogation
Claims, the Debtors and other parties in interest shall have all rights
reserved, including with respect to the amount, future allowability and
treatment of all Subrogation Claims.
(e)Debtors Termination. The Debtors may terminate this Agreement by written
notice to the Ad Hoc Professionals upon (each, a “Debtor Termination Event”):
(i) the breach by Consenting Creditors holding at least 5% of the RSA Claims
then party to this Agreement (measured either by dollar amount or number of
holders) of any of their undertakings, obligations, representations, warranties,
or covenants set forth in this Agreement and thereafter the Allowed Subrogation
Claim Amount shall no longer be binding in the Chapter 11 Cases, and the holders
of Subrogation Claims, the Debtors and other parties in interest shall have all
rights reserved, including with respect to the amount, future allowability and
treatment of all Subrogation Claims; or
(ii) (A) The Bankruptcy Court confirms a plan other than the Plan incorporating
the Settlement, or (B) the issuance, promulgation, or enactment by any
governmental entity, including any regulatory or licensing authority or court of
competent jurisdiction (including, without limitation, an order of the
Bankruptcy Court which has not been stayed), of any statute, regulation, ruling
or order declaring the Plan or any material portion thereof (in each case, to
the extent it relates to the Settlement or the terms hereof) to be unenforceable
or enjoining or otherwise restricting the consummation of any material portion
of the Plan (to the extent it relates to the Settlement) or the Settlement, and
such ruling, judgment, or order has not been stayed, reversed, or vacated,
within fifteen (15) calendar days after issuance. For the avoidance of doubt,
following a termination pursuant to this Section 5(e)(ii), unless otherwise
ordered by a court of competent jurisdiction or governmental entity, the Allowed
Subrogation Claim Amount shall be binding in the Chapter 11 Cases, and shall
survive such termination of this Agreement, subject to the right of the
Requisite Consenting Creditors to deliver an Allowance Termination Notice as set
forth above.
Notwithstanding the foregoing, the Consenting Creditors shall have ten (10) days
from the receipt of any such written notice of termination from the Debtors
specifying the purported default or Debtor Termination Event to cure any
purported default or Debtor Termination Event under this section and no
termination of this Agreement shall be effective unless and until the expiration
of such ten (10) day period without such purported default or Debtor Termination
Event being waived or cured. The Debtor Termination Event set forth in Section
5(e)(i) shall be deemed cured if, ten (10) days after receipt of the termination
notice, non-breaching Consenting Creditors then party to this Agreement (A) hold
at least 95% of the RSA Claims (in dollar amount), and (B) out number RSA Claim
holders breaching this Agreement by a ratio of 19-1.
(f)Termination Generally.
(i) No Party may terminate this Agreement based on an event caused by such
Party’s own failure to perform or comply in all material respects with the terms
and conditions of this



--------------------------------------------------------------------------------



Agreement (unless such failure to perform or comply arises as a result of
another Party’s actions or inactions).
(ii) Upon termination of this Agreement in accordance with this Section 5, all
Parties shall be released from any prospective commitments, undertakings, and
agreements under or related to this Agreement other than obligations under this
Agreement which by their terms expressly survive termination.
(iii) For the avoidance of doubt, (A) termination of this Agreement shall not
relieve any Party of any liability on account of any breach hereof, including
any breach of covenants, and the Parties may pursue remedies at law or in
equity, (B) without limiting the foregoing, termination does not relieve any
Consenting Creditor from liability to any other Consenting Creditor for any
intentional or knowing breach hereof, (C) notwithstanding anything herein to the
contrary, the delivery of the Allowance Termination Notice to the Debtors shall
not be required upon the occurrence of an Insolvency Termination in order for
the holders of RSA Claims, the Debtors or other parties in interest to exercise
all of their respective rights, including with respect to the amount, future
allowability and treatment of all Subrogation Claims, and (D) absent the
delivery of an Allowance Termination Notice, the occurrence of an Insolvency
Termination, or termination by the Debtors of this Agreement in accordance with
Section 5(e)(i) hereof, the Allowed Subrogation Claim Amount, and each holder’s
share thereof, shall remain an allowed claim and binding in these Chapter 11
Cases even if a Debtor is in breach of this Agreement.
6.Mutual Representations, Warranties.
Each of the Parties, severally and not jointly, represents and warrants to each
other Party that the following statements are true, correct, and complete as of
the date hereof (or, if later, the date that such Party first became or becomes
a Party) but, solely with respect to the Company, subject to any limitations or
approvals arising from, or required by, the commencement of the Chapter 11
Cases:
(a)it is validly existing and in good standing under the laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability;
(b)except as expressly provided in this Agreement or as may be required for
disclosure by the Securities and Exchange Commission, no material consent or
approval of, or any registration or filing with, any governmental authority or
regulatory body is required for it to carry out the Settlement contemplated by,
and perform its obligations under, this Agreement;
(c)except as expressly provided in this Agreement, it has all requisite
organizational power and authority to enter into this Agreement and to carry out
the Settlement contemplated by, and perform its obligations under, this
Agreement;
(d)the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;
(e)it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and
(f)the execution, delivery, and performance by such Party of this Agreement does
not and will not (i) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter or bylaws (or other
similar governing documents) or those of any of its subsidiaries, (ii) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under any material debt for borrowed



--------------------------------------------------------------------------------



money to which it or any of its subsidiaries is a party, or (iii) violate any
order, writ, injunction, decree, statute, rule, or regulation.
7.Transfer of Claims
(i)Each Consenting Creditor agrees that it shall not sell, assign, grant,
transfer, convey, hypothecate or otherwise dispose of (each, a “Transfer”) any
RSA Claims now owned or hereafter acquired, or any option thereon or any right
or interest (voting or otherwise) in any or all of its RSA Claims, except to a
party that (i) is a Consenting Creditor, or (ii), as a condition subsequent to
the effectiveness of any such Transfer, executes and delivers a Transfer
Agreement in the form attached hereto as Exhibit C to counsel to the Ad Hoc
Subrogation Group, the Company, and to Weil, Gotshal & Manges LLP no more than
five (5) Business Days after the settlement of the relevant Transfer (a
“Transferee”), and any such RSA Claim automatically shall be deemed to be
subject to the terms of this Agreement. With respect to any Transfers
effectuated in accordance with clause (ii) above, (A) such Transferee shall be
deemed to be a Consenting Creditor for purposes of this Agreement, and (B) the
Company shall be deemed to have acknowledged such Transfer.
(ii) This Agreement shall in no way be construed to preclude any Consenting
Creditor from acquiring additional Subrogation Claims against the Company;
provided, that, (i) any such additional Subrogation Claims automatically shall
be deemed to be RSA Claims and shall be subject to all of the terms of this
Agreement and (ii) each such Consenting Creditor agrees that such additional RSA
Claims shall be subject to this Agreement.
(iii) Any Transfer of RSA Claims that does not comply with this Section 7 shall
be deemed null and void ab initio in all respects and without further action by
any Party.
(iv) Notwithstanding anything herein to the contrary, to the extent that a
Consenting Creditor effects the Transfer of all of its Subrogation Claims in
accordance with this Agreement, including, for the avoidance of doubt, in
accordance with the foregoing portion of this Section 7, such Consenting
Creditor shall cease to be a Party to this Agreement in all respects and shall
have no further obligations hereunder.
8.Cooperation. Each Party hereby covenants and agrees to cooperate with each
other in good faith in connection with, and shall exercise commercially
reasonable efforts with respect to the pursuit, approval, negotiation,
execution, delivery, and implementation of the Settlement and the Plan, subject
to the same provisos contained in Sections 2(a)(i) and 2(b) of this Agreement.
The Company shall use commercially reasonable efforts to provide counsel for the
Ad Hoc Subrogation Group drafts of all motions, applications, and other
substantive pleadings (including Plan and/or Disclosure Statement amendments)
the Company intends to file with the Bankruptcy Court to implement the
Settlement (or that could reasonably be expected to affect implementation of the
Settlement) at least three (3) calendar days before the date when the Company
intends to file such pleading, unless such advance notice is impossible or
impracticable under the circumstances, in which case the Company shall use
commercially reasonable efforts to notify telephonically or by electronic mail
counsel to the Ad Hoc Subrogation Group to advise them as such and, in any
event, shall provide such drafts as soon as reasonably practicable.
9.Amendments. Unless otherwise specifically provided herein, no amendment,
modification, waiver, or other supplement of the terms of this Agreement or
Sections 4.6, 4.19, 6.4, 6.5, 6.6 or 10.9 of the Plan (to the extent such
Sections impact Subrogation Claims or holders of Subrogation Claims), and any
defined terms used or operative documents referenced therein, shall be valid
unless such amendment, modification, waiver, or other supplement is in writing
and has been signed by the Company and the Requisite Consenting Creditors;
provided, however, that (a) any amendment to this Agreement to (i) the defined
term “Requisite Consenting Creditors” and any defined term used in that
definition, (ii) the defined term “RSA Approval Order,” (iii) Section 5(a)
hereof and any defined term used in that Section, (iv) the conditions to the
effectiveness of this Agreement set forth in Section 27, and (v) this Section 9,
shall require the written consent of the Company and each Consenting Creditor,
(b) any amendment to this Agreement that disproportionately affects any
Consenting Creditor or modifies any Consenting Creditor’s obligations under
Sections 2 or 8 hereof shall require the written consent of such Consenting
Creditor, and (c) so long as the Plan and the Definitive Documents incorporate
the terms



--------------------------------------------------------------------------------



of the Settlement, including the Findings and Orders, and do not adversely
affect the Settlement or the rights of the Parties under this Agreement no
consent of any Consenting Creditor shall be required to amend or otherwise
modify the terms of the Plan or any other Definitive Document subject to the
first sentence of this Section 9, and provided that Section 10.10 of the Plan
shall not be deemed to authorize the subordination of Subrogation Claims.
Notwithstanding anything herein to the contrary, any material modifications or
amendments to this Agreement shall be subject to Bankruptcy Court approval on
not less than five (5) Business Days’ notice.
10.Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
other prior negotiations, agreements and understandings, whether written or
oral, among the Parties with respect to the subject matter of this Agreement;
provided, however, that any confidentiality agreement executed by any Consenting
Creditor or Ad Hoc Professionals shall survive this Agreement and shall continue
to be in full force and effect in accordance with their terms.
11.SURVIVAL OF AGREEMENT. Notwithstanding the termination of this Agreement, the
agreements and obligations of the Parties that expressly survive termination by
their terms and those in Sections 10 through 27 (and any defined terms used in
any such Sections) shall survive such termination and shall continue in full
force and effect in accordance with the terms hereof, and any liability of a
Party for failure to comply with the terms of this Agreement shall survive
termination.
12.No Waiver of Participation and Preservation of Rights. Except as specifically
provided in Sections 4 and 5 with respect to the Allowed Subrogation Claim
Amount, if the transactions contemplated herein are not consummated, or
following the occurrence of the termination of this Agreement with respect to
all Parties, nothing herein shall be construed as a waiver by any Party of any
or all of such Party’s rights, remedies, claims, and defenses and the Parties
expressly reserve any and all of their respective rights, remedies, claims and
defenses.
13.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Agreement may
be delivered by electronic mail in portable document format (pdf.), facsimile or
otherwise, which shall be deemed to be an original for the purposes of this
paragraph.
14.Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.
15.Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Consenting Creditors under this Agreement
shall be several, not joint. No Consenting Creditor shall, as a result of its
entering into and performing its obligations under this Agreement, be deemed to
be part of a “group” (as that term is used in section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder) with any of the other Consenting Creditors. It is understood and
agreed that no Consenting Creditor has any duty of trust or confidence in any
kind or form with any other Consenting Creditor, and, except as expressly
provided in this Agreement, there are no commitments among or between them. No
prior history, pattern, or practice of sharing confidences among or between the
Consenting Creditors shall in any way affect or negate this understanding and
agreement.
16.Remedies. It is understood and agreed by the Parties that, without limiting
any other remedies available at law or equity, money damages would be an
insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party (including non-breaching Consenting Creditors, if the
breaching Party is another Consenting Creditor) shall be entitled to specific
performance and injunctive or other equitable relief as a remedy of any such
breach, including, without limitation, an order of the Bankruptcy Court or other
court of competent jurisdiction requiring any Party to comply promptly with any
of its obligations hereunder, without the necessity of proving the inadequacy of
money damages as a remedy. Each of the Parties hereby waives



--------------------------------------------------------------------------------



any defense that a remedy at law is adequate and any requirement to post bond or
other security in connection with actions instituted for injunctive relief,
specific performance, or other equitable remedies.
17.Jury Trial, Governing Law and Dispute Resolution.
(v) This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York and
applicable federal law, without giving effect to the conflicts of law principles
thereof.
(vi) Each Party irrevocably agrees that any legal action, suit or proceeding
arising out of or relating to this Agreement brought by any party or its
successors or assigns shall be brought and determined in the Bankruptcy Court
and each Party hereby irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, Courts of the State of California and of the United States
District Court of the Northern District of California, and any appellate court
from any thereof, for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement. Each Party further agrees that notice as provided herein
shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient. Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the Bankruptcy Court as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of such court or
from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the proceeding
in such court is brought in an inconvenient forum, (B) the venue of such
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.
(vii) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
18.Notices. All notices hereunder shall be deemed given if in writing and
delivered, if contemporaneously sent by electronic mail, facsimile, courier or
by certified mail (return receipt requested) to the following addresses and
facsimile numbers:
PG&E Corporation
77 Beale Street
San Francisco, CA 94105
Attention: Janet Loduca (j1lc@pge.com)


With a copy to:


Weil, Gotshal & Manges LLP 767 Fifth Avenue
New York, NY 10153
Attention: Stephen Karotkin, Jessica Liou, and Matthew Goren
(stephen.karotkin@weil.com, jessica.liou@weil.com, matthew.goren@weil.com)


- and -





--------------------------------------------------------------------------------



Cravath, Swaine & Moore LLP 825 8th Avenue
New York, NY 10019
Attention: Kevin Orsini and Paul Zumbro (korsini@cravath.com,
pzumbro@cravath.com)


If to a Consenting Creditor, to the address set forth beneath such creditor’s
signature block, and, if to a member of the Ad Hoc Subrogation Group, with a
copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Matthew A. Feldman, Joseph G. Minias, and Daniel I. Forman
(mfeldman@willkie.com, jminias@willkie.com, and dforman@willkie.com)


For the avoidance of doubt when written notice or approval from Requisite
Consenting Creditors is required by this Agreement, electronic mail from
Requisite Consenting Creditors’ counsel to Company’s counsel shall be
sufficient. Any notice given by mail or courier shall be effective when
received. Any notice given by facsimile or electronic mail shall be effective
upon oral, machine or electronic mail (as applicable) confirmation of
transmission.
19.no assignments; Third-Party Beneficiaries. Except as expressly provided
herein, this Agreement may not be assigned by any Party. The terms and
provisions of this Agreement are intended solely for the benefit of the Parties
hereto and their respective successors, and it is not the intention of the
Parties to confer third-party beneficiary rights upon any other Person.
20.[reserved].
21.Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.
22.Good-Faith Cooperation; Further Assurances. Subject to the terms and
conditions hereof, the Parties shall take such action as may be reasonably
necessary or reasonably requested by the other Party to carry out the purposes
and intent of this Agreement.
23.Qualification on Consenting Creditor Representations. The Parties acknowledge
that all representations, warranties, covenants, and other agreements made by
any Consenting Creditor are made solely in such creditor’s capacity as a holder
of Subrogation Claims. The Parties further acknowledge that all representations,
warranties, covenants, and other agreements made by any Consenting Creditor that
is a separately managed account of an investment manager are being made only
with respect to the Claims managed by such investment manager (in the amount
identified on the signature pages hereto), and shall not apply to (or be deemed
to be made in relation to) any Claims that may be beneficially owned by such
Consenting Creditor that are not held through accounts managed by such
investment manager.
24.Publicity. The Company shall use commercially reasonable efforts to submit
drafts to the Ad Hoc Professionals of any press releases and public documents
that constitute disclosure of the existence or terms of this Agreement or any
amendment to the terms of this Agreement at least three (3) Business Days prior
to making any such disclosure, and shall afford them a reasonable opportunity
under the circumstances to comment on such documents and disclosures and shall
incorporate any such reasonable comments in good faith.
25.SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or entity or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such



--------------------------------------------------------------------------------



provision hereof and this Agreement shall continue in full force and effect so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon any such
determination of invalidity, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
26.Additional Consenting Creditors. Any holder of Subrogation Claims may at any
time become a party to this Agreement as a Consenting Creditor (a “Joining
Party”) by executing a joinder agreement (the “Joinder”) substantially in the
form attached as Exhibit D hereto, pursuant to which such Joining Party
represents and warrants to the Company and the other Consenting Creditors that
it agrees to be bound by the terms of this Agreement as a Consenting Creditor
hereunder.
27.effectiveness of the Restructuring Support Agreement.
Except as set forth in the immediately succeeding sentence, this Agreement shall
be effective and binding on all Parties upon (a) execution and delivery of
signature pages to the Company of Consenting Creditors holding, as reflected on
the signature pages hereto, at least 70% in dollar amount of all Subrogation
Claims, including at least 70% of the dollar amount of all Subrogation Claims
and more than 50% in number of holders for each of the asterisked Northern
California wildfires listed in Schedule 1 hereto, and (b) entry of the RSA
Approval Order. Upon execution of this Agreement by such Consenting Creditors
and the Debtors until the earlier of entry of the RSA Approval Order and the RSA
Deadline, the Debtors shall proceed in good faith to seek Bankruptcy Court
approval of this Agreement and the Parties shall not, directly or indirectly,
propose, file, support, solicit, encourage or participate in any chapter 11 plan
or settlement of the Subrogation Claims other than as set forth herein. This
Agreement shall be null and void, and of no further force or effect, if the RSA
Approval Order is not entered by the RSA Deadline.
[Signature Pages Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

PG&E CORPORATIONBy:/s/ Janet C. Loduca


Name: Janet C. LoducaTitle: Senior Vice President, General Counsel




PACIFIC GAS AND ELECTRIC COMPANYBy:/s/ Janet C. Loduca


Name: Janet C. LoducaTitle: Senior Vice President, General Counsel









[Signature pages of Consenting Creditors omitted and on file with the
registrant]








--------------------------------------------------------------------------------





Schedule 1
1.2017 North Bay Wildfires
a.37
b.Atlas*
c.Blue
d.Cascade/LaPorte Complex*
e.Cherokee*
f.Honey*
g.Lobo*
h.Maacama
i.McCourtney*
j.Nuns Complex (including Adobe, Norrbom, Nuns, Partrick, Pressley,
Pythian/Oakmont)*
k.Pocket*
l.Point*
m.Redwood/Potter Valley Complex*
n.Sullivan
o.Sulphur*
p.Tubbs*


2.2018 Camp Fire*







        



--------------------------------------------------------------------------------



Exhibit A
PLAN



        



--------------------------------------------------------------------------------



WEIL, GOTSHAL & MANGES LLP
Stephen Karotkin (pro hac vice)
(stephen.karotkin@weil.com)
Ray C. Schrock, P.C. (pro hac vice)
(ray.schrock@weil.com)
Jessica Liou (pro hac vice)
(jessica.liou@weil.com)
Matthew Goren (pro hac vice)
(matthew.goren@weil.com)
767 Fifth Avenue
New York, NY 10153-0119
Tel: 212 310 8000
Fax: 212 310 8007


Keller & Benvenutti LLP
Tobias S. Keller (#151445)
(tkeller@kellerbenvenutti.com)
Jane Kim (#298192)
(jkim@kellerbenvenutti.com)
650 California Street, Suite 1900
San Francisco, CA 94108
Tel: 415 496 6723
Fax: 650 636 9251


Attorneys for Debtors
and Debtors in Possession




ACCEPTANCES AND REJECTIONS OF THE PLAN MAY NOT BE SOLICITED UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. ALL HOLDERS OF CLAIMS AND
INTERESTS ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.



United States Bankruptcy Court
Northern District of CALIFORNIA
San Francisco Division


In re:


PG&E CORPORATION,


             - and -


PACIFIC GAS AND ELECTRIC COMPANY,


Bankruptcy Case
No. 19-30088 (DM)


Chapter 11


(Lead Case)
(Jointly Administered)


DEBTORS’ JOINT CHAPTER 11 PLAN OF REORGANIZATION DATED NOVEMBER 1, 2019


Debtors.


 Affects PG&E Corporation
 Affects Pacific Gas and Electric Company
 Affects both Debtors


* All papers shall be filed in the Lead Case, No. 19-30088 (DM).









--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I.Definitions, Interpretation and Consents
1
ARTICLE II.Administrative Expense Claims, Priority Tax Claims and Other
Unclassified Claims
30
2.1 Administrative Expense Claims
30
2.2 Professional Fee Claims
30
2.3 DIP Facility Claims
31
2.4 Priority Tax Claims
32
ARTICLE III.Classification of Claims and Interests
32
3.1 Classification in General
32
3.2 Summary of Classification
32
3.3 Separate Classification of Other Secured Claims
33
3.4 Nonconsensual Confirmation
33
3.5 Debtors’ Rights in Respect of Unimpaired Claims
33
ARTICLE IV.Treatment of Claims and Interests
34
4.1 Class 1A – HoldCo Other Secured Claims
34
4.2 Class 2A – HoldCo Priority Non-Tax Claims
34
4.3 Class 3A: HoldCo Funded Debt Claims
34
4.4 Class 4A: HoldCo General Unsecured Claims
35
4.5 Class 5A-I – HoldCo Public Entities Wildfire Claims
35
4.6 Class 5A-II – HoldCo Subrogation Wildfire Claims
35
4.7 Class 5A-III – HoldCo Other Wildfire Claims
36
4.8 Class 5A-IV – HoldCo Ghost Ship Fire Claims
36
4.9 Class 6A – HoldCo Workers’ Compensation Claims
36
4.10 Class 7A – HoldCo Intercompany Claims
36
4.11 Class 8A – HoldCo Subordinated Debt Claims
37
4.12 Class 9A – HoldCo Common Interests
37
4.13 Class 10A – HoldCo Other Interests
37
4.14 Class 1B – Utility Other Secured Claims
37
4.15 Class 2B – Utility Priority Non-Tax Claims
38
4.16 Class 3B: Utility Funded Debt Claims
38
4.17 Class 4B: Utility General Unsecured Claims
39
4.18 Class 5B-I – Utility Public Entities Wildfire Claims
39
4.19 Class 5B-II – Utility Subrogation Wildfire Claims
39
4.20 Class 5B-III – Utility Other Wildfire Claims
41
4.21 Class 5B-IV – Utility Ghost Ship Fire Claims
42
4.22 Class 6B – Utility Workers’ Compensation Claims
42
4.23 Class 7B – 2001 Utility Exchange Claims
42
4.24 Class 8B – Utility Intercompany Claims
42
4.25 Class 9B – Utility Subordinated Debt Claims
43
4.26 Class 10B – Utility Preferred Interests
43




--------------------------------------------------------------------------------



4.27 Class 11B – Utility Common Interests
43
ARTICLE V.Provisions Governing Distributions
43
5.1 Distributions Generally
43
5.2 Plan Funding
43
5.3 No Postpetition or Default Interest on Claims
44
5.4 Date of Distributions
44
5.5 Distribution Record Date
44
5.6 Disbursing Agent
44
5.7 Delivery of Distributions
44
5.8 Unclaimed Property
45
5.9 Satisfaction of Claims
45
5.10 Fractional Stock
45
5.11 Manner of Payment under Plan
46
5.12 No Distribution in Excess of Amount of Allowed Claim
46
5.13 Setoffs and Recoupments
46
5.14 Rights and Powers of Disbursing Agent
46
5.15 Withholding and Reporting Requirements
47
5.16 Credit for Distributions under Wildfire Assistance Program
47
ARTICLE VI.Means for Implementation and Execution of the Plan
47
6.1 General Settlement of Claims and Interests
47
6.2 Restructuring Transactions; Effectuating Documents
48
6.3 Continued Corporate Existence
49
6.4 The Subrogation Wildfire Trust
49
6.5 Subrogation Wildfire Trustee
50
6.6 Subrogation Trust Advisory Board
51
6.7 The Other Wildfire Trust
51
6.8 Public Entities Segregated Defense Fund
52
6.9 Go-Forward Wildfire Fund
52
6.10 Officers and Board of Directors
53
6.11 Management Incentive Plan
53
6.12 Cancellation of Existing Securities and Agreements
53
6.13 Cancellation of Certain Existing Security Agreements
54
6.14 Issuance of New HoldCo Common Stock
54
6.15 Exit Financing
54
6.16 Wildfire Victim Recovery Bonds or Other Securitized Bonds
54
6.17 Rights Offering
55
6.18 Securities Act Registrations or Exemptions
55
ARTICLE VII.Procedures for Disputed Claims
56
7.1 Objections to Claims
56
7.2 Resolution of Disputed Administrative Expense Claims and Disputed Claims
56
7.3 Payments and Distributions with Respect to Disputed Claims
56




--------------------------------------------------------------------------------



7.4 Distributions After Allowance
56
7.5 Disallowance of Claims
56
7.6 Estimation
57
ARTICLE VIII.Executory Contracts and Unexpired Leases
58
8.1 General Treatment
58
8.2 Determination of Cure Disputes and Deemed Consent
58
8.3 Rejection Damages Claims
59
8.4 Survival of the Debtors’ Indemnification Obligations
60
8.5 Assumption of Employee Benefit Plans
60
8.6 Collective Bargaining Agreements
60
8.7 Insurance Policies
60
8.8 Reservation of Rights
60
8.9 Modifications, Amendments, Supplements, Restatements, or Other Agreements
61
ARTICLE IX.Effectiveness of the Plan
61
9.1 Conditions Precedent to Confirmation of the Plan
61
9.2 Conditions Precedent to the Effective Date
61
9.3 Satisfaction of Conditions
62
9.4 Waiver of Conditions
63
9.5 Effect of Non-Occurrence of Effective Date
63
ARTICLE X.Effect of Confirmation
63
10.1 Binding Effect
63
10.2 Vesting of Assets
63
10.3 Release and Discharge of Debtors
63
10.4 Term of Injunctions or Stays
64
10.5 Injunction Against Interference with Plan
64
10.6 Injunction
64
10.7 Channeling Injunction
65
10.8 Exculpation
66
10.9 Releases
67
10.10 Subordination
69
10.11 Retention of Causes of Action/Reservation of Rights
70
10.12 Preservation of Causes of Action
70
10.13 Special Provisions for Governmental Units
70
10.14 Document Retention
71
10.15 Solicitation of Plan
71
ARTICLE XI.Retention of Jurisdiction
71
11.1 Jurisdiction of Bankruptcy Court
71
ARTICLE XII.Miscellaneous Provisions
73
12.1 Dissolution of Statutory Committees
74
12.2 Substantial Consummation
74
12.3 Exemption from Transfer Taxes
74




--------------------------------------------------------------------------------



12.4 Expedited Tax Determination
74
12.5 Payment of Statutory Fees
74
12.6 Plan Modifications and Amendments
74
12.7 Revocation or Withdrawal of Plan
75
12.8 Courts of Competent Jurisdiction
75
12.9 Severability
75
12.10 Governing Law
75
12.11 Schedules and Exhibits
76
12.12 Successors and Assigns
76
12.13 Time
76
12.14 Notices
76
12.15 Reservation of Rights
78







--------------------------------------------------------------------------------



PG&E Corporation and Pacific Gas and Electric Company, the above-captioned
debtors, as plan proponents within the meaning of section 1129 of the Bankruptcy
Code, propose the following joint chapter 11 plan of reorganization pursuant to
section 1121(a) of the Bankruptcy Code. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in Article I of the Plan.
Article I.
Definitions, Interpretation and Consents
Definitions. The following terms used herein shall have the respective meanings
defined below (such meanings to be equally applicable to both the singular and
plural):
1.1 2001 Utility Exchange Claim means any Claim against the Utility arising
solely from (a) amounts due to the CAISO, PX, and/or various market participants
based on purchases or sales of electricity, capacity, or ancillary services by
the Utility and other market participants in markets operated by the CAISO and
the PX that are subject to determination by FERC in refund proceedings bearing
FERC Docket Nos. EL00-95-000 and EL00-98-000 and related subdockets, and (b)
amounts due under any settlement agreements, allocation agreements, escrow
agreements, letter agreements, other written agreements, or court orders
(including orders entered in the chapter 11 case styled In re California Power
Exchange Corporation, Case No. LA 01-16577 ES) that expressly relate thereto.
1.2 503(b)(9) Claim means a Claim or any portion thereof entitled to
administrative expense priority pursuant to section 503(b)(9) of the Bankruptcy
Code, which Claim was timely filed and Allowed pursuant to the 503(b)(9)
Procedures Order.
1.3 503(b)(9) Procedures Order means the Amended Order Pursuant to 11 U.S.C. §§
503(b)(9) and 105(a) Establishing Procedures for the Assertion, Resolution, and
Satisfaction of Claims Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Docket No.
725].
1.4 Administrative Expense Claim means any cost or expense of administration of
any of the Chapter 11 Cases arising on or before the Effective Date that is
allowable under section 503(b) of the Bankruptcy Code and entitled to priority
under sections 364(c)(1), 503(b) (including 503(b)(9) Claims), 503(c),
507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code that has not already
been paid, including, (a) any actual and necessary costs and expenses of
preserving the Debtors’ estates, any actual and necessary costs and expenses of
operating the Debtors’ businesses, any indebtedness or obligations incurred or
assumed by one or more of the Debtors, as a debtor in possession, during the
Chapter 11 Cases, including, for the acquisition or lease of property or an
interest in property or the performance of services, or any fees or charges
assessed against the estates of the Debtors under section 1930 of chapter 123 of
title 28 of the United States Code, (b) any DIP Facility Claim, (c) any
Professional Fee Claim and (d) any Intercompany Claim authorized pursuant to the
Cash Management Order.
1.5 Aggregate Backstop Commitment Amount means the aggregate amount of all
backstop commitments, if any, under all Backstop Commitment Letters; provided,
however, that if the backstop commitments under all Backstop Commitment Letters
shall be $0, then all consent and other rights hereunder shall no longer apply.
1.6 Allowed means, with reference to any Claim or Interest: (a) any Claim listed
in the Debtors’ Schedules, as such Schedules may be amended from time to time in
accordance with Bankruptcy Rule 1009, as liquidated, non-contingent, and
undisputed, and for which no contrary proof of Claim has been filed; (b) any
Claim or Interest expressly allowed hereunder; (c) any Claim (other than a
Subrogation Wildfire Claim) or Interest to which a Debtor and the holder of such
Claim or Interest agree to the amount and priority of the Claim or Interest,
which agreement is approved by a Final Order; (d) any individual Subrogation
Wildfire Claim (not held by a Consenting Creditor or a party to the Subrogation
Wildfire Claim Allocation Agreement) to which the Subrogation Wildfire Trustee
and the holder of such Claim agree to the amount of such Claim (e) any Claim or
Interest that is compromised, settled or otherwise resolved or Allowed pursuant
to a Final Order (including any omnibus or procedural Final Order relating to
the compromise, settlement, resolution, or allowance of any Claims) or under the



--------------------------------------------------------------------------------



Plan; or (f) any Claim or Interest arising on or before the Effective Date as to
which no objection to allowance has been interposed within the time period set
forth in the Plan; provided, that notwithstanding the foregoing, unless
expressly waived by the Plan, the Allowed amount of Claims or Interests shall be
subject to, and shall not exceed the limitations or maximum amounts permitted
by, the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code,
to the extent applicable. The Reorganized Debtors shall retain all Claims and
defenses with respect to Allowed Claims that are Reinstated or otherwise
Unimpaired under the Plan.
1.7 Avoidance Action means any action commenced, or that may be commenced,
before or after the Effective Date pursuant to chapter 5 of the Bankruptcy Code
including sections 544, 545, 547, 548, 549, 550, or 551 of the Bankruptcy Code.
1.8 Backstop Approval Order means an order of the Bankruptcy Court, approving
the Backstop Commitment Letters, which order shall be in form and substance
satisfactory to the Debtors and the Backstop Parties.
1.9 Backstop Commitment Letters means those certain letter agreements, as may be
amended or modified from time to time in accordance with the terms thereof and
the Backstop Approval Order, pursuant to which the Backstop Parties have agreed
to purchase shares of New HoldCo Common Stock on the terms and subject to the
conditions thereof.
1.10 Backstop Parties means the parties that have agreed to purchase shares of
New HoldCo Common Stock on the terms and subject to the conditions of the
Backstop Commitment Letters and the Backstop Approval Order.
1.11 Ballot means the form(s) distributed to holders of impaired Claims or
Interests on which the acceptance or rejection of the Plan is to be indicated.
1.12 Bankruptcy Code means title 11 of the United States Code, as applicable to
the Chapter 11 Cases.
1.13 Bankruptcy Court means the United States Bankruptcy Court for the Northern
District of California, having subject matter jurisdiction over the Chapter 11
Cases and, to the extent of any reference withdrawal made under section 157(d)
of title 28 of the United States Code, the District Court.
1.14 Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, applicable to the Chapter 11 Cases, and any Local Rules
of the Bankruptcy Court.
1.15 Business Day means any day other than a Saturday, a Sunday, or any other
day on which banking institutions in New York, New York are required or
authorized to close by law or executive order.
1.16 CAISO means the California Independent System Operator Corporation.
1.17 Cash means legal tender of the United States of America.
1.18 Cash Management Order means the Final Order Pursuant to 11 U.S.C. §§
105(a), 345(b), 363(b), and 363(c), and Fed. R. Bankr. P.6003 and 6004 (i)
Authorizing Debtors to (a) Continue Their Existing Cash Management System, (b)
Honor Certain Prepetition Obligations Related to the Use Thereof, (c) Continue
Intercompany Arrangements, (d) Continue to Honor Obligations Related to Joint
Infrastructure Projects, and (e) Maintain Existing Bank Accounts and Business
Forms; and (ii) Waiving the Requirements of 11 U.S.C. § 345(b), dated March 13,
2019 [Docket No. 881].
1.19 Cause of Action means, without limitation, any and all actions, class
actions, proceedings, causes of action, controversies, liabilities, obligations,
rights, rights of setoff, recoupment rights, suits, damages,



--------------------------------------------------------------------------------



judgments, accounts, defenses, offsets, powers, privileges, licenses,
franchises, Claims, Avoidance Actions, counterclaims, cross-claims, affirmative
defenses, third-party claims, Liens, indemnity, contribution, guaranty, and
demands of any kind or character whatsoever, whether known or unknown, asserted
or unasserted, reduced to judgment or otherwise, liquidated or unliquidated,
fixed or contingent, matured or unmatured, disputed or undisputed, suspected or
unsuspected, foreseen or unforeseen, direct or indirect, choate or inchoate,
secured or unsecured, assertable directly or derivatively, existing or hereafter
arising, in contract or in tort, in law, in equity, or otherwise, whether
arising under the Bankruptcy Code or any applicable nonbankruptcy law, based in
whole or in part upon any act or omission or other event occurring on or prior
to the Petition Date or during the course of the Chapter 11 Cases, including
through the Effective Date. Without limiting the generality of the foregoing,
when referring to Causes of Action of the Debtors or their estates, Causes of
Action shall include (a) all rights of setoff, counterclaim, or recoupment and
Claims for breach of contracts or for breaches of duties imposed by law or
equity; (b) the right to object to any Claim or Interest; (c) Claims (including
Avoidance Actions) pursuant to section 362 and chapter 5 of the Bankruptcy Code,
including sections 510, 542, 543, 544 through 550, or 553; (d) Claims and
defenses such as fraud, mistake, duress, usury, and any other defenses set forth
in section 558 of the Bankruptcy Code; and (e) any Claims under any state or
foreign law, including any fraudulent transfer or similar claims.
1.20 Channeling Injunction means the permanent injunction provided for in
Section 10.7 of the Plan with respect to Wildfire Claims to be issued pursuant
to, and included in, the Confirmation Order.
1.21 Chapter 11 Cases means the jointly administered cases under chapter 11 of
the Bankruptcy Code commenced by the Debtors on the Petition Date in the
Bankruptcy Court and currently styled In re PG&E Corporation and Pacific Gas and
Electric Company, Ch. 11 Case No. 19-30088 (DM) (Jointly Administered).
1.22 Chief Executive Officer means William D. Johnson, the current chief
executive officer of HoldCo.
1.23 Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.
1.24 Claims Resolution Procedures means, collectively, the Other Wildfire Claims
Resolution Procedures and the Subrogation Wildfire Claim Allocation Agreement.
1.25 Class means any group of Claims or Interests classified herein pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code.
1.26 Collateral means any property or interest in property of the estate of any
Debtor subject to a lien, charge, or other encumbrance to secure the payment or
performance of a Claim, which lien, charge, or other encumbrance is not subject
to a Final Order ordering the remedy of avoidance on any such lien, charge, or
other encumbrance under the Bankruptcy Code.
1.27 Collective Bargaining Agreements means, collectively, (a) the IBEW
Collective Bargaining Agreements, (b) the Collective Bargaining Agreement
currently in place between the Utility and the Engineers and Scientists of
California Local 20, IFPTE, and (c) the Collective Bargaining Agreement
currently in place between the Utility and the Service Employees International
Union.
1.28 Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.
1.29 Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.
1.30 Consenting Creditors has the meaning set forth in Subrogation Claims RSA.



--------------------------------------------------------------------------------



1.31 Confirmation Order means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code and approving the
transactions contemplated thereby, which shall be in form and substance
acceptable to the Debtors.
1.32 CPUC means the California Public Utilities Commission.
1.33 CPUC Approval means all necessary approvals, authorizations and final
orders from the CPUC to implement the Plan, and to participate in the Go-Forward
Wildfire Fund, including: (a) satisfactory provisions pertaining to authorized
return on equity and regulated capital structure; (b) a disposition of proposals
for certain potential changes to the Utility’s corporate structure and
authorizations to operate as a utility; (c) satisfactory resolution of claims
for monetary fines or penalties under the California Public Utilities Code for
prepetition conduct; (d) approval (or exemption from approval) of the financing
structure and securities to be issued under Article VI of the Plan, including
one or more financing orders approving the Wildfire Victim Recovery Bonds; (e)
approval of any hedges executed by the Utility in consultation with the CPUC
staff; and (f) any approvals or determinations with respect to the Plan and
related documents that may be required by the Wildfire Legislation (A.B. 1054).
1.34 Creditors Committee means the statutory committee of unsecured creditors
appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102
of the Bankruptcy Code.
1.35 Cure Amount means the payment of Cash or the distribution of other property
(as the parties may agree or the Bankruptcy Court may order) as necessary to (a)
cure a monetary default, as required by section 365(a) of the Bankruptcy Code by
the Debtors in accordance with the terms of an executory contract or unexpired
lease of the Debtors, and (b) permit the Debtors to assume or assume and assign
such executory contract or unexpired lease under section 365(a) of the
Bankruptcy Code.
1.36 D&O Liability Insurance Policies means all unexpired directors’, managers’,
and officers’ liability insurance policies (including any “tail policy”) of
either of the Debtors.
1.37 Debtors means, collectively, HoldCo and the Utility.
1.38 DIP Facilities means the senior secured postpetition credit facilities
approved pursuant to the DIP Facility Order, as the same may be amended,
modified, or supplemented from time to time through the Effective Date in
accordance with the terms of the DIP Facility Documents and the DIP Facility
Order.
1.39 DIP Facility Agents means JPMorgan Chase Bank, N.A., solely in its capacity
as administrative agent under the DIP Facility Documents, and Citibank, N.A.,
solely in its capacity as collateral agent under the DIP Facility Documents, and
their respective successors, assigns, or any replacement agents appointed
pursuant to the terms of the DIP Facility Documents.
1.40 DIP Facility Claim means any Claim arising under, or related to, the DIP
Facility Documents.
1.41 DIP Facility Credit Agreement means that certain Senior Secured
Superpriority Debtor-In-Possession Credit, Guaranty and Security Agreement,
dated as of February 1, 2019, by and among the Utility as borrower, HoldCo as
guarantor, the DIP Facility Agents, and the DIP Facility Lenders, as the same
has been or may be further amended, modified, or supplemented from time to time.
1.42 DIP Facility Documents means, collectively, the DIP Facility Credit
Agreement and all other “Loan Documents” (as defined therein), and all other
agreements, documents, and instruments delivered or entered into pursuant
thereto or entered into in connection therewith (including any collateral
documentation) (in each case, as amended, supplemented, restated, or otherwise
modified from time to time).



--------------------------------------------------------------------------------



1.43 DIP Facility Lenders means the lenders under the DIP Facility Credit
Agreement and each other party that becomes a lender thereunder from time to
time in accordance with the terms of the DIP Facility Credit Agreement.
1.44 DIP Facility Order means the Final Order Pursuant to 11 U.S.C. §§ 105, 362,
363, 503 and 507, Fed. R. Bankr. P. 2002, 4001, 6004 and 9014 and (i)
Authorizing the Debtors to Obtain Senior Secured, Superpriority, Postpetition
Financing, (ii) Granting Liens and Superpriority Claims, (iii) Modifying the
Automatic Stay, and (iv) Granting Related Relief [Docket No. 1091], dated March
27, 2019, as may be amended, modified, or supplemented from time to time through
the Effective Date.
1.45 DIP Letters of Credit means any letters of credit issued by a DIP Facility
Lender pursuant to the DIP Facility Credit Agreement.
1.46 Disallowed means a Claim, or any portion thereof, (a) that has been
disallowed by a Final Order, agreement between the holder of such Claim and the
applicable Debtor, or the Plan; (b) that is listed in the Debtors’ Schedules, as
such Schedules may be amended, modified, or supplemented from time to time in
accordance with Bankruptcy Rule 1009, at zero ($0) dollars or as contingent,
disputed, or unliquidated and as to which no proof of Claim has been filed by
the applicable deadline or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
Court or applicable law; or (c) that is not listed in the Debtors’ Schedules and
as to which no proof of Claim has been timely filed by the applicable deadline
or deemed timely filed with the Bankruptcy Court pursuant to either the
Bankruptcy Code or any Final Order of the Bankruptcy Court or under applicable
law.
1.47 Disbursing Agent means the Utility (or such Entity designated by the
Debtors and without the need for any further order of the Bankruptcy Court) in
its capacity as a disbursing agent pursuant to Section 5.6 hereof.
1.48 Disclosure Statement means the disclosure statement relating to the Plan,
including, all schedules, supplements, and exhibits thereto, as approved by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.
1.49 Disclosure Statement Order means a Final Order finding that the Disclosure
Statement contains adequate information pursuant to section 1125 of the
Bankruptcy Code.
1.50 Disputed means with respect to a Claim or any portion thereof (a) that is
neither Allowed nor Disallowed under the Plan or a Final Order, nor deemed
Allowed under sections 502, 503, or 1111 of the Bankruptcy Code; (b) that has
not been Allowed and is listed as unliquidated, contingent, or disputed in the
Schedules; (c) that is a Subrogation Wildfire Claim (i) not held by a Consenting
Creditor or (ii) a party to the Subrogation Wildfire Claim Allocation Agreement;
or (d) for which a proof of Claim has been filed and related to which the
Debtors or any party in interest has interposed a timely objection or request
for estimation, and such objection or request for estimation has not been
withdrawn or determined by a Final Order.
1.51 Distribution Record Date means the Effective Date, unless otherwise
provided in the Plan or designated by the Bankruptcy Court. The Distribution
Record Date shall not apply to Securities of the Debtors deposited with DTC, the
holders of which shall receive a distribution in accordance with Article V of
this Plan and, as applicable, the customary procedures of DTC.
1.52 District Court means the United States District Court for the Northern
District of California having subject matter jurisdiction over the Chapter 11
Cases.
1.53 DTC means the Depository Trust Company.



--------------------------------------------------------------------------------



1.54 Effective Date means a Business Day on or after the Confirmation Date
selected by the Debtors, on which the conditions to the effectiveness of the
Plan specified in Section 9.2 hereof have been satisfied or otherwise
effectively waived in accordance with the terms hereof.
1.55 Eligible Offeree has the meaning set forth in the Rights Offering
Procedures, if applicable.
1.56 Employee Benefit Plans means any written contracts, agreements, policies,
programs, and plans (including any related trust or other funding vehicle)
governing any obligations relating to compensation, reimbursement, indemnity,
health care benefits, disability benefits, deferred compensation benefits,
travel benefits, vacation and sick leave benefits, savings, severance benefits,
retirement benefits, welfare benefits, relocation programs, life insurance, and
accidental death and dismemberment insurance, including written contracts,
agreements, policies, programs, and plans for bonuses and other incentives or
compensation for the current and former directors, officers, and employees, as
applicable, of any of the Debtors.
1.57 Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.
1.58 Exculpated Parties means collectively, and, in each case, in their
capacities as such: (a) the Debtors and Reorganized Debtors; (b) the DIP
Facility Agents; (c) the DIP Facility Lenders; (d) the Exit Financing Agents;
(e) the Exit Financing Lenders; (f) the Funded Debt Trustees; (g) the HoldCo
Revolver Lenders; (h) the HoldCo Term Loan Lenders; (i) the Utility Revolver
Lenders; (j) the Utility Term Loan Lenders; (k) the Public Entities Releasing
Parties; (l) the Statutory Committees; (m) the Backstop Parties; (n) the
Consenting Creditors; and (o) with respect to each of the foregoing entities (a)
through (n), such entities’ predecessors, successors, assigns, subsidiaries,
affiliates, managed accounts and funds, current and former officers and
directors, principals, equity holders, members, partners, managers, employees,
subcontractors, agents, advisory board members, restructuring advisors,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors (and employees thereof),
and other professionals, and such entities’ respective heirs, executors,
estates, servants, and nominees, in each case in their capacity as such.
1.59 Exit Financing means, collectively, the Exit Revolver Facility, and all
other indebtedness to be incurred by the Reorganized Debtors on or about the
Effective Date as part of the Plan Funding.
1.60 Exit Financing Agents means, collectively, the Exit Revolver Facility Agent
and any other facility agent or indenture trustee acting in such capacity under
the Exit Financing Documents.
1.61 Exit Financing Documents means, collectively, the Exit Revolver Facility
Documents and all other agreements, indentures, documents, and instruments
delivered or entered into pursuant to or in connection with the Exit Financing
(including any guarantee agreements and collateral documentation) (in each case,
as amended, supplemented, restated, or otherwise modified from time to time).
1.62 Exit Financing Lenders means, collectively, the Exit Revolver Facility
Lenders and all other lenders or holders (as applicable) under the Exit
Financing Documents.
1.63 Exit Financing Term Sheets means those certain term sheets that shall be
included in the Plan Supplement that set forth the principal terms of the Exit
Financing.
1.64 Exit Revolver Facility means any revolving loan facility provided to the
Reorganized Utility or Reorganized HoldCo, pursuant to the Exit Revolver
Facility Documents, including the Exit Revolver Facility Credit Agreement, as
contemplated by, and which shall be consistent with, the Exit Financing Term
Sheets.
1.65 Exit Revolver Facility Agent means the administrative agent or collateral
agent (if applicable) under the Exit Revolver Facility Credit Agreement, its
successors, assigns, or any replacement agent appointed pursuant to the terms of
the Exit Revolver Facility Documents.



--------------------------------------------------------------------------------



1.66 Exit Revolver Facility Credit Agreement means the credit agreement
providing for the Exit Revolver Facility, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time), as contemplated by, and which shall be consistent
with, the Exit Financing Term Sheets.
1.67 Exit Revolver Facility Documents means, collectively, the Exit Revolver
Facility Credit Agreement and all other agreements, documents, and instruments
delivered or entered into pursuant thereto or in connection therewith (including
any guarantee agreements and collateral documentation) (in each case, as
amended, supplemented, restated, or otherwise modified from time to time), each
of which shall be, to the extent applicable, consistent with the Exit Financing
Term Sheets.
1.68 Exit Revolver Facility Lenders means each person who on the Effective Date
shall become a lender under the Exit Revolver Facility Documents.
1.69 Federal Judgment Rate means the interest rate of 2.59% as provided under 28
U.S.C. § 1961(a), calculated as of the Petition Date in accordance with In re
Cardelucci, 285 F.3d 1231 (9th Cir. 2002).
1.70 Final Order means an order or judgment of the Bankruptcy Court entered by
the Clerk of the Bankruptcy Court on the docket in the Chapter 11 Cases which
has not been reversed, vacated, or stayed and as to which (a) the time to
appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for a new trial, reargument, or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, new trial, reargument, or
rehearing thereof has been sought, such order or judgment of the Bankruptcy
Court shall have been affirmed by the highest court to which such order was
appealed, or certiorari shall have been denied, or a new trial, reargument, or
rehearing shall have been denied or resulted in no modification of such order,
and the time to take any further appeal, petition for certiorari, or move for a
new trial, reargument, or rehearing shall have expired; provided, that no order
or judgment shall fail to be a Final Order solely because of the possibility
that a motion under Rule 60 of the Federal Rules of Civil Procedure has been or
may be filed with respect to such order or judgment. The susceptibility of a
Claim to a challenge under section 502(j) of the Bankruptcy Code shall not
render a Final Order not a Final Order.
1.71 Funded Debt Claims means, collectively, the HoldCo Funded Debt Claims and
the Utility Funded Debt Claims.
1.72 Funded Debt Documents means, collectively, the HoldCo Revolver Documents,
the HoldCo Term Loan Documents, the PC Bond Loan Documents, the PC Bond LOC
Documents, the Utility Revolver Documents, the Utility Term Loan Documents, and
the Utility Senior Notes Documents.
1.73 Funded Debt Trustees means, collectively, the HoldCo Revolver Agent, the
HoldCo Term Loan Agent, the Utility Revolver Agent, the Utility Term Loan Agent,
and the Utility Senior Notes Trustee.
1.74 General Unsecured Claim means any Claim, other than a DIP Facility Claim,
Administrative Expense Claim, Professional Fee Claim, Priority Tax Claim, Other
Secured Claim, Priority Non-Tax Claim, Funded Debt Claim, Workers’ Compensation
Claim, 2001 Utility Exchange Claim, Wildfire Claim, Ghost Ship Fire Claim,
Intercompany Claim, or Subordinated Debt Claim, that is not entitled to priority
under the Bankruptcy Code or any Final Order. General Unsecured Claims shall
include any (a) Prepetition Executed Settlement Claim and (b) Claim for damages
resulting from or otherwise based on the Debtors’ rejection of an executory
contract or unexpired lease.
1.75 Ghost Ship Fire means the fire known as the “Ghost Ship Fire” which
occurred in Oakland, California on December 2, 2016.
1.76 Ghost Ship Fire Claim means any Claim related to or arising from the Ghost
Ship Fire.



--------------------------------------------------------------------------------



1.77 Go-Forward Wildfire Fund means a long-term, state-wide fund established,
pursuant to section 3292(a) of the California Public Utilities Code and the
Wildfire Legislation (A.B. 1054), to pay for certain future wildfire
obligations, the terms of which are set forth in the Wildfire Legislation (A.B.
1054).
1.78 Governmental Unit has the meaning set forth in section 101(27) of the
Bankruptcy Code.
1.79 HoldCo means Debtor PG&E Corporation, a California corporation.
1.80 HoldCo Common Interest means any HoldCo Interest which results or arises
from the existing common stock of HoldCo, including any Claim against HoldCo
subject to subordination pursuant to section 510(b) of the Bankruptcy Code
arising from or related to such common stock.
1.81 HoldCo Funded Debt Claims means, collectively, the HoldCo Revolver Claims
and the HoldCo Term Loan Claims.
1.82 HoldCo General Unsecured Claim means any General Unsecured Claim against
HoldCo.
1.83 HoldCo Ghost Ship Fire Claim means any Ghost Ship Fire Claim against
HoldCo.
1.84 HoldCo Intercompany Claim means any Intercompany Claim against HoldCo.
1.85 HoldCo Interest means any Interest in HoldCo immediately prior to the
Effective Date.
1.86 HoldCo Other Interest means any HoldCo Interest that is not a HoldCo Common
Interest.
1.87 HoldCo Other Secured Claim means any Other Secured Claim against HoldCo.
1.88 HoldCo Other Wildfire Claim means any Other Wildfire Claim against HoldCo.
1.89 HoldCo Priority Non-Tax Claim means any Priority Non-Tax Claim against
HoldCo.
1.90 HoldCo Public Entities Wildfire Claim means any Public Entities Wildfire
Claim against HoldCo.
1.91 HoldCo Revolver Agent means such entity or entities acting as
administrative agent under the HoldCo Revolver Documents, and any of their
respective successors, assigns, or replacement agents appointed pursuant to the
terms of the HoldCo Revolver Documents.
1.92 HoldCo Revolver Claim means any Claim arising under, or related to, the
HoldCo Revolver Documents.
1.93 HoldCo Revolver Credit Agreement means that certain Second Amended and
Restated Credit Agreement, dated as of April 27, 2015, by and among HoldCo, the
HoldCo Revolver Agent, and the HoldCo Revolver Lenders, as amended,
supplemented, restated, or otherwise modified from time to time.
1.94 HoldCo Revolver Documents means, collectively, the HoldCo Revolver Credit
Agreement and all other “Loan Documents” (as defined therein), and all other
agreements, documents, and instruments delivered or entered into pursuant
thereto or entered into in connection therewith (in each case, as amended,
supplemented, restated, or otherwise modified from time to time).
1.95 HoldCo Revolver Lenders means the lenders under the HoldCo Revolver Credit
Agreement and each other party that becomes a lender thereunder from time to
time in accordance with the terms of the HoldCo Revolver Credit Agreement.



--------------------------------------------------------------------------------



1.96 HoldCo Subordinated Debt Claim means any Claim against HoldCo that is
subject to subordination under section 510(b) of the Bankruptcy Code, including
any Claim for reimbursement, indemnification or contribution, but excluding any
HoldCo Common Interest.
1.97 HoldCo Subrogation Wildfire Claim means any Subrogation Wildfire Claim
against HoldCo.
1.98 HoldCo Term Loan Agent means Mizuho Bank, Ltd. solely in its capacity as
administrative agent under the HoldCo Term Loan Documents, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the HoldCo
Term Loan Documents.
1.99 HoldCo Term Loan Claim means any Claim arising under, or related to, the
HoldCo Term Loan Documents.
1.100 HoldCo Term Loan Credit Agreement means that certain Term Loan Agreement,
dated as of April 16, 2018, by and among HoldCo, as borrower, the HoldCo Term
Loan Agent, and the HoldCo Term Loan Lenders, as amended, supplemented,
restated, or otherwise modified from time to time.
1.101 HoldCo Term Loan Documents means, collectively, the HoldCo Term Loan
Credit Agreement and all other “Loan Documents” (as defined therein), including
all other agreements, documents, and instruments delivered or entered into
pursuant thereto or entered into in connection therewith (in each case, as
amended, supplemented, restated, or otherwise modified from time to time).
1.102 HoldCo Term Loan Lenders means the lenders under the HoldCo Term Loan
Credit Agreement and each other party that becomes a lender thereunder from time
to time in accordance with the terms of the HoldCo Term Loan Credit Agreement.
1.103 HoldCo Workers’ Compensation Claim means any Workers’ Compensation Claim
against HoldCo.
1.104 IBEW Collective Bargaining Agreements mean, collectively, the two (2)
Collective Bargaining Agreements currently in place between the Utility and IBEW
Local 1245: (i) the IBEW Physical Agreement, and (ii) the IBEW Clerical
Agreement.
1.105 IBEW Local 1245 means Local Union No. 1245 of the International
Brotherhood of Electrical Workers.
1.106 Impaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, “impaired” within the meaning of sections 1123(a)(4) and 1124 of the
Bankruptcy Code.
1.107 Indemnification Obligation means each of the Debtors’ indemnification
obligations existing or outstanding prior to the Effective Date, whether arising
by statute, agreement, in the bylaws, certificates of incorporation or
formation, limited liability company agreements, other organizational or
formation documents, board resolutions, management or indemnification
agreements, or employment or other contracts, for their current and former
directors, officers, managers, employees, attorneys, accountants, restructuring
advisors, financial advisors, investment bankers, and other professionals and
agents of the Debtors, as applicable.
1,108 Insurance Policies means any insurance policy issued to any of the Debtors
or under which the Debtors have sought or may seek coverage, including the D&O
Liability Insurance Policies.
1.109 Intercompany Claim means any Claim against a Debtor held by either another
Debtor or by a non-Debtor affiliate which is controlled by a Debtor (excluding
any Claims of an individual).



--------------------------------------------------------------------------------



1.110 Interest means (a) any equity security (as defined in section 101(16) of
the Bankruptcy Code) of a Debtor, including all units, shares, common stock,
preferred stock, partnership interests, or other instrument evidencing any fixed
or contingent ownership interest in any Debtor, including any option, warrant,
or other right, contractual or otherwise, to acquire any such interest in a
Debtor, whether or not transferable and whether fully vested or vesting in the
future, that existed immediately before the Effective Date and (b) any Claim
against any Debtor subject to subordination pursuant to section 510(b) of the
Bankruptcy Code arising from or related to any of the foregoing.
1.111 Interim Compensation Order means the Order Pursuant to 11 U.S.C. §§ 331
and 105(a) and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for
Interim Compensation and Reimbursement of Expenses of Professionals [Docket No.
701].
1.112 Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.
1.113 Management Incentive Plan means the post-emergence management incentive
plan for certain of the Reorganized Debtors’ employees on the terms set forth in
the Management Incentive Plan Term Sheet that may be established and implemented
at the discretion of the New Board on or after the Effective Date.
1.114 Management Incentive Plan Term Sheet means that certain term sheet that
sets forth the principal terms of the Management Incentive Plan.
1.115 Mandatory Convertible Preferred Stock means mandatory convertible
preferred stock of Reorganized HoldCo, which may be issued under the Plan on
terms substantially consistent with the term sheet annexed hereto as Exhibit A.
1.116 New Board means, on and as of the Effective Date, the board of directors
of Reorganized HoldCo, and the board of directors of the Reorganized Utility, as
applicable.
1.117 New HoldCo Common Stock means the common stock of HoldCo issued in
connection with the implementation of the Plan.
1.118 New Organizational Documents means, if applicable, the forms of articles
of incorporation or other forms of organizational documents and bylaws, as
applicable, of the Reorganized Debtors, substantially in the form included in
the Plan Supplement and which shall be in form and substance acceptable to the
Debtors.
1.119 Non-cash Recovery has the meaning set forth in Subrogation Claims RSA.
1.120 North Bay Public Entities means, collectively, (a) the City of Clearlake,
a California municipal corporation duly organized and existing by virtue of the
laws of the State of California; (b) the City of Napa, a California municipal
corporation duly organized and existing by virtue of the laws of the State of
California; (c) the City of Santa Rosa, a California municipal corporation duly
organized and existing by virtue of the laws of the State of California; (d) the
County of Lake, a general law county and political subdivision of the State of
California duly organized and existing by virtue of the laws of the State of
California; (e) Lake County Sanitation District, a sanitary district organized
under the laws of the State of California; (f) the County of Mendocino, a
general law county and political subdivision of the State of California, duly
organized and existing by virtue of the laws of the State of California; (g)
Napa County, a general law county and political subdivision of the State of
California, duly organized and existing by virtue of the laws of the State of
California; (h) the County of Nevada, a general law county and political
subdivision of the State of California, duly organized and existing by virtue of
the laws of the State of California; (i) the County of Sonoma, a general law
county and political subdivision of the State of California, duly organized and
existing by virtue of the laws of the State of California; (j) the Sonoma County
Agricultural Preservation and Open Space District, a public agency formed
pursuant to the Public Resources code sections 5500, et seq.; (k) Sonoma County
Community Development Commission, a public and corporate entity pursuant to
section 34110 of the California Health & Safety Code; (l) Sonoma County Water
Agency, a public agency of the State of California; (m) Sonoma Valley County
Sanitation District, a sanitary district organized under



--------------------------------------------------------------------------------



the laws of the State of California; and (n) the County of Yuba, a general law
county and political subdivision of the State of California, duly organized and
existing by virtue of the laws of the State of California.
1.121 Ordinary Course Professionals Order means the Order Pursuant to 11 U.S.C.
§§ 105(a), 327, 328, and 330 Authorizing the Debtors to Employ Professionals
Used in the Ordinary Course of Business Nunc Pro Tunc to the Petition Date,
dated February 28, 2019 [Docket No. 707].
1.122 Other Secured Claim means a Secured Claim that is not a DIP Facility Claim
or Priority Tax Claim.
1.123 Other Wildfire Claim means any Wildfire Claim which is not a Public
Entities Wildfire Claim or a Subrogation Wildfire Claim.
1.124 Other Wildfire Claims Cap means $8.4 billion.
1.125 Other Wildfire Claims Estimation Consideration means, at the option of the
Reorganized Debtors, either (a) Cash, (b) wildfire victims recovery property
created pursuant to the Wildfire Victim Recovery Bonds, or other securitized
bonds, and the proceeds of such bonds (if applicable), (c) New HoldCo Common
Stock, or (d) Mandatory Convertible Preferred Stock (if applicable) (or any
combination of the foregoing) having an aggregate value equal to an amount to be
estimated pursuant to the Other Wildfire Claims Estimation Proceeding.
1.126 Other Wildfire Claims Estimation Proceeding means a proceeding or
proceedings initiated in the Bankruptcy Court and/or District Court, which shall
conclude prior to or at the Confirmation Hearing, pursuant to which the
applicable court shall estimate the Debtors’ aggregate liability with respect to
Other Wildfire Claims, for purposes of confirming and implementing the Plan.
1.127 Other Wildfire Claims Resolution Procedures means the procedures for the
resolution, liquidation, and payment of Other Wildfire Claims by the Other
Wildfire Trust, substantially in the form included in the Plan Supplement and
described in the Disclosure Statement, which shall comply with Section
4.19(f)(ii) hereof.
1.128 Other Wildfire Trust means one or more trusts established on the Effective
Date, in accordance with Section 6.7 of the Plan, to administer, process,
settle, resolve, liquidate, satisfy, and pay all Other Wildfire Claims.
1.129 Other Wildfire Trust Advisory Board means the advisory board appointed by
the board of directors of the Debtors or Reorganized Debtors, as applicable to
oversee the Other Wildfire Trust in accordance with the Plan and the Other
Wildfire Trust Agreement; provided that, in the event the Debtors intend that an
Other Wildfire Trust will be funded (at least in part) through the issuance of
tax-exempt bonds, the nature of the powers and responsibilities of the Other
Wildfire Trust Advisory Board shall not impair the use of tax-exempt financing.
1.130 Other Wildfire Trust Agreement means that certain trust agreement or
agreements by and among the Debtors, the Other Wildfire Trust, and the Other
Wildfire Trustee, substantially in the form included in the Plan Supplement.
1.131 Other Wildfire Trustee means the Person or Persons selected by the
Debtors, subject to the approval of the Bankruptcy Court, and identified in the
Plan Supplement, to serve as the trustee(s) of the Other Wildfire Trust, and any
successor thereto, appointed pursuant to the Other Wildfire Trust Agreement;
provided that, in the event the Debtors intend that an Other Wildfire Trust will
be funded (at least in part) through the issuance of tax-exempt bonds, the
identity of the Person or Persons to be selected to serve as the trustee of such
Other Wildfire Trust shall not impair the use of tax-exempt financing.
1.132 PC Bond Documents means, collectively, the PC Bond Loan Documents and the
PC Bond LOC Documents.



--------------------------------------------------------------------------------



1.133 PC Bond Loan Documents means each of the following loan agreements, as
amended, supplemented, restated, or otherwise modified from time to time, (a)
Loan Agreement between the California Infrastructure and Economic Development
Bank and the Utility, dated August 1, 2009 (Series 2009 A); (b) Loan Agreement
between the California Infrastructure and Economic Development Bank and the
Utility, dated August 1, 2009 (Series 2009 B); (c) Amended and Restated Loan
Agreement between California Infrastructure and Economic Development Bank and
the Utility, dated September 1, 2010 (Series 2008F); (d) Loan Agreement between
the California Infrastructure and Economic Development Bank and the Utility,
dated April 1, 2010 (Series 2010 E); (e) Loan Agreement between the California
Pollution Control Financing Authority and the Utility, dated September 1, 1997
(1997 Series B-C); (f) First Supplemental Loan Agreement between the California
Pollution Control Financing Authority and the Utility, dated December 1, 2003
(1997 Series B); (g) Loan Agreement between the California Pollution Control
Financing Authority and the Utility, dated May 1, 1996 (1996 Series A-G); (h)
First Supplemental Loan Agreement between the California Pollution Control
Financing Authority and the Utility, dated July 1, 1998 (1996 Series A-G); and
(i) Third Supplemental Loan Agreement between the California Pollution Control
Financing Authority and the Utility, dated December 1, 2003 (1996 Series C, E,
F).
1.134 PC Bond LOC Documents means each of the following reimbursement
agreements, as assigned, amended, supplemented, restated, or otherwise modified
from time to time: (a) Reimbursement Agreement (Series 2009A) between the
Utility and Union Bank, N.A., dated June 5, 2014; (b) Reimbursement Agreement
(Series 2009B) between the Utility and Union Bank, N.A., dated June 5, 2014; (c)
Reimbursement Agreement between the Utility and Canadian Imperial Bank of
Commerce, New York Branch relating to California Pollution Control Financing
Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric
Company) 1997 Series B, dated December 1, 2015; (d) Reimbursement Agreement
between the Utility and Mizuho Bank Ltd. relating to California Pollution
Control Financing Authority Pollution Control Refunding Revenue Bonds (Pacific
Gas and Electric Company) 1996 Series C, dated December 1, 2015; (e)
Reimbursement Agreement between the Utility and Sumitomo Mitsui Banking
Corporation relating to California Pollution Control Financing Authority
Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric Company)
1996 Series E, dated December 1, 2015; and (f) Reimbursement Agreement between
the Utility and TD Bank N.A. relating to California Pollution Control Financing
Authority Pollution Control Refunding Revenue Bonds (Pacific Gas and Electric
Company) 1996 Series F, dated December 1, 2015.
1.135 Person has the meaning set forth in section 101(41) of the Bankruptcy
Code.
1.136 Petition Date means January 29, 2019, the date on which the Debtors
commenced the Chapter 11 Cases.
1.137 Plan means this chapter 11 plan, as the same may be amended, supplemented,
or modified from time to time in accordance with the provisions of the
Bankruptcy Code and the terms hereof.
1.138 Plan Document means any of the documents, other than this Plan, to be
executed, delivered, assumed, or performed in connection with the occurrence of
the Effective Date, including the documents to be included in the Plan
Supplement, all of which shall be in form and substance as provided herein.
1.139 Plan Funding means, collectively, (a) the proceeds from the incurrence of
the Exit Financing and the Wildfire Victim Recovery Bonds or other securitized
bonds (if applicable), (b) the proceeds of any Rights Offering, if implemented,
(c) any other sources of funding used for distributions under the Plan,
including from any underwritten primary or secondary equity offering, a direct
equity investment, Mandatory Convertible Preferred Stock (if applicable), and/or
other equity-linked securities, and (d) Cash on hand. For the avoidance of
doubt, Plan Funding does not include any Claim that has been Reinstated pursuant
to the Plan.
1.140 Plan Supplement means the forms of certain documents effectuating the
transactions contemplated herein, which documents shall be filed with the Clerk
of the Bankruptcy Court no later than fourteen (14) days prior to the deadline
set to file objections to the confirmation of the Plan, including, but not
limited to: (a) the Schedule of Rejected Contracts; (b) the Wildfire Trust
Agreements; (c) the New Organizational Documents (to the extent such New
Organizational Documents reflect material changes from the Debtors’ existing
organizational



--------------------------------------------------------------------------------



documents and bylaws); (d) to the extent known, information required to be
disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code; (e) the
Exit Financing Term Sheets; (f) if applicable, the Wildfire Victim Recovery
Bonds Term Sheets;; and (g) the Other Wildfire Claims Resolution Procedures.
Such documents shall be consistent with the terms hereof, provided, that,
through the Effective Date, the Debtors shall have the right to amend, modify,
or supplement documents contained in, and exhibits to, the Plan Supplement in
accordance with the terms of the Plan.
1.141 Prepetition Executed Settlement Claim means any liquidated Claim against a
Debtor, other than a 2001 Utility Exchange Claim, arising from a binding award,
agreement, or settlement fully effective prior to the Petition Date, which for
the purposes of the Plan shall be Allowed in the amount set forth in the
applicable award, agreement or settlement.
1.142 Priority Non-Tax Claim means any Claim, other than an Administrative
Expense Claim or a Priority Tax Claim, entitled to priority in payment as
specified in section 507(a)(3), (4), (5), (6), (7), or (9) of the Bankruptcy
Code.
1.143 Priority Tax Claim means any Claim of a Governmental Unit of the kind
entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of
the Bankruptcy Code.
1.144 Professional means an Entity, excluding those Entities entitled to
compensation pursuant to the Ordinary Course Professionals Order that is
retained pursuant to an order of the Bankruptcy Court in accordance with
sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for
services rendered pursuant to sections 327, 328, 329, 330, 331, and 363 of the
Bankruptcy Code.
1.145 Professional Fee Claim means any Administrative Expense Claim for the
compensation of a Professional and the reimbursement of expenses incurred by
such Professional through and including the Effective Date to the extent such
fees and expenses have not been paid pursuant to any Final Order (including, but
not limited to, any fees of a Professional held back in accordance with the
Interim Compensation Order or otherwise). To the extent the Bankruptcy Court
denies or reduces by a Final Order any amount of a Professional’s requested fees
and expenses (whether or not paid pursuant to an order granting interim
allowance), then the amount by which such fees or expenses are reduced or denied
shall reduce the applicable Professional Fee Claim.
1.146 Professional Fee Escrow Account means an interest-bearing account in an
amount equal to the Professional Fee Reserve Amount and funded by the Debtors in
Cash on the Effective Date, pursuant to Section 2.2(b) of the Plan.
1.147 Professional Fee Reserve Amount means the total amount of Professional Fee
Claims estimated in accordance with Section 2.2(c) of the Plan.
1.148 Public Entities means, collectively, (a) the North Bay Public Entities;
(b) the Town of Paradise; (c) the County of Butte; (d) the Paradise Park and
Recreation District; (e) the County of Yuba; and (f) the Calaveras County Water
District.
1.149 Public Entities Operative Complaints means all complaints filed by the
Public Entities in relation to the Wildfires, including the complaints filed in
Calaveras County Water District v. PG&E, No. 34-2018-00238630 (Cal. Super. Ct.
Sacramento Cty), the Public Entity Master Complaint filed in Judicial Council
Coordination Proceeding No. 4853, Butte Fire Cases, No. JCCP 4853 (Cal. Super.
Ct. Sacramento Cty.), City of Clearlake v. PG&E Corp. et al., No. CV419398 (Cal.
Super. Ct. Lake Cty.), City of Napa v. PG&E Corp. et al., No. 19CV000148 (Cal.
Super. Ct. Napa Cty.), City of Santa Rosa v. Pacific Gas and Electric Company,
et al., No. SCV-262772 (Cal. Super. Ct. Sonoma Cty.), County of Lake v. PG&E
Corp. et al., No. CV-419417 (Cal. Super. Ct. Lake Cty.), Mendocino County v.
PG&E Corporation et al., No. SCUK-CVPO-18-70440 (Cal. Super. Ct. Mendocino
Cty.), Napa County v. PG&E Corporation et al., No. 18CV000238 (Cal. Super. Ct.
Napa Cty.), County of Nevada v. PG&E Corp. et al., No. CU19-083418 (Cal. Super.
Ct. Nevada Cty.), County of Sonoma v. PG&E Corporation et al., No. SCV-262045
(Cal. Super. Ct. Sonoma Cty.), County of Yuba v. PG&E Corp. et al., No.



--------------------------------------------------------------------------------



CVCV19-00045 (Cal. Super. Ct. Yuba Cty.), the Public Entity Master Complaint
filed in Judicial Council Coordination Proceeding No. 4955 (California North Bay
Fire Cases, No. JCCP 4955 (Cal. Super. Ct. San Francisco Cty.), Butte County v.
PG&E Corp et al., No. 19CV00151 (Cal. Super. Ct. Butte Cty.) and Town of
Paradise v. PG&E Corporation et al., No. 19CV00259 (Cal. Super. Ct. Butte Cty.).
1.150 Public Entities Plan Support Agreements means the Plan Support Agreements
as to Plan Treatment of Public Entities’ Wildfire Claims, each dated June 18,
2019, by and between the Debtors and the Public Entities.
1.151 Public Entities Releasing Parties means the Public Entities and any
subsidiary, affiliate, department, agency, political subdivision, or
instrumentality thereof.
1.152 Public Entities Segregated Defense Fund means a segregated fund
established for the benefit of the Public Entities in the amount of $10 million,
which funds shall be used by the Reorganized Debtors solely to reimburse the
Public Entities for any and all legal fees and costs associated with the defense
or resolution of any Public Entities Third Party Claims against a Public Entity,
in accordance with the Public Entities Plan Support Agreements.
1.153 Public Entities Settlement Distribution Protocol means the $1.0 billion in
Cash, to be deposited in a trust account and distributed in accordance with the
Plan and the Public Entities Plan Support Agreements, to satisfy the Public
Entities Wildfire Claims.
1.154 Public Entities Third Party Claims means any past, present, or future
Claim held by entities or individuals other than the Debtors or the Public
Entities against the Public Entities that in any way arises out of or relates to
the Wildfires, including but not limited to any Claim held by individual
plaintiffs or subrogated insurance carriers against the Public Entities for
personal injuries, property damage, reimbursement of insurance payments, and/or
wrongful death that in any way arises out of or relates to the Wildfires.
1.155 Public Entities Wildfire Claim means any Wildfire Claim against the
Debtors, including any Claim pleaded or asserted or that could have been pleaded
or asserted based on the factual allegations set forth in the Public Entities
Operative Complaints or that were filed or could be filed by the Public Entities
in connection with the Chapter 11 Cases whether arising under California law or
any other applicable law of the United States (state or federal) or any other
jurisdiction, in each case whether such claims are absolute or contingent,
direct or indirect, known or unknown, foreseen or unforeseen, in contract, tort
or in equity, under any theory of law.
1.156 PX means the California Power Exchange Corporation.
1.157 Reinstatement means (a) leaving unaltered the legal, equitable, and
contractual rights to which a Claim or Interest entitles the holder of such
Claim or Interest in accordance with section 1124 of the Bankruptcy Code, or
(b) if applicable under section 1124 of the Bankruptcy Code: (i) curing all
prepetition and postpetition defaults other than defaults relating to the
insolvency or financial condition of the applicable Debtor or its status as a
debtor under the Bankruptcy Code; (ii) reinstating the maturity date of the
Claim; (iii) compensating the holder of such Claim for damages incurred as a
result of its reasonable reliance on a contractual provision or such applicable
law allowing the Claim’s acceleration; and (iv) not otherwise altering the
legal, equitable or contractual rights to which the Claim entitles the holder
thereof, and Claims are Reinstated when the requirements for Reinstatement have
been met by Debtors.
1.158 Released Parties means, collectively, and in each case in their capacities
as such: (a) the Debtors and Reorganized Debtors; (b) the DIP Facility Agents;
(c) the DIP Facility Lenders; (d) the Exit Financing Agents; (e) the Exit
Financing Lenders; (f) the Backstop Parties; (g) the Public Entities Releasing
Parties; (h) the Consenting Creditors (solely in their capacity as holders of
Subrogation Wildfire Claims); and (i) with respect to each of the foregoing
entities (a) through (h), such entities’ predecessors, successors, assigns,
subsidiaries, affiliates, managed accounts and funds, current and former
officers and directors, principals, equity holders, members, partners, managers,
employees, subcontractors, agents, advisory board members, restructuring
advisors, financial



--------------------------------------------------------------------------------



advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors (and employees thereof),
and other professionals, and such entities’ respective heirs, executors,
estates, servants, and nominees, in each case in their capacity as such.
1.159 Releasing Parties means, collectively, and, in each case, in their
capacities as such: (a) the Debtors; (b) the Reorganized Debtors, (c) any holder
of a Claim that is solicited and voluntarily indicates on a duly completed
Ballot submitted on or before the Voting Deadline that such holder opts into
granting the releases set forth in Section 10.9(b) of the Plan to the extent
permitted by applicable law, provided that such holder’s opt-in, opt-out, or
failure to complete that portion of the Ballot shall not in any way affect the
classification or treatment of such Claim; (d) the DIP Facility Agents; (e) the
DIP Facility Lenders; (f) the Exit Financing Agents; (g) the Exit Financing
Lenders; (h) the Funded Debt Trustees; (i) the HoldCo Revolver Lenders; (j) the
HoldCo Term Loan Lenders; (k) the Utility Revolver Lenders; (l) the Utility Term
Loan Lenders; (m) the holders of Utility Senior Notes Claims; (n) the Public
Entities Releasing Parties; (o) the Statutory Committees; (p) the Backstop
Parties; (q) the Consenting Creditors; and (r) with respect to each of the
foregoing entities (a) through (q), such entities’ predecessors, successors,
assigns, subsidiaries, affiliates, managed accounts and funds, current and
former officers and directors, principals, equity holders, members, partners,
managers, employees, subcontractors, agents, advisory board members,
restructuring advisors, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, management companies, fund advisors (and
employees thereof), and other professionals, and such entities’ respective
heirs, executors, estates, servants, and nominees, in each case in their
capacity as such.
1.160 Reorganized Debtors means each of the Debtors, or any successor thereto,
as reorganized, pursuant to and under the Plan, on the Effective Date.
1.161 Reorganized HoldCo means HoldCo as reorganized, pursuant to and under the
Plan, on the Effective Date.
1.162 Reorganized Utility means the Utility as reorganized, pursuant to and
under the Plan, on the Effective Date.
1.163 Restructuring means the restructuring of the Debtors, the principal terms
of which are set forth in the Plan, the Plan Documents and the Plan Supplement.
1.164 Restructuring Transactions has the meaning set forth in Section 6.2(a) of
the Plan.  
1.165 Rights Offering means, if implemented, an offering pursuant to which each
Eligible Offeree is entitled to receive subscription rights to acquire shares of
New HoldCo Common Stock in accordance with the Plan, the Rights Offering
Procedures, and the Backstop Commitment Letters.
1.166 Requisite Consenting Creditors has the meaning set forth in Subrogation
Claims RSA.
1.167 Rights Offering Procedures means, if applicable, the procedures governing
and for the implementation of the Rights Offering, as approved by the Bankruptcy
Court.
1.168 Schedule of Rejected Contracts means the schedule of executory contracts
and unexpired leases to be rejected by the Debtors pursuant to the Plan, to be
filed as part of the Plan Supplement.
1.169 Schedules means the schedules of assets and liabilities and the statements
of financial affairs filed by the Debtors under section 521 of the Bankruptcy
Code, Bankruptcy Rule 1007, and the Official Bankruptcy Forms of the Bankruptcy
Rules as such schedules and statements have been or may be amended,
supplemented, or modified from time to time.
1.170 Secured Claim means any Claim secured by a Lien on property in which a
Debtor’s estate has an interest or that is subject to setoff under section 553
of the Bankruptcy Code, to the extent of the value of the



--------------------------------------------------------------------------------



Claim holder’s interest in such estate’s interest in such property or to the
extent of the amount subject to setoff, as applicable, as determined pursuant to
sections 506(a) and, if applicable, 1129(b) of the Bankruptcy Code.
1.171 Securities Act means the Securities Act of 1933, as amended from time to
time.
1.172 Security has the meaning set forth in section 101(49) of the Bankruptcy
Code.
1.173 Statutory Committees means collectively, the Creditors Committee and the
Tort Claimants Committee.
1.174 Subordinated Debt Claim means any HoldCo Subordinated Debt Claim and any
Utility Subordinated Debt Claim.
1.175 Subrogation Claims RSA means that certain Restructuring Support Agreement,
dated as of September 22, 2019, by and among the Debtors and the Consenting
Creditors (as defined therein), as amended, supplemented, restated, or otherwise
modified from time to time, in accordance with its terms.
1.176 Subrogation Claims RSA Approval Order means the order of the Bankruptcy
Court, dated [●], 2019, approving the Subrogation Claims RSA and the Allowance
of the Utility Subrogation Wildfire Claims as provided therein [Docket No. [●]].
1.177 Subrogation Wildfire Claim means any Wildfire Claim (other than a Wildfire
Claim arising from the Butte Fire (2015)) that arises from subrogation (whether
such subrogation is contractual, equitable, or statutory), assignment (whether
such assignment is contractual, equitable, or statutory), or otherwise in
connection with payments made or to be made by the applicable insurer to insured
tort victims, and whether arising as a matter of state or federal law,
including, without limitation, under section 509 of the Bankruptcy Code,
including attorneys’ fees and interest. For the avoidance of doubt, Subrogation
Wildfire Claims shall include both “Paid” and “Reserved” claims, each as defined
in the Subrogation Claims RSA. Subrogation Wildfire Claims shall not include the
claims of any Governmental Unit (as defined in section 101(27) of the Bankruptcy
Code) and any such claims are not the subject of, or compromised under, the
Subrogation Claims RSA.
1.178 Subrogation Wildfire Claim Allocation Agreement means the agreement
entered into by and among certain holders of Subrogation Wildfire Claims, and
which describes the procedures for the payment of Subrogation Wildfire Claims by
the Subrogation Wildfire Trust, consistent with the terms of the Subrogation
Claims RSA.
1.179 Subrogation Wildfire Trust means one or more trusts established on the
Effective Date, in accordance with Section 6.4 of the Plan, to administer,
process, settle, resolve, liquidate, satisfy and pay all Subrogation Wildfire
Claims.
1.180 Subrogation Wildfire Trust Advisory Board means the advisory board
appointed by the holders of Subrogation Wildfire Claims in accordance with the
Subrogation Wildfire Claim Allocation Agreement to oversee the Subrogation
Wildfire Trust in accordance with the Plan, the Subrogation Wildfire Trust
Agreement, and the Subrogation Wildfire Claim Allocation Agreement.
1.181 Subrogation Wildfire Trust Agreement means that certain trust agreement or
agreements substantially in the form included in the Plan Supplement, which
shall be in form and substance satisfactory to the Ad Hoc Subrogation Group (as
defined in the Subrogation Claims RSA) in accordance with the Subrogation
Wildfire Claim Allocation Agreement, and the Debtors (whose consent will not be
unreasonably withheld).
1.182 Subrogation Wildfire Trustee means the Person selected by the holders of
Subrogation Wildfire Claims in accordance with the Subrogation Wildfire Claim
Allocation Agreement to serve as the trustee or trustees of the Subrogation
Wildfire Trust, and any successor thereto, in each case, appointed pursuant to
the Subrogation Wildfire Trust Agreement; provided that, in the event the
Debtors intend that a Subrogation Wildfire



--------------------------------------------------------------------------------



Trust will be funded (at least in part) through the issuance of tax-exempt
bonds, the identity of the Person or Persons to be selected to serve as the
trustee of such Subrogation Wildfire Trust shall not impair the use of
tax-exempt financing.
1.183 Tax Code means title 26 of the United States Code, as amended from time to
time.
1.184 Tort Claimants Committee means the official committee of tort claimants
appointed by the U.S. Trustee in the Chapter 11 Cases pursuant to section 1102
of the Bankruptcy Code.
1.185 Trading Order means the Final Order Pursuant to Sections 105(a) and 362 of
the Bankruptcy Code Establishing (1) Notification Procedures and Certain
Restrictions Regarding Ownership and Acquisitions of Stock of the Debtors and
(2) a Record Date Regarding the Ownership of Claims Against the Debtors with
Respect to Certain Notification and Sell-Down Procedures and Requirements, dated
March 27, 2019 [Docket No. 1094].
1.186 U.S. Trustee means Andrew S. Vara, Acting United States Trustee for Region
3, or such other person appointed to serve as the United States Trustee in
respect of the Chapter 11 Cases.
1.187 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of section 1124 of the Bankruptcy
Code.
1.188 Utility means Debtor Pacific Gas and Electric Company, a California
corporation.
1.189 Utility Common Interest means any Interest in the Utility that is not a
Utility Preferred Interest.
1.190 Utility Funded Debt Claim means any Claim arising under, or related to,
the Utility Funded Debt Documents.
1.191 Utility Funded Debt Documents means, collectively, the (i) Utility
Revolver Documents, (ii) Utility Term Loan Documents, (iii) Utility Senior Notes
Documents, and (iv) PC Bond Documents.
1.192 Utility General Unsecured Claim means any General Unsecured Claim against
the Utility.
1.193 Utility Ghost Ship Fire Claim means any Ghost Ship Fire Claim against the
Utility.
1.194 Utility Intercompany Claim means any Intercompany Claim against the
Utility.
1.195 Utility Letters of Credit means any letters of credit issued by a Utility
Revolver Lender pursuant to the Utility Revolver Documents.
1.196 Utility Other Secured Claim means any Other Secured Claim against the
Utility.
1.197 Utility Other Wildfire Claim means any Other Wildfire Claim against the
Utility.
1.198 Utility Preferred Interest means any Interest in the Utility which results
or arises from preferred stock issued by the Utility.
1.199 Utility Priority Non-Tax Claim means any Priority Non-Tax Claim against
the Utility.
1.200 Utility Public Entities Wildfire Claim means any Public Entities Wildfire
Claim against the Utility.



--------------------------------------------------------------------------------



1.201 Utility Revolver Agent means Citibank, N.A., solely in its capacity as
administrative agent under the Utility Revolver Documents, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the Utility
Revolver Documents.
1.202 Utility Revolver Credit Agreement means that certain Second Amended and
Restated Credit Agreement, dated as of April 27, 2015, by and among Utility, the
Utility Revolver Agent, and the Utility Revolver Lenders, as amended,
supplemented, restated, or otherwise modified from time to time.
1.203 Utility Revolver Documents means, collectively, the Utility Revolver
Credit Agreement and all other “Loan Documents” (as defined therein), including
all other agreements, documents, and instruments delivered or entered into
pursuant thereto or entered into in connection therewith (in each case, as
amended, supplemented, restated, or otherwise modified from time to time).
1.204 Utility Revolver Lenders means the lenders under the Utility Revolver
Credit Agreement and each other party that becomes a lender thereunder from time
to time in accordance with the terms of the Utility Revolver Credit Agreement.
1.205 Utility Senior Notes means, collectively, the following series of notes
issued by the Utility pursuant to the Utility Senior Notes Indentures: (a) 3.50%
Senior Notes due October 1, 2020; (b) 3.50% Senior Notes due October 1, 2020;
(c) 4.25% Senior Notes due May 15, 2021; (d) 3.25% Senior Notes due September
15, 2021; (e) 2.45% Senior Notes due August 15, 2022; (f) 3.25% Senior Notes due
June 15, 2023; (g) 4.25% Senior Notes due August 1, 2023; (h) 3.85% Senior Notes
due November 15, 2023; (i) 3.75% Senior Notes due February 15, 2024; (j) 3.40%
Senior Notes due August 15, 2024; (k) 3.50% Senior Notes due June 15, 2025; (l)
3.50% Senior Notes due June 15, 2025, (m) 2.95% Senior Notes due March 1, 2026;
(n) 3.30% Senior Notes due March 15, 2027; (o) 3.30% Senior Notes due December
1, 2027; (p) 4.65% Senior Notes due August 1, 2028; (q) 6.05% Senior Notes due
March 1, 2034; (r) 5.80% Senior Notes due March 1, 2037; (s) 5.80% Senior Notes
due March 1, 2037; (t) 6.35% Senior Notes due February 15, 2038; (u) 6.25%
Senior Notes due March 1, 2039; (v) 5.40% Senior Notes due January 15, 2040; (w)
5.40% Senior Notes due January 15, 2040; (x) 4.50% Senior Notes due December 15,
2041; (y) 4.45% Senior Notes due April 15, 2042; (z) 3.75% Senior Notes due
August 15, 2042; (aa) 4.60% Senior Notes due June 15, 2043; (bb) 5.125% Senior
Notes due November 15, 2043; (cc) 4.75% Senior Notes due February 15, 2044; (dd)
4.75% Senior Notes due February 15, 2044; (ee) 4.30% Senior Notes due March 15,
2045; (ff) 4.30% Senior Notes due March 15, 2045; (gg) 4.25% Senior Notes due
March 15, 2046; (hh) 4.00% Senior Notes due December 1, 2046; (ii) 4.00% Senior
Notes due December 1, 2046; and (jj) 3.95% Senior Notes due December 1, 2047.
1.206 Utility Senior Notes Claim means any Claim arising under, or related to,
the Utility Senior Notes Documents.
1.207 Utility Senior Notes Documents means, collectively, the Utility Senior
Notes Indentures, the Utility Senior Notes, and all other agreements, documents,
and instruments delivered or entered into pursuant thereto or entered into in
connection therewith (in each case, as amended, restated, modified, or
supplemented from time to time).
1.208 Utility Senior Notes Indentures means, the following senior notes
indentures, between the Utility, as issuer, and the Utility Senior Notes
Trustee, governing the Utility Senior Notes, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time): (a) Amended and Restated Indenture, dated as of
April 22, 2005; (b) First Supplemental Indenture, dated as of March 13, 2007 –
Supplement to the Amended and Restated Indenture dated as of April 22, 2005; (c)
Third Supplemental Indenture, dated as of March 3, 2008 – Supplement to the
Amended and Restated Indenture, dated as of April 22, 2005; (d) Sixth
Supplemental Indenture, dated as of March 6, 2009 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (e) Seventh Supplemental
Indenture, dated as of June 11, 2009 – Supplement to the Amended and Restated
Indenture, dated as of April 22, 2005 (f) Eighth Supplemental Indenture dated as
of November 18, 2009 – Supplement to the Amended and Restated Indenture dated as
of April 22, 2005; (g) Ninth Supplemental Indenture,



--------------------------------------------------------------------------------



dated as of April 1, 2010 – Supplement to the Amended and Restated Indenture,
dated as of April 22, 2005; (h) Tenth Supplemental Indenture, dated as of
September 15, 2010 – Supplement to the Amended and Restated Indenture, dated as
of April 22, 2005; (i) Twelfth Supplemental Indenture, dated as of November 18,
2010 – Supplement to the Amended and Restated Indenture, dated as of April 22,
2005; (j) Thirteenth Supplemental Indenture dated as of May 13, 2011 –
Supplement to the Amended and Restated Indenture dated as of April 22, 2005; (k)
Fourteenth Supplemental Indenture dated as of September 12, 2011 – Supplement to
the Amended and Restated Indenture dated as of April 22, 2005; (l) Sixteenth
Supplemental Indenture, dated as of December 1, 2011 – Supplement to the Amended
and Restated Indenture, dated as of April 22, 2005; (m) Seventeenth Supplemental
Indenture, dated as of April 16, 2012 – Supplement to the Amended and Restated
Indenture, dated as of April 22, 2005; (n) Eighteenth Supplemental Indenture,
dated as of August 16, 2012 – Supplement to the Amended and Restated Indenture,
dated as of April 22, 2005; (o) Nineteenth Supplemental Indenture, dated as of
June 14, 2013 – Supplement to the Amended and Restated Indenture, dated as of
April 22, 2005; (p) Twentieth Supplemental Indenture, dated as of November 12,
2013 – Supplement to the Amended and Restated Indenture, dated as of April 22,
2005; (q) Twenty-First Supplemental Indenture, dated as of February 21, 2014 –
Supplement to the Amended and Restated Indenture, dated as of April 22, 2005;
(r) Twenty-Third Supplemental Indenture, dated as of August 18, 2014 –
Supplement to the Amended and Restated Indenture, dated as of April 22, 2005;
(s) Twenty-Fourth Supplemental Indenture, dated as of November 6, 2014 –
Supplement to the Amended and Restated Indenture, dated as of April 22, 2005;
(t) Twenty-Fifth Supplemental Indenture, dated as of June 12, 2015 – Supplement
to the Amended and Restated Indenture, dated as of April 22, 2005; (u)
Twenty-Sixth Supplemental Indenture, dated as of November 5, 2015 – Supplement
to the Amended and Restated Indenture, dated as of April 22, 2005; (v)
Twenty-Seventh Supplemental Indenture, dated as of March 1, 2016 – Supplement to
the Amended and Restated Indenture, dated as of April 22, 2005; (w)
Twenty-Eighth Supplemental Indenture, dated as of December 1, 2016 – Supplement
to the Amended and Restated Indenture, dated as of April 22, 2005; (x)
Twenty-Ninth Supplemental Indenture, dated as of March 10, 2017 – Supplement to
the Amended and Restated Indenture, dated as of April 22, 2005; (y) Indenture,
dated as of November 29, 2017; (z) Indenture, dated as of August 6, 2018; and
(aa) First Supplemental Indenture dated as of August 6, 2018 – Supplement to the
Indenture, dated as of August 6, 2018;
1.209 Utility Senior Notes Trustee means, as applicable, The Bank of New York
Mellon Trust Company, N.A., or BOKF, N.A. solely in their capacity as indenture
trustee or successor indenture trustee under the Utility Senior Notes Indentures
for the applicable Utility Senior Notes, and their successors and assigns.
1.210 Utility Subordinated Debt Claim means any Claim against the Utility that
is subject to subordination under section 510(b) of the Bankruptcy Code,
including any Claim for reimbursement, indemnification or contribution.
1.211 Utility Subrogation Wildfire Claim means any Subrogation Wildfire Claim
against the Utility.
1.212 Utility Term Loan Agent means The Bank of Tokyo- Mitsubishi UFJ, Ltd.,
solely in its capacity as administrative agent under the Utility Term Loan
Documents, its successors, assigns, or any replacement agent appointed pursuant
to the terms of the Utility Term Loan Documents.
1.213 Utility Term Loan Credit Agreement means that certain Term Loan Agreement,
dated as of February 23, 2018, by and among the Utility as borrower, the Utility
Term Loan Agent, and the Utility Term Loan Lenders, as amended, supplemented,
restated, or otherwise modified from time to time.
1.214 Utility Term Loan Documents means, collectively, the Utility Term Loan
Credit Agreement and all other “Loan Documents” (as defined therein), including
all other agreements, documents, and instruments delivered or entered into
pursuant thereto or entered into in connection therewith (in each case, as
amended, supplemented, restated, or otherwise modified from time to time).
1.215 Utility Term Loan Lenders means the lenders under the Utility Term Loan
Credit Agreement and each other party that becomes a lender thereunder from time
to time in accordance with the terms of the Utility Term Loan Credit Agreement.



--------------------------------------------------------------------------------



1.216 Utility Workers’ Compensation Claim means any Claim against the Utility by
an employee of the Utility for the payment of workers’ compensation benefits
under applicable law.
1.217 Voting Deadline means the date set by the Bankruptcy Court by which all
completed Ballots must be received.
1.218 Wildfire Assistance Program means the Wildfire Assistance Program
established and administered pursuant to the Wildfire Assistance Program Orders.
1.219 Wildfire Assistance Program Orders means, collectively, the Order
Authorizing Debtors to Establish and Fund Program to Assist Wildfire Claimants
with Alternative Living Expenses and Other Urgent Needs and (b) Granting Related
Relief, dated May 24, 2019 [Docket No. 2223], the Supplemental Order (a)
Approving Appointment of Administrator and Establishing Guidelines for the
Wildfire Assistance Program and (b) Granting Related Relief, dated June 5, 2019
[Docket No. 2409], and the Order (a) Establishing Qualified Settlement Fund for
the Wildfire Assistance Program and (b) Authorizing QSF Administrator, dated
July 17, 2019 [Docket No. 3026].
1.220 Wildfire Claim means any past, present or future Claim in any way relating
to the Wildfires, including, but not limited to, any Claim resulting from the
Wildfires for (a) general and/or specific damages, including any Claim for
personal injury, wrongful death, emotional distress and similar claims, pavement
fatigue, damage to culverts, ecosystem service losses, municipal budget
adjustments/reallocation, lost revenue and tax impacts, local share of
reimbursed fire clean-up costs, future estimated infrastructure costs, water
service losses, lost landfill capacity, costs related to unmet housing (e.g.,
housing market impact due to the Wildfires and adjustments for increased
homeless population), and/or hazard mitigation costs (including, watershed
restoration and hazardous tree removal expenses); (b) damages for repair,
depreciation and/or replacement of damaged, destroyed, and/or lost personal
and/or real property; (c) damages for loss of the use, benefit, goodwill, and
enjoyment of real and/or personal property; (d) damages for loss of wages,
earning capacity and/or business profits and/or any related displacement
expenses; (e) economic losses; (f) damages for wrongful injuries to timber,
trees, or underwood under California Civil Code § 3346; (g) damages for injuries
to trees under California Code of Civil Procedure § 733; (h) punitive and
exemplary damages under California Civil Code §§ 733 and 3294, California Public
Utilities Code § 2106, or otherwise, (i) restitution; (j) fines or penalties;
(k) any and all costs of suit, including all attorneys’ fees and expenses,
expert fees, and related costs, including all attorneys and other fees under any
theory of inverse condemnation; (l) for prejudgment interest fees; (m) other
litigation costs stemming from the Wildfires; and (n) declaratory and/or
injunctive relief. For avoidance of doubt and without prejudice to the Debtors’
right to object to any such Claim, “Wildfire Claim” shall not include any (x)
Claim for substantial contribution under section 503(b) of the Bankruptcy Code,
(y) Ghost Ship Fire Claim, or (z) any Subordinated Debt Claim and HoldCo Common
Interest.
1.221 Wildfire Insurance Policy means any Insurance Policy that was issued or
allegedly issued that does or may afford the Debtors rights, benefits,
indemnity, or insurance coverage with respect to any Wildfire Claim.
1.222 Wildfire Insurance Proceeds means any proceeds received by the Debtors
under a Wildfire Insurance Policy.
1.223 Wildfire Legislation (A.B. 1054) means A.B. 1054, 2019 Assemb. (Cal.
2019).
1.224 Wildfires means the wildfires that occurred in Northern California, listed
on Exhibit B annexed hereto.
1.225 Wildfire Trust Agreements means, collectively, the Subrogation Wildfire
Trust Agreement and the Other Wildfire Trust Agreement.
1.226 Wildfire Trusts means, collectively, the Subrogation Wildfire Trust and
the Other Wildfire Trust.



--------------------------------------------------------------------------------



1.227 Wildfire Victim Recovery Bonds means, if applicable, the bonds to be
issued by a California State government special purpose entity and/or a
subsidiary of the Reorganized Debtors pursuant to the Wildfire Victim Recovery
Bonds Documents.
1.228 Wildfire Victim Recovery Bonds Documents means, collectively, all
agreements, documents, and instruments delivered or entered into pursuant to or
in connection with the Wildfire Victim Recovery Bonds (in each case, as amended,
supplemented, restated, or otherwise modified from time to time), each of which
shall be, to the extent applicable, consistent with the Wildfire Victim Recovery
Bonds Term Sheets, and the Wildfire Victim Recovery Bonds Legislation.
1.229 Wildfire Victim Recovery Bonds Legislation means any legislation or
related guidance enacted by the State of California or the CPUC providing for
the right to impose Wildfire Victim Recovery Charges that would serve as
security for the Wildfire Victim Recovery Bonds.
1.230 Wildfire Victim Recovery Bonds Term Sheets means those certain term sheets
that, if applicable, shall be included in the Plan Supplement that set forth the
principal terms of the Wildfire Victim Recovery Bonds.
1.231 Wildfire Victim Recovery Charges means nonbypassable securitization
charges on a dedicated rate component imposed on the retail electric customers
of the Utility.
1.232 Workers’ Compensation Claims means, collectively, the HoldCo Workers’
Compensation Claims and the Utility Workers’ Compensation Claims.
Interpretation; Application of Definitions and Rules of Construction.
For purposes herein: (a) the words “herein,” “hereof,” “hereto,” “hereunder,”
and other words of similar import refer to the Plan as a whole and not to any
particular section, subsection, or clause contained therein; (b) in the
appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and
the neuter gender; (c) except as otherwise provided, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that the
referenced document shall be substantially in that form or substantially on
those terms and conditions; (d) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation;” (e) a term used herein
that is not defined herein or by cross reference shall have the meaning assigned
to that term in the Bankruptcy Code; (f) the rules of construction contained in
section 102 of the Bankruptcy Code shall apply to the Plan; (g) the headings in
the Plan are for convenience of reference only and shall not limit or otherwise
affect the provisions hereof; (h) in the event that a particular term of the
Plan (including any exhibits or schedules hereto) conflicts with a particular
term of the definitive documentation required to be implemented pursuant to the
terms of the Plan or any settlement or other agreement contemplated hereunder,
the definitive documentation shall control and shall be binding on the parties
thereto; (i) except as otherwise provided, any reference herein to an existing
document or exhibit having been filed or to be filed shall mean that document or
exhibit, as it may thereafter be amended, restated, supplemented, or otherwise
modified in accordance with the terms of the Plan; (j) any effectuating
provisions may be interpreted by the Reorganized Debtors in a manner consistent
with the overall purpose and intent of the Plan, all without further notice to
or action, order, or approval of the court or any other entity, and such
interpretation shall control in all respects; (k) except as otherwise provided,
any reference to the Effective Date shall mean the Effective Date or as soon as
reasonably practicable thereafter; and (l) any docket number references in the
Plan shall refer to the docket number of any document filed with the Bankruptcy
Court in the Chapter 11 Cases.
Certain Consent Rights.
Notwithstanding anything in the Plan to the contrary, and without limiting the
Debtors’ fiduciary duties, any and all consent rights of any party set forth in
the Public Entities Plan Support Agreements, the Backstop



--------------------------------------------------------------------------------



Commitment Letters, the Subrogation Claims RSA, or any other plan support
agreement that the Debtors hereafter enter into with any other parties with
respect to the form and substance of this Plan, the Plan Supplement, the Plan
Documents, including any amendments, restatements, supplements, or other
modifications to such documents, and any consents, waivers, or other deviations
under or from any such documents, shall be incorporated herein by this reference
(including to the applicable definitions in Article I hereof) and fully
enforceable as if stated in full herein until such time as the Public Entities
Plan Support Agreements, the Backstop Commitment Letters, the Subrogation Claims
RSA, or, as applicable, such other plan support agreements, are terminated in
accordance with their terms.
Article II.
Administrative Expense Claims, Priority Tax Claims and Other Unclassified Claims
2.1 Administrative Expense Claims. In full and final satisfaction, settlement,
release, and discharge of any Allowed Administrative Expense Claim against a
Debtor, except to the extent the Debtors or Reorganized Debtors, as applicable,
and a holder of an Allowed Administrative Expense Claim against a Debtor agrees
to a less favorable treatment of such Administrative Expense Claim, on the
Effective Date or as soon as reasonably practicable thereafter, each holder of
an Allowed Administrative Expense Claim shall receive, in full and final
satisfaction, settlement, and discharge of such Allowed Administrative Expense
Claim, an amount in Cash equal to the Allowed amount of such Administrative
Expense Claim; provided that any Allowed Administrative Expense Claim that is
not due and payable prior to the Effective Date, shall be paid by the Debtors or
the Reorganized Debtors, as applicable, in the ordinary course of business,
consistent with past practice and in accordance with the terms and subject to
the conditions of any orders or agreements governing, instruments evidencing, or
other documents establishing, such liabilities.
2.2 Professional Fee Claims.
(a) All final requests for the payment of Professional Fee Claims against a
Debtor, including any Professional Fee Claim incurred during the period from the
Petition Date through and including the Effective Date, must be filed and served
on the Reorganized Debtors no later than sixty (60) days after the Effective
Date. All such final requests will be subject to approval by the Bankruptcy
Court after notice and a hearing in accordance with the procedures established
by the Bankruptcy Code, the Interim Compensation Order, and any other prior
orders of the Bankruptcy Court regarding the payment of Professionals in the
Chapter 11 Cases, and once approved by the Bankruptcy Court, promptly paid in
Cash in the Allowed amount from the Professional Fee Escrow Account. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amount
of all Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be allocated among and paid in full in Cash directly by the Reorganized
Debtors.
(b) Prior to the Effective Date, the Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. Such funds shall not be considered property of the estates of the
Debtors or the Reorganized Debtors. Any amounts remaining in the Professional
Fee Escrow Account after payment in full of all Allowed Professional Fee Claims
shall promptly be paid to the Reorganized Debtors without any further action or
order of the Bankruptcy Court.
(c) No later than ten (10) Business Days prior to the Effective Date, each
Professional shall provide the restructuring advisors for the Debtors with an
estimate of its unpaid Professional Fee Claims incurred in rendering services to
the Debtors or their estates before and as of the Effective Date; provided, that
such estimate shall not be deemed to limit the amount of fees and expenses that
are the subject of the Professional’s final request for payment of its
Professional Fee Claims whether from the Professional Fee Escrow Account or, if
insufficient, from the Reorganized Debtors. If a Professional does not timely
provide an estimate as set forth above, the Debtors or Reorganized Debtors shall
estimate the unpaid and unbilled fees and expenses of such Professional for
purposes of funding the Professional Fee Escrow Account. The total amount of
Professional Fee Claims estimated pursuant to this Section shall comprise the
Professional Fee Reserve Amount. The Professional Fee Reserve Amount, as well as
the return of any excess funds in the Professional Fee Escrow Account after all
Allowed Professional Fee Claims have been paid in full, shall be allocated to
the applicable Debtor for whose benefit such Professional Fees Claims were
incurred.



--------------------------------------------------------------------------------



(d) Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Reorganized Debtors shall, in the ordinary course of
business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable and documented legal, professional,
or other fees and expenses incurred by the Debtors. Upon the Effective Date, any
requirement that Professionals comply with sections 327 through 331, 363, and
1103 of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and the Reorganized Debtors may employ
and pay any Professional in the ordinary course of business without any further
notice to or action, order, or approval of the Bankruptcy Court.
2.3 DIP Facility Claims. In full and final satisfaction, settlement, release,
and discharge of the Allowed DIP Facility Claims against the Debtors (subject to
the last sentence of this Section 2.3), on the Effective Date, such Allowed DIP
Facility Claims shall be paid in full in Cash by the Debtors in the Allowed
amount of such DIP Facility Claims and all commitments under the DIP Facility
Documents shall terminate. On the Effective Date, any DIP Letters of Credit
outstanding shall be replaced, returned to the issuing DIP Facility Lender, or
collateralized with cash or backstopped with new letters of credit in accordance
with the terms of the applicable DIP Letter of Credit and the DIP Facility
Documents. Upon the indefeasible payment or satisfaction in full in Cash of the
DIP Facility Claims (other than any DIP Facility Claims based on the Debtors’
contingent obligations under the DIP Facility Documents not yet due and
payable), the termination of all commitments thereunder, and the replacement,
return, collateralization or backstop of all outstanding DIP Letters of Credit
in accordance with the terms of this Plan, on the Effective Date, all Liens
granted to secure such obligations automatically shall be terminated and of no
further force and effect.
2.4 Priority Tax Claims. In full and final satisfaction, settlement, release,
and discharge of any Allowed Priority Tax Claim against a Debtor, except to the
extent that the Debtors or Reorganized Debtors, as applicable, and a holder of
an Allowed Priority Tax Claim agree to a less favorable treatment of such Claim,
each holder of an Allowed Priority Tax Claim shall receive, at the option of the
Debtors or Reorganized Debtors, (a) Cash in an amount equal to such Allowed
Priority Tax Claim on the Effective Date or as soon as reasonably practicable
thereafter, or (b) Cash, in equal semi-annual installments and continuing over a
period not exceeding five (5) years from and after the Petition Date, together
with interest accrued thereon at the applicable nonbankruptcy rate, which as to
any Allowed Priority Tax Claim of the Internal Revenue Service on behalf of the
United States shall be the applicable rate specified by the Tax Code, as of the
Confirmation Date, applied pursuant to section 511 of the Bankruptcy Code,
subject to the sole option of the Reorganized Debtors to prepay the entire
amount of the Allowed Priority Tax Claim. Any Allowed Priority Tax Claim that is
not due and payable on or before the Effective Date shall be paid in the
ordinary course of business as such obligation becomes due.
Article III.
Classification of Claims and Interests
3.1 Classification in General. A Claim or Interest is placed in a particular
Class for all purposes, including voting, confirmation, and distribution under
the Plan and under sections 1122 and 1123(a)(1) of the Bankruptcy Code; provided
that a Claim or Interest is placed in a particular Class for the purpose of
receiving distributions pursuant to the Plan only to the extent that such Claim
or Interest is an Allowed Claim or Allowed Interest in that Class and such
Allowed Claim or Allowed Interest has not been satisfied, released, or otherwise
settled prior to the Effective Date.
3.2 Summary of Classification.
(a) The following table designates the Classes of Claims against, and Interests
in, the Debtors and specifies which of those Classes are (i) Impaired or
Unimpaired by the Plan, (ii) entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code, and (iii) presumed to
accept or deemed to reject the Plan. In accordance with section 1123(a)(1) of
the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have
not been classified.



--------------------------------------------------------------------------------




ClassDesignationImpairmentEntitled to VoteClaims Against and Interests in
HoldCoClass 1AHoldCo Other Secured ClaimsUnimpairedNo (presumed to accept)Class
2AHoldCo Priority Non-Tax ClaimsUnimpairedNo (presumed to accept)Class 3AHoldCo
Funded Debt ClaimsUnimpairedNo (presumed to accept)Class 4AHoldCo General
Unsecured ClaimsUnimpairedNo (presumed to accept)Class 5A-IHoldCo Public
Entities Wildfire ClaimsImpairedYesClass 5A-IIHoldCo Subrogation Wildfire
ClaimsImpairedYesClass 5A-IIIHoldCo Other Wildfire ClaimsImpairedYesClass
5A-IVHoldCo Ghost Ship Fire ClaimsUnimpairedNo (presumed to accept)Class
6AHoldCo Workers’ Compensation ClaimsUnimpairedNo (presumed to accept)Class
7AHoldCo Intercompany ClaimsUnimpairedNo (presumed to accept)Class 8AHoldCo
Subordinated Debt ClaimsUnimpairedNo (presumed to accept)Class 9AHoldCo Common
InterestsImpairedYesClass 10AHoldCo Other InterestsUnimpairedNo (presumed to
accept)Claims Against and Interests in the UtilityClass 1BUtility Other Secured
ClaimsUnimpairedNo (presumed to accept)Class 2BUtility Priority Non-Tax
ClaimsUnimpairedNo (presumed to accept)Class 3BUtility Funded Debt
ClaimsUnimpairedNo (presumed to accept)Class 4BUtility General Unsecured
ClaimsUnimpairedNo (presumed to accept)Class 5B-IUtility Public Entities
Wildfire ClaimsImpairedYesClass 5B-IIUtility Subrogation Wildfire
ClaimsImpairedYesClass 5B-IIIUtility Other Wildfire ClaimsImpairedYesClass
5B-IVUtility Ghost Ship Fire ClaimsUnimpairedNo (presumed to accept)Class
6BUtility Workers’ Compensation ClaimsUnimpairedNo (presumed to accept)Class
7B2001 Utility Exchange ClaimsUnimpairedNo (presumed to accept)Class 8BUtility
Intercompany ClaimsUnimpairedNo (presumed to accept)Class 9BUtility Subordinated
Debt ClaimsUnimpairedNo (presumed to accept)Class 10BUtility Preferred
InterestsUnimpairedNo (presumed to accept)Class 11BUtility Common
InterestsUnimpairedNo (presumed to accept)



3.3 Separate Classification of Other Secured Claims. Each Other Secured Claim,
to the extent secured by a Lien on Collateral different from the Collateral
securing another Other Secured Claim, shall be treated as being in a separate
sub-Class for the purposes of receiving distributions under this Plan.
3.4 Nonconsensual Confirmation. In the event any impaired Class of Claims or
Interests entitled to vote on the Plan does not accept the Plan by the requisite
statutory majority under section 1126(c) of the Bankruptcy Code, then the
Debtors reserve the right to undertake to have the Bankruptcy Court confirm the
Plan under section 1129(b) of the Bankruptcy Code.
3.5 Debtors’ Rights in Respect of Unimpaired Claims. Except as otherwise
provided in this Plan, nothing under this Plan shall affect the rights of the
Reorganized Debtors in respect of any Claim that is not



--------------------------------------------------------------------------------



“impaired” (within the meaning of such term in section 1124 of the Bankruptcy
Code), including all rights in respect of legal and equitable defenses to, or
setoffs or recoupments against, any such Claim.
Article IV.
Treatment of Claims and Interests
4.1 Class 1A – HoldCo Other Secured Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed HoldCo Other Secured Claim, except to the extent that
the Debtors or Reorganized Debtors, as applicable, and a holder of an Allowed
HoldCo Other Secured Claim agree to a less favorable treatment of such Claim,
each holder of an Allowed HoldCo Other Secured Claim shall, at the option of the
Debtors or Reorganized Debtors, (i) retain its HoldCo Other Secured Claim and
the Collateral securing such Claim; (ii) receive Cash in an amount equal to such
Allowed Claim, including the payment of any interest due and payable under
section 506(b) of the Bankruptcy Code, on the Effective Date or as soon as
reasonably practicable thereafter; or (iii) receive treatment of such Allowed
HoldCo Other Secured Claim in any other manner that is necessary to satisfy the
requirements of section 1124 of the Bankruptcy Code. In the event a HoldCo Other
Secured Claim is treated under clause (ii) of this Section 4.1(a), the Liens
securing such Other Secured Claim shall be deemed released immediately upon
payment.
(b) Impairment and Voting: The HoldCo Other Secured Claims are Unimpaired, and
the holders of HoldCo Other Secured Claims are presumed to have accepted the
Plan.
4.2 Class 2A – HoldCo Priority Non-Tax Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed HoldCo Priority Non-Tax Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed HoldCo Priority Non-Tax Claim agree to a less favorable treatment of
such Claim, each holder of an Allowed HoldCo Priority Non-Tax Claim shall
receive, at the option of the Debtors or Reorganized Debtors, as applicable (i)
Cash in an amount equal to such Allowed HoldCo Priority Non-Tax Claim, including
interest through the Effective Date calculated at the Federal Judgment Rate,
payable on the Effective Date or as soon as reasonably practicable thereafter,
or (ii) such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code..
(b) Impairment and Voting: The HoldCo Priority Non-Tax Claims are Unimpaired,
and the holders of HoldCo Priority Non-Tax Claims are presumed to have accepted
the Plan.
4.3 Class 3A: HoldCo Funded Debt Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed HoldCo Funded Debt Claim, except to the extent that the
Debtors or Reorganized Debtors, as applicable, and a holder of an Allowed HoldCo
Funded Debt Claim agree to a less favorable treatment of such Claim, on the
Effective Date or as soon as reasonably practicable thereafter, each holder of
an Allowed HoldCo Funded Debt Claim shall receive Cash in an amount equal to (i)
the principal amount outstanding as of the Petition Date of such holder’s HoldCo
Funded Debt Claim plus all accrued and unpaid interest owed as of the Petition
Date at the non-default contract rate plus (ii) all interest accrued from the
Petition Date through the Effective Date at the Federal Judgment Rate.
(b) Impairment and Voting: The HoldCo Funded Debt Claims are Unimpaired, and the
holders of HoldCo Funded Debt Claims are presumed to have accepted the Plan.
4.4 Class 4A: HoldCo General Unsecured Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed HoldCo General Unsecured Claim, except to the extent
that the Debtors or the Reorganized Debtors, as applicable, and a holder of an
Allowed HoldCo General Unsecured Claim agree to a less favorable treatment of
such Claim, on the Effective



--------------------------------------------------------------------------------



Date or as soon as reasonably practicable thereafter, each holder of an Allowed
HoldCo General Unsecured Claim shall receive Cash in an amount equal to such
holder’s Allowed HoldCo General Unsecured Claim. The Allowed amount of any
HoldCo General Unsecured Claim shall include all interest accrued from the
Petition Date through the Effective Date at the Federal Judgment Rate.
(b) Impairment and Voting: The HoldCo General Unsecured Claims are Unimpaired,
and holders of HoldCo General Unsecured Claims are presumed to have accepted the
Plan.
4.5 Class 5A-I – HoldCo Public Entities Wildfire Claims.
(a) Treatment: On the Effective Date, all HoldCo Public Entities Wildfire Claims
shall be deemed satisfied, settled, released and discharged through the
treatment provided to Utility Public Entities Wildfire Claims. HoldCo Public
Entities Wildfire Claims shall be satisfied solely from the Cash amount of $1.0
billion and the Public Entities Segregated Defense Fund, as described in section
4.18(a) of the Plan.
(b) Impairment and Voting: The HoldCo Public Entities Wildfire Claims are
Impaired, and holders of HoldCo Public Entities Wildfire Claims are entitled to
vote to accept or reject the Plan.
4.6 Class 5A-II – HoldCo Subrogation Wildfire Claims.
(a) Treatment: On the Effective Date, all HoldCo Subrogation Wildfire Claims
shall be deemed satisfied, settled, released and discharged through the
treatment provided to Utility Subrogation Wildfire Claims. Pursuant to the
Channeling Injunction, each holder of a HoldCo Subrogation Wildfire Claim shall
have its Claim permanently channeled to the Subrogation Wildfire Trust, and such
Claim shall be asserted exclusively against the Subrogation Wildfire Trust in
accordance with its terms, with no recourse to the Debtors, the Reorganized
Debtors, or their respective assets and properties.
(b) Impairment and Voting: The HoldCo Subrogation Wildfire Claims are Impaired,
and holders of HoldCo Subrogation Wildfire Claims are entitled to vote to accept
or reject the Plan.
4.7 Class 5A-III – HoldCo Other Wildfire Claims.
(a) Treatment: On the Effective Date, all HoldCo Other Wildfire Claims shall be
deemed satisfied, settled, released and discharged through the treatment
provided to Utility Other Wildfire Claims. Pursuant to the Channeling
Injunction, each holder of a HoldCo Other Wildfire Claim shall have its Claim
permanently channeled to the Other Wildfire Trust, and such Claim shall be
asserted exclusively against the Other Wildfire Trust in accordance with its
terms, with no recourse to the Debtors, the Reorganized Debtors, or their
respective assets and properties.
(b) Impairment and Voting: The HoldCo Other Wildfire Claims are Impaired, and
holders of HoldCo Other Wildfire Claims are entitled to vote to accept or reject
the Plan.
4.8 Class 5A-IV – HoldCo Ghost Ship Fire Claims.
(a) Treatment: On and after the Effective Date, each holder of a HoldCo Ghost
Ship Fire Claim shall be entitled to pursue its Claim against Reorganized HoldCo
as if the Chapter 11 Cases had not commenced.
(b) Impairment and Voting: The HoldCo Ghost Ship Fire Claims are Unimpaired, and
the holders of HoldCo Ghost Ship Fire Claims are presumed to have accepted the
Plan.
4.9 Class 6A – HoldCo Workers’ Compensation Claims.
(a) Treatment: On and after the Effective Date, each Holder of a HoldCo Workers’
Compensation Claim shall be entitled to pursue its Claim against Reorganized
HoldCo as if the Chapter 11 Cases had not been commenced.



--------------------------------------------------------------------------------



(b) Impairment and Voting: The HoldCo Workers’ Compensation Claims are
Unimpaired, and holders of HoldCo Workers’ Compensation Claims are presumed to
have accepted the Plan.
4.10 Class 7A – HoldCo Intercompany Claims.
(a) Treatment: On the Effective Date, all Allowed HoldCo Intercompany Claims
shall either be (i) cancelled (or otherwise eliminated) and receive no
distribution under the Plan or (ii) Reinstated, in each case as determined in
the sole discretion of the Debtors or the Reorganized Debtors, as applicable.
(b) Impairment and Voting: The HoldCo Intercompany Claims are Unimpaired, and
the holders of HoldCo Intercompany Claims are presumed to have accepted the
Plan.
4.11 Class 8A – HoldCo Subordinated Debt Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any HoldCo Subordinated Debt Claim, except to the extent that the
Debtors or the Reorganized Debtors, as applicable, and a holder of an Allowed
HoldCo Subordinated Debt Claim agree to a less favorable treatment of such
Claim, on the Effective Date or as soon as reasonably practicable thereafter,
each holder of an Allowed HoldCo Subordinated Debt Claim shall receive Cash in
an amount equal to such holder’s Allowed HoldCo Subordinated Debt Claim.
(b) Impairment and Voting: The HoldCo Subordinated Debt Claims are Unimpaired,
and the holders of HoldCo Subordinated Debt Claims are presumed to have accepted
the Plan.
4.12 Class 9A – HoldCo Common Interests.
(a) Treatment: On the Effective Date, subject to the New Organizational
Documents, each holder of a HoldCo Common Interest shall retain such Interest
subject to dilution from any New HoldCo Common Stock, or securities linked to
New HoldCo Common Stock, issued pursuant to the Plan and, if applicable, shall
receive a pro rata distribution of any subscription rights to be distributed to
holders of HoldCo Common Interests in connection with a Rights Offering.
(b) Impairment and Voting: The HoldCo Common Interests are Impaired, and the
holders of HoldCo Common Interests are entitled to vote to accept or reject the
Plan.
4.13 Class 10A – HoldCo Other Interests.
(a) Treatment: On the Effective Date, each holder of a HoldCo Other Interest
shall have such holder’s HoldCo Other Interest Reinstated.
(b) Impairment and Voting: The HoldCo Other Interests are Unimpaired, and the
holders of HoldCo Other Interests are presumed to have accepted the Plan.
4.14 Class 1B – Utility Other Secured Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed Utility Other Secured Claim, except to the extent that
the Debtors or Reorganized Debtors, as applicable, and a holder of an Allowed
Utility Other Secured Claim agree to a less favorable treatment of such Claim,
each holder of an Allowed Utility Other Secured Claim shall, at the option of
the Debtors or Reorganized Debtors, (i) retain its Utility Other Secured Claim
and the Collateral securing such Claim; (ii) receive Cash in an amount equal to
such Allowed Claim, including the payment of any interest due and payable under
section 506(b) of the Bankruptcy Code, on the Effective Date or as soon as
reasonably practicable thereafter; or (iii) receive treatment of such Allowed
Utility Other Secured Claim in any other manner that is necessary to satisfy the
requirements of section 1124 of the Bankruptcy Code. In the event a Utility
Other Secured Claim is treated under clause (ii) of this Section 4.14(a), the
Liens securing such Other Secured Claim shall be deemed released immediately
upon payment.



--------------------------------------------------------------------------------



(b) Impairment and Voting: The Utility Other Secured Claims are Unimpaired, and
the holders of Utility Other Secured Claims are presumed to have accepted the
Plan.
4.15 Class 2B – Utility Priority Non-Tax Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed Utility Priority Non-Tax Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed Utility Priority Non-Tax Claim agree to a less favorable treatment of
such Claim, each holder of an Allowed Utility Priority Non-Tax Claim shall
receive, at the option of the Debtors or the Reorganized Debtors, as applicable
(i) Cash in an amount equal to such Allowed Utility Priority Non-Tax Claim,
including interest through the Effective Date calculated at the Federal Judgment
Rate, payable on the Effective Date or as soon as reasonably practicable
thereafter, or (ii) such other treatment consistent with the provisions of
section 1129(a)(9) of the Bankruptcy Code.
(b) Impairment and Voting: The Utility Priority Non-Tax Claims are Unimpaired,
and the holders of Utility Priority Non-Tax Claims are presumed to have accepted
the Plan.
4.16 Class 3B: Utility Funded Debt Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed Utility Funded Debt Claim, except to the extent that
the Debtors or Reorganized Debtors, as applicable, and a holder of an Allowed
Utility Funded Debt Claim agree to a less favorable treatment of such Claim, on
the Effective Date or as soon as reasonably practicable thereafter, each holder
of an Allowed Utility Funded Debt Claim shall receive Cash in an amount equal to
(i) the principal amount outstanding as of the Petition Date of such holder’s
Utility Funded Debt Claim plus all accrued and unpaid interest owed as of the
Petition Date at the non-default contract rate plus (ii) all interest accrued
from the Petition Date through the Effective Date at the Federal Judgment Rate.
The Debtors believe that under the documents governing the Utility Funded Debt
Claims and applicable law, no make-whole or similar amounts are payable upon
payment of the Utility Funded Debt Claims. Accordingly, the Allowed amount of
any Utility Funded Debt Claim shall not include any Claim for make-whole or
similar amounts. Notwithstanding the foregoing, if it is determined that any
holder of a Utility Funded Debt Claim is entitled to payment of a make-whole or
similar amount or that postpetition interest is payable at a rate other than the
Federal Judgment Rate, the treatment of such Claim shall be modified in a manner
to render the Claim Unimpaired.
On the Effective Date, any Utility Letters of Credit outstanding shall be
replaced, returned to the issuing Utility Revolver Lender, or collateralized
with cash or new letters of credit in accordance with the terms of the
applicable Utility Letter of Credit and the Utility Revolver Documents.
(b) Impairment and Voting: The Utility Funded Debt Claims are Unimpaired, and
the holders of Utility Funded Debt Claims are presumed to have accepted the
Plan.
4.17 Class 4B: Utility General Unsecured Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Allowed Utility General Unsecured Claim, except to the extent
that the Debtors or Reorganized Debtors, as applicable, and a holder of an
Allowed Utility General Unsecured Claim agree to a less favorable treatment of
such Claim, on the Effective Date or as soon as reasonably practicable
thereafter, each holder of an Allowed Utility General Unsecured Claim shall
receive Cash in an amount equal to such holder’s Allowed Utility General
Unsecured Claim. The Allowed amount of any Utility General Unsecured Claim shall
reflect all interest accrued from the Petition Date through the Effective Date
at the Federal Judgment Rate.
(b) Impairment and Voting: The Utility General Unsecured Claims are Unimpaired,
and the holders of Utility General Unsecured Claims are presumed to have
accepted the Plan.
4.18 Class 5B-I – Utility Public Entities Wildfire Claims.



--------------------------------------------------------------------------------



(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of all Allowed Utility Public Entities Wildfire Claims, on the
Effective Date, or as soon as reasonably practicable thereafter, but in no event
later than thirty (30) days after the Effective Date, the Public Entities shall
receive an aggregate Cash amount of $1.0 billion, as provided in the Public
Entities Plan Support Agreements, to be distributed in accordance with the
Public Entities Settlement Distribution Protocol. The Reorganized Debtors shall
also establish the Public Entities Segregated Defense Fund, in accordance with
the terms of the Public Entities Plan Support Agreements. Utility Public
Entities Wildfire Claims shall be satisfied solely from the Cash amount of $1.0
billion and the Public Entities Segregated Defense Fund, as described above.
(b) Impairment and Voting: The Utility Public Entities Wildfire Claims are
Impaired, and holders of the Utility Public Entities Wildfire Claims are
entitled to vote to accept or reject the Plan.
4.19 Class 5B-II – Utility Subrogation Wildfire Claims.
The Utility Subrogation Wildfire Claims shall be treated as follows:
(a) Allowance: For purposes of this Plan, and in accordance with the Subrogation
Claims RSA Approval Order, the Utility Subrogation Wildfire Claims shall be
settled and Allowed in the aggregate amount of $11 billion.
(b) Treatment: On the Effective Date or as soon as reasonably practicable
thereafter, the Reorganized Debtors shall fund the Subrogation Wildfire Trust
with Cash in the amount of $11 billion. No postpetition, and pre-Effective Date,
interest shall be paid with respect to the Utility Subrogation Wildfire Claims
as Allowed pursuant to the immediately preceding clause (a). All Utility
Subrogation Wildfire Claims shall be satisfied solely from the assets funded to
the Subrogation Wildfire Trust. The Plan may be amended prior to the entry of
the Disclosure Statement Order in accordance with the Subrogation Claims RSA to
replace a portion of the Cash consideration with Noncash Recovery.
(c) Professional Fees: On the Effective Date, the Reorganized Debtors shall pay
the reasonable, documented, and contractual professional fees of the Ad Hoc
Professionals (as such term is defined in the Subrogation Claims RSA) up to an
aggregate amount of $55 million (inclusive of all such fees and expenses paid by
the Debtors prior to the Effective Date, and which shall include success fees,
transaction fees or other similar fees). The Reorganized Debtors are authorized
to pay the professional fees and expenses of Rothschild & Co US Inc., Kekst and
Company Incorporated d/b/a Kekst CNC, and Wilson Public Affairs, in each case
subject to, and in accordance with, the Subrogation Claims RSA without the
necessity of filing formal fee applications. Solely with respect to fees and
expenses for professional services rendered by Willkie Farr & Gallagher LLP and
Diemer & Wei LLP, the Reorganized Debtors are authorized to pay such fees and
expenses ten (10) business after the receipt by the Debtors and the U.S. Trustee
(the “Review Period”) of invoices therefor (the “Invoiced Fees”) and without the
necessity of filing formal fee applications. The invoices for such Invoiced Fees
shall include the number of hours billed and the aggregate expenses incurred by
the applicable professional firm; provided, however, that any such invoice (i)
may be limited and/or redacted to protect privileged, confidential, or
proprietary information and (ii) shall not be required to contain individual
time detail (provided that such invoice shall contain summary data regarding
hours worked by each timekeeper for the applicable professional and such
timekeepers’ hourly rates). The Reorganized Debtors and the U.S. Trustee may
object to any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) within
the Review Period by filing with the Court a motion or other pleading, on at
least ten days’ prior written notice (but no more than 30 days’ notice) of any
hearing on such motion or other pleading, setting forth the specific objections
to the Disputed Invoiced Fees in reasonable narrative detail and the bases for
such objections; provided that the Reorganized Debtors shall pay all amounts
that are not the subject of such objection upon the expiration of the Review
Period and shall pay the balance following resolution of any such objection or
upon an order of the Bankruptcy Court.
(d) Distributions and Discharge: Funding of the Subrogation Wildfire Trust as
provided above shall be in full and final satisfaction, release, and discharge
of all Utility Subrogation Wildfire Claims. Each holder of a Utility Subrogation
Wildfire Claim that is party to the Subrogation Wildfire Claim Allocation
Agreement shall receive payment as determined in accordance with the Subrogation
Wildfire Claim Allocation Agreement. Holders of Disputed Utility Subrogation
Wildfire Claims as of the Effective Date shall not receive any payment unless
and until such claims either are resolved consensually as between such holders
and the Subrogation Wildfire Trustee or become Allowed Claims.



--------------------------------------------------------------------------------



(e) Channeling Injunction: On the Effective Date, the Debtors’ liability for all
Utility Subrogation Wildfire Claims shall be fully assumed by, and be the sole
responsibility of, the Subrogation Wildfire Trust, and all such Claims shall be
satisfied solely from the assets of the Subrogation Wildfire Trust. Pursuant to
the Channeling Injunction, each holder of a Utility Subrogation Wildfire Claim
shall have its Claim permanently channeled to the Subrogation Wildfire Trust,
and such Claim shall be asserted exclusively against the Subrogation Wildfire
Trust in accordance with its terms, with no recourse to the Debtors, the
Reorganized Debtors, or their respective assets and properties.
(f) In accordance with the provisions of the Subrogation Claims RSA, the
Confirmation Order shall contain the following findings and order:
(i) the resolution of the Debtors’ insolvency proceeding provides funding or
establishes reserves for, provides for assumption of, or otherwise provides for
satisfying any prepetition wildfire claims asserted against the Debtors in the
insolvency proceeding in the amounts agreed upon in any pre-insolvency
proceeding settlement agreements or any post-insolvency settlement agreements,
authorized by the court through an estimation process or otherwise allowed by
the court, and
(ii) any settlement or other agreement with any holder or holders of an Other
Wildfire Claim that fixes the amount or terms for satisfaction of such Claim,
including by a post-Effective Date trust established for the resolution and
payment of such Claim, shall contain as a condition to payment or other
distribution to or for the benefit of such holder pursuant to such settlement or
other agreement that the holder or holders of such Claim contemporaneously
execute and deliver a release and waiver of any potential made-whole claims
against present and former holders of Subrogation Wildfire Claims, which release
shall be substantially in the form attached to the Subrogation Claims RSA as
Exhibit B.
(g) Impairment and Voting: The Utility Subrogation Wildfire Claims are Impaired,
and holders of Utility Subrogation Wildfire Claims are entitled to vote to
accept or reject the Plan.
4.20 Class 5B-III – Utility Other Wildfire Claims.
(a) Treatment: In accordance with the requirements of section 3292 of the
Wildfire Legislation (A.B. 1054), on the Effective Date or as soon as reasonably
practicable thereafter, the Reorganized Debtors shall establish and fund the
Other Wildfire Trust with the Other Wildfire Claims Estimation Consideration.
Utility Other Wildfire Claims shall be satisfied solely from the Other Wildfire
Claims Estimation Consideration.
(b) Funding of the Other Wildfire Trust as provided above shall be in full and
final satisfaction, release, and discharge of all Utility Other Wildfire Claims.
Each holder of a Utility Other Wildfire Claim shall receive payment as
determined in accordance with the Other Wildfire Claims Resolution Procedures.
(c) On the Effective Date, the Debtors’ liability for all Utility Other Wildfire
Claims shall be fully assumed by, and be the sole responsibility of the Other
Wildfire Trust, and all such Claims shall be satisfied solely from the assets of
the Other Wildfire Trust. Pursuant to the Channeling Injunction, each holder of
a Utility Other Wildfire Claim shall have its Claim permanently channeled to the
Other Wildfire Trust, and such Claim shall be asserted exclusively against the
Other Wildfire Trust in accordance with its terms, with no recourse to the
Debtors, the Reorganized Debtors, or their respective assets and properties.
(d) It is a condition precedent to the occurrence of the Effective Date that the
Debtors’ aggregate liability with respect to Other Wildfire Claims as determined
pursuant to the Other Wildfire Claims Estimation Proceeding shall not exceed the
Other Wildfire Claims Cap.
(e) Impairment and Voting: The Utility Other Wildfire Claims are Impaired, and
holders of Utility Other Wildfire Claims are entitled to vote to accept or
reject the Plan.
4.21 Class 5B-IV – Utility Ghost Ship Fire Claims.



--------------------------------------------------------------------------------



(a) Treatment: On and after the Effective Date, each holder of a Utility Ghost
Ship Fire Claim shall be entitled to pursue its Claim against the Reorganized
Utility as if the Chapter 11 Cases had not commenced.
(b) Impairment and Voting: The Utility Ghost Ship Fire Claims are Unimpaired,
and the holders of Utility Ghost Ship Fire Claims are presumed to have accepted
the Plan.
4.22 Class 6B – Utility Workers’ Compensation Claims.
(a) Treatment: On and after the Effective Date, each Holder of a Utility
Workers’ Compensation Claim shall be entitled to pursue its Claim against the
Reorganized Utility as if the Chapter 11 Cases had not been commenced.
(b) Impairment and Voting: The Utility Workers’ Compensation Claims are
Unimpaired, and holders of Utility Workers’ Compensation Claims are presumed to
have accepted the Plan.
4.23 Class 7B – 2001 Utility Exchange Claims.
(a) Treatment: On and after the Effective Date, each Holder of a 2001 Utility
Exchange Claim shall be entitled to pursue its Claim against the Reorganized
Utility as if the Chapter 11 Cases had not been commenced.
(b) Impairment and Voting: The 2001 Utility Exchange Claims are Unimpaired, and
holders of 2001 Utility Exchange Claims are presumed to have accepted the Plan.
4.24 Class 8B – Utility Intercompany Claims.
(a) Treatment: On the Effective Date, all Allowed Utility Intercompany Claims
shall either be (i) cancelled (or otherwise eliminated) and receive no
distribution under the Plan or (ii) Reinstated, in each case as determined in
the sole discretion of the Debtors or the Reorganized Debtors, as applicable.
(b) Impairment and Voting: The Utility Intercompany Claims are Unimpaired, and
holders of Utility Intercompany Claims are presumed to have accepted the Plan.
4.25 Class 9B – Utility Subordinated Debt Claims.
(a) Treatment: In full and final satisfaction, settlement, release, and
discharge of any Utility Subordinated Debt Claim, except to the extent that the
Debtors or the Reorganized Debtors, as applicable, and a holder of an Allowed
Utility Subordinated Debt Claim agree to a less favorable treatment of such
Claim, on the Effective Date or as soon as reasonably practicable thereafter,
each holder of an Allowed Utility Subordinated Debt Claim shall receive Cash in
an amount equal to such holder’s Allowed Utility Subordinated Debt Claim.
(b) Impairment and Voting: The Utility Subordinated Debt Claims are Unimpaired,
and the holders of Utility Subordinated Debt Claims are presumed to have
accepted the Plan.
4.26 Class 10B – Utility Preferred Interests.
(a) Treatment: On the Effective Date, all Utility Preferred Interests shall be
Reinstated.
(b) Impairment and Voting: The Utility Preferred Interests are Unimpaired, and
holders of Utility Preferred Interests are presumed to have accepted the Plan.
4.27 Class 11B – Utility Common Interests.
(a) Treatment: On the Effective Date, all Utility Common Interests shall be
Reinstated.



--------------------------------------------------------------------------------



(b) Impairment and Voting: The Utility Common Interests are Unimpaired, and the
holders of Utility Common Interests are presumed to have accepted the Plan.
Article V.
Provisions Governing Distributions
5.1 Distributions Generally. Except as otherwise provided in the Plan, the
Wildfire Trust Agreements, or the Claims Resolution Procedures the Disbursing
Agent shall make all distributions to the appropriate holders of Allowed Claims,
or such other persons designated by this Plan, in accordance with the terms of
this Plan.
5.2 Plan Funding. Except as otherwise provided in the Plan, the Wildfire Trust
Agreements, or the Claims Resolution Procedures, distributions of Cash shall be
funded from the proceeds of the Plan Funding or the Wildfire Insurance Proceeds
as of the applicable date of such distribution as set forth herein.
5.3 No Postpetition or Default Interest on Claims. Except as otherwise
specifically provided for in this Plan or the Confirmation Order, or another
order of the Bankruptcy Court or required by the Bankruptcy Code, postpetition
and/or default interest shall not accrue or be paid on any Claims, and no holder
of a Claim shall be entitled to interest accruing on such Claim on or after the
Petition Date. Except as otherwise provided in the Plan, to the extent that a
Disputed Claim becomes an Allowed Claim after the Effective Date, the holder of
such Claim shall not be entitled to any interest that accrued thereon from and
after the Effective Date.
5.4 Date of Distributions. Unless otherwise provided in this Plan, the Wildfire
Trust Agreements, or the Claims Resolution Procedures, any distributions and
deliveries to be made under this Plan shall be made on the Effective Date or as
soon as reasonably practicable thereafter; provided, that the Reorganized
Debtors may implement periodic distribution dates to the extent they determine
appropriate. Holders of Wildfire Claims subject to the Claims Resolution
Procedures shall receive distributions in accordance with the applicable Claims
Resolution Procedures.
5.5 Distribution Record Date. Except as otherwise provided in the Wildfire Trust
Agreements or the Claims Resolution Procedures, as of the close of business on
the Distribution Record Date, the various lists of holders of Claims and
Interests in each Class, as maintained by the Debtors or their agents, shall be
deemed closed, and there shall be no further changes in the record holders of
any Claims or Interests after the Distribution Record Date. None of the Debtors,
the Reorganized Debtors, or the Disbursing Agent shall have any obligation to
recognize any transfer of a Claim or Interest occurring after the close of
business on the Distribution Record Date. In addition, with respect to payment
of any Cure Amounts or disputes over any Cure Amounts, none of the Debtors, the
Reorganized Debtors, or the Disbursing Agent shall have any obligation to
recognize or deal with any party other than the non-Debtor party to the
applicable executory contract or unexpired lease, even if such non-Debtor party
has sold, assigned, or otherwise transferred its Claim for a Cure Amount.
5.6 Disbursing Agent. Except as otherwise provided in the Plan or the Wildfire
Trust Agreements, all distributions under this Plan shall be made by the
Disbursing Agent, on behalf of the applicable Debtor, on and after the Effective
Date as provided herein. The Disbursing Agent shall not be required to give any
bond or surety or other security for the performance of its duties. The Debtors
or the Reorganized Debtors, as applicable, shall use commercially reasonable
efforts to provide the Disbursing Agent (if other than the Reorganized Debtors)
with the amounts of Claims and the identities and addresses of holders of
Claims, in each case, as set forth in the Debtors’ or Reorganized Debtors’ books
and records. The Debtors or the Reorganized Debtors, as applicable, shall
cooperate in good faith with the Disbursing Agent (if other than the Reorganized
Debtors) to comply with the reporting and withholding requirements outlined in
Section 5.15 of this Plan. Wildfire Claims subject to the Channeling Injunction
shall not be administered by the Disbursing Agent and shall instead be
administered by the Wildfire Trusts.
5.7 Delivery of Distributions.
(a) Except as otherwise provided in the Plan, the Wildfire Trust Agreements, or
the Claims Resolution Procedures, the Disbursing Agent will make the applicable
distribution under this Plan and, subject to Bankruptcy Rule 9010, will make all
distributions to any holder of an Allowed Claim as and when required by this
Plan at: (i) the



--------------------------------------------------------------------------------



address of such holder on the books and records of the Debtors or their agents,
(ii) the address in the most recent proof of claim filed by such holder, or
(iii) the address in any written notice of address change delivered to the
Debtors or the Disbursing Agent, including any addresses included on any
transfers of Claim filed pursuant to Bankruptcy Rule 3001. In the event that any
distribution to any holder is returned as undeliverable, no distribution or
payment to such holder shall be made unless and until the Disbursing Agent has
been notified of the then current address of such holder, at which time or as
soon thereafter as reasonably practicable, such distribution shall be made to
such holder without interest.
(b) The Disbursing Agent, with the Funded Debt Trustees’ cooperation, shall make
any distributions on account of the Allowed Funded Debt Claims. The Funded Debt
Trustees shall have no duties or responsibility relating to any form of
distribution that is not DTC eligible and the Disbursing Agent, the Debtors, or
the Reorganized Debtors, as applicable, shall seek the cooperation of DTC so
that any distribution on account of an Allowed Funded Debt Claim that is held in
the name of, or by a nominee of, DTC, shall be made through the facilities of
DTC on the Effective Date or as soon as practicable thereafter. The Reorganized
Debtors shall reimburse the Funded Debt Trustees for any reasonable and
documented fees and expenses (including the reasonable and documented fees and
expenses of its counsel and agents) incurred after the Effective Date solely in
connection with actions explicitly requested by the Reorganized Debtors
necessary for implementation of the Plan; provided, that, for the avoidance of
doubt, nothing in the Plan or Confirmation Order shall be considered or
construed as an explicit request by the Reorganized Debtors authorizing the
incurrence of fees and expenses by the Funded Debt Trustees.
5.8 Unclaimed Property. For distributions other than from the Wildfire Trusts,
all distributions payable on account of Claims that are not deliverable, or have
not responded to a request for information to make such delivery, and remain
unclaimed shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code and shall revert to the Reorganized Debtors or their successors
or assigns one year from the later of (a) the Effective Date and (b) the date
that is ten (10) Business Days after the date a Claim is first Allowed, and all
claims of any other Entity (including the holder of a Claim in the same Class)
to such distribution shall be discharged and forever barred. The Reorganized
Debtors and the Disbursing Agent shall have no obligation to attempt to locate
any holder of an Allowed Claim other than by reviewing the Debtors’ books and
records and filings with the Bankruptcy Court.
5.9 Satisfaction of Claims. Unless otherwise provided herein, any distributions
and deliveries to be made on account of Allowed Claims under this Plan shall be
in complete and final satisfaction, settlement, and discharge of and exchange
for such Allowed Claims.
5.10 Fractional Stock. No fractional shares or Interests of New HoldCo Common
Stock shall be distributed. If any distributions of New HoldCo Common Stock
pursuant to the Plan or the Plan Documents would result in the issuance of a
fractional share or Interest of New HoldCo Common Stock, then the number of
shares or Interests of New HoldCo Common Stock to be issued in respect of such
distribution shall be calculated to one decimal place and rounded up or down to
the closest whole share or Interest (with a half share or Interest or greater
rounded up and less than a half share or Interest rounded down). The total
number of shares or Interests of New HoldCo Common Stock, as applicable, to be
distributed in connection with the Plan shall be adjusted as necessary to
account for the rounding provided for in this Section 5.10. No consideration
shall be provided in lieu of fractional shares or Interests that are rounded
down. Neither the Reorganized Debtors nor the Disbursing Agent shall have any
obligation to make a distribution that is less than (1) share or Interest of New
HoldCo Common Stock. Any New HoldCo Common Stock that is not distributed in
accordance with this Section 5.10 shall be returned to, and ownership thereof
shall vest in, Reorganized HoldCo.
5.11 Manner of Payment under Plan. Except as specifically provided herein, at
the option of the Debtors or the Reorganized Debtors, as applicable, any Cash
payment to be made under this Plan may be made by check, ACH, wire transfer, or
any other method agreed between the Debtors or Reorganized Debtors and the
holder of the Claim.
5.12 No Distribution in Excess of Amount of Allowed Claim. Notwithstanding
anything to the contrary in this Plan, no holder of an Allowed Claim shall
receive, on account of such Allowed Claim, distributions in excess of the
Allowed amount of such Claim, except to the extent that payment of postpetition
interest on such Claim is specifically provided for by the Plan, the
Confirmation Order, or another order of the Bankruptcy Court or required by the
Bankruptcy Code.



--------------------------------------------------------------------------------



5.13 Setoffs and Recoupments. Each Debtor or Reorganized Debtor, as applicable,
or such Entity’s successor or designee, may, pursuant to section 553 of the
Bankruptcy Code or applicable nonbankruptcy law, offset or recoup against any
Allowed Claim and the distributions to be made pursuant to this Plan on account
of such Allowed Claim any and all Claims, rights, and Causes of Action that such
Debtor or Reorganized Debtor or its successors may hold against the holder of
such Allowed Claim; provided, that neither the failure to effect a setoff or
recoupment nor the allowance of any Claim hereunder will constitute a waiver or
release by a Debtor or Reorganized Debtor or its successor of any Claims,
rights, or Causes of Action that any such entity or it successor or designee may
possess against such holder.
5.14 Rights and Powers of Disbursing Agent.
(a) The Disbursing Agent shall be empowered to: (i) effect all actions and
execute all agreements, instruments, and other documents necessary to perform
its duties under this Plan; (ii) make all applicable distributions or payments
provided for under this Plan; (iii) employ professionals to represent it with
respect to its responsibilities; and (iv) exercise such other powers (A) as may
be vested in the Disbursing Agent by order of the Bankruptcy Court (including
any order issued after the Effective Date) or pursuant to this Plan or (B) as
deemed by the Disbursing Agent to be necessary and proper to implement the
provisions of this Plan.
(b) To the extent the Disbursing Agent is an Entity other than a Debtor or
Reorganized Debtor, except as otherwise ordered by the Bankruptcy Court, the
amount of any reasonable fees and expenses incurred by the Disbursing Agent on
or after the Effective Date (including taxes) and any reasonable compensation
and expense reimbursement Claims (including for reasonable attorneys’ and other
professional fees and expenses) made by the Disbursing Agent shall be paid in
Cash by the Reorganized Debtors.
5.15 Withholding and Reporting Requirements.
(a) In connection with this Plan and all distributions made hereunder, the
Reorganized Debtors and the Disbursing Agent shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, local, or
foreign taxing authority, and all distributions under this Plan shall be subject
to any such withholding or reporting requirements. In the case of a non-Cash
distribution that is subject to withholding, the distributing party may withhold
an appropriate portion of such distributed property and sell such withheld
property to generate Cash necessary to pay over the withholding tax. Any amounts
withheld pursuant to the preceding sentence shall be deemed to have been
distributed to and received by the applicable recipient for all purposes of this
Plan.
(b) Notwithstanding the above, each holder of an Allowed Claim that is to
receive a distribution under this Plan shall have the sole and exclusive
responsibility for the satisfaction and payment of any tax obligations imposed
on such holder by any federal, state, local, or foreign taxing authority,
including income, withholding, and other tax obligations, on account of such
distribution. The Reorganized Debtors and the Disbursing Agent have the right,
but not the obligation, to not make a distribution until such holder has made
arrangements satisfactory to any issuing or disbursing party for payment of any
such tax obligations.
(c) The Reorganized Debtors and the Disbursing Agent may require, as a condition
to receipt of a distribution, that the holder of an Allowed Claim provide any
information necessary to allow the distributing party to comply with any such
withholding and reporting requirements imposed by any federal, state, local, or
foreign taxing authority. If the Reorganized Debtors or the Disbursing Agent
make such a request and the holder fails to comply before the date that is 180
days after the request is made, the amount of such distribution shall
irrevocably revert to the applicable Reorganized Debtor and any Claim in respect
of such distribution shall be discharged and forever barred from assertion
against such Reorganized Debtor or its respective property.
5.16 Credit for Distributions under Wildfire Assistance Program. If a holder of
an Allowed Wildfire Claim has received any distribution from the Wildfire
Assistance Program, such distribution shall be credited against any distribution
to be made on account of such holder’s Wildfire Claim under this Plan and in
accordance with the terms of the Wildfire Trust Agreements.
Article VI.



--------------------------------------------------------------------------------



Means for Implementation and Execution of the Plan
6.1 General Settlement of Claims and Interests. The Plan shall be deemed a
motion to approve a good-faith compromise and settlement pursuant to which the
Debtors and the holders of Claims against and/or Interests in the Debtors settle
all Claims, Interests, and Causes of Action pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
classification, distributions, releases, and other benefits provided under the
Plan, on the Effective Date, the provisions of the Plan shall constitute a good
faith compromise and settlement of all Claims and Interests and controversies
resolved pursuant to the Plan. The Confirmation Order shall constitute the
Court’s approval of the compromise, settlement, and release of all such Claims,
Interests, and Causes of Action, as well as a finding by the Bankruptcy Court
that all such compromises, settlements, and releases are mutual and
bi-directional and are in the best interests of the Debtors, their estates, and
the holders of Claims, Interests, and Causes of Action, and is fair, equitable,
and reasonable. Except as otherwise provided in the Wildfire Trust Agreements
and the Claims Resolution Procedures, in accordance with the provisions of the
Plan, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019,
without any further notice to or action, order, or approval of the Bankruptcy
Court, after the Effective Date, the Reorganized Debtors, may compromise and
settle all Claims and Causes of Action against, and Interests in, the Debtors
and their estates. The compromises, settlements, and releases described herein
shall be deemed nonseverable from each other and from all other terms of the
Plan.
6.2 Restructuring Transactions; Effectuating Documents.
(a) Following the Confirmation Date or as soon as reasonably practicable
thereafter, the Debtors or the Reorganized Debtors, as applicable, may take all
actions as may be necessary or appropriate to effectuate any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan
or to obtain any of the Plan Funding (collectively, the “Restructuring
Transactions”), including (i) the execution and delivery of appropriate
agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance,
dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Plan, (ii) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset,
property, right, liability, debt, or obligation on terms consistent with the
terms of the Plan, (iii) the filing of appropriate certificates or articles of
incorporation, reincorporation, merger, consolidation, conversion, amalgamation,
arrangement, continuance, or dissolution pursuant to applicable state or federal
law, (iv) the execution and delivery of the Plan Documents, (v) the issuance of
securities, all of which shall be authorized and approved in all respects in
each case without further action being required under applicable law,
regulation, order, or rule (except such filings, approvals and authorizations as
may be required, necessary or desirable for offerings of securities not exempt
from the Securities Act pursuant to section 1145 of the Bankruptcy Code), (vi)
such other transactions that are necessary or appropriate to implement the Plan
in the most tax efficient manner, and (vii) all other actions that the
applicable Entities determine to be necessary or appropriate, including making
filings or recordings that may be required by applicable law.
(b) Each officer, or member of the board of directors, of the Debtors is (and
each officer, or member of the board of directors of the Reorganized Debtors
shall be) authorized to issue, execute, deliver, file, or record such contracts,
securities, instruments, releases, indentures, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
securities issued pursuant to the Plan in the name of and on behalf of the
Reorganized Debtors, all of which shall be authorized and approved in all
respects, in each case, without the need for any approvals, authorization,
consents, or any further action required under applicable law, regulation,
order, or rule (including any action by the stockholders or directors of the
Debtors or the Reorganized Debtors) except for those expressly required pursuant
to the Plan.
(c) All matters provided for herein involving the corporate structure of the
Debtors or Reorganized Debtors, or any corporate action required by the Debtors
or Reorganized Debtors in connection herewith shall be deemed to have occurred
and shall be in effect, without any requirement of further action by the
stockholders or directors of the Debtors or Reorganized Debtors, and with like
effect as though such action had been taken unanimously by the stockholders of
the Debtors or Reorganized Debtors.
6.3 Continued Corporate Existence. Except as otherwise provided in this Plan
(including pursuant to the Restructuring Transactions), the Debtors shall
continue to exist after the Effective Date as Reorganized



--------------------------------------------------------------------------------



Debtors in accordance with the applicable laws of the respective jurisdictions
in which they are incorporated or organized. On or after the Effective Date,
without prejudice to the rights of any party to a contract or other agreement
with any Reorganized Debtor, each Reorganized Debtor may, in its sole
discretion, take such action as permitted by applicable law and such Reorganized
Debtor’s organizational documents, as such Reorganized Debtor may determine is
reasonable and appropriate, including causing: (i) the legal name of a
Reorganized Debtor to be changed; (ii) the closure of a Reorganized Debtor’s
Chapter 11 Case on the Effective Date or any time thereafter; or (iii)
Reorganized HoldCo to amend its charter so as to prevent the acquisition, sale,
or other transaction of any class or classes of stock of Reorganized HoldCo,
other than pursuant to the Plan, for the purpose of preserving the tax benefits
of the Reorganized Debtors if such acquisition, sale, or other transaction would
result in an increase in the amount stock of Reorganized HoldCo beneficially
owned (as determined for applicable tax purposes) by any person or group of
persons that owns, or as a result of such acquisition, sale, or other
transaction would own, at least 4.75% of any class or classes of stock of
Reorganized HoldCo.
6.4 The Subrogation Wildfire Trust.
(a) On or before the Effective Date, the Subrogation Wildfire Trust shall be
established by the Subrogation Wildfire Trustee and on the Effective Date or as
soon as reasonably practicable thereafter, the Debtors shall fund the
Subrogation Wildfire Trust as provided in Section 4.19(b) hereof. In accordance
with the Subrogation Wildfire Trust Agreement and the Subrogation Wildfire Claim
Allocation Agreement, each of which shall become effective as of the Effective
Date, the Subrogation Wildfire Trust shall administer, process, settle, resolve,
liquidate, satisfy, and pay all Subrogation Wildfire Claims. All Subrogation
Wildfire Claims shall be channeled to the Subrogation Wildfire Trust and shall
be subject to the Channeling Injunction.
(b) Each trust comprising the Subrogation Wildfire Trust is intended to be
treated, and shall be reported, as a “qualified settlement fund” for U.S.
federal income tax purposes and shall be treated consistently for state and
local tax purposes, to the extent applicable; provided, however, that the
Reorganized Debtors may elect to treat any trust comprising the Subrogation
Wildfire Trust as a “grantor trust” for U.S. federal income tax purposes, in
which case each such trust shall be treated consistently for state and local tax
purposes, to the extent applicable. The Subrogation Wildfire Trustee and all
holders of Subrogation Wildfire Claims shall report consistently with the
foregoing. The Subrogation Wildfire Trustee shall be the “administrator,” within
the meaning of Treasury Regulations Section 1.468B-2(k)(3), of the Subrogation
Wildfire Trust and, in such capacity, the Subrogation Wildfire Trustee shall be
responsible for filing all tax returns of the Subrogation Wildfire Trust and,
out of the assets of the Subrogation Wildfire Trust, the payment of any taxes
due with respect to trust assets or otherwise imposed on the Subrogation
Wildfire Trust (including any tax liability arising in connection with the
distribution of trust assets), and shall be permitted to sell any assets of the
Subrogation Wildfire Trust to the extent necessary to satisfy such tax liability
(including any tax liability arising in connection with such sale).
(c) Except as otherwise provided in the Subrogation Wildfire Trust Agreement, or
the Subrogation Wildfire Claim Allocation Agreement, the Subrogation Wildfire
Trustee will make the applicable distribution under the Subrogation Wildfire
Trust Agreement and, subject to Bankruptcy Rule 2002, at: (i) the address of
such holder on the books and records of the Debtors or their agents; (ii) the
address provided by such holder on its most recent proof of claim, or (iii) the
address in any written notice of address change delivered to the Debtors prior
to the Effective Date, or the Subrogation Wildfire Trustee after the Effective
Date, including any addresses included on any transfers of Claim filed pursuant
to Bankruptcy Rule 3001. In the event that any distribution to any holder is
returned as undeliverable, no distribution or payment to such holder shall be
made unless and until the Subrogation Wildfire Trustee has been notified of the
then-current address of such holder, at which time or as soon as reasonable
practicable thereafter, such distribution shall be made to such holder without
interest.
(d) The Subrogation Wildfire Trustee may request an expedited determination of
taxes under section 505(b) of the Bankruptcy Code for all tax returns filed by
or on behalf of the Subrogation Wildfire Trust through the termination of the
Subrogation Wildfire Trust.
6.5 Subrogation Wildfire Trustee.
(a) Powers and Duties of Trustee. The powers and duties of the Subrogation
Wildfire Trustee shall include, but shall not be limited to, those
responsibilities vested in the Subrogation Wildfire Trustee pursuant to the



--------------------------------------------------------------------------------



terms of the Subrogation Trust Agreement, or as may be otherwise necessary and
proper to (i) make distributions to holders of Subrogation Wildfire Claims in
accordance with the terms of the Plan, Subrogation Trust Agreement, and
Subrogation Wildfire Claim Allocation Agreement and (ii) carry out the
provisions of the Plan relating to the Subrogation Wildfire Trust and the
Subrogation Wildfire Claims. The Trustee shall maintain good and sufficient
books and records relating to each Subrogation Wildfire Claim, including the
identity of the owner of each Subrogation Wildfire Claim and the amount and date
of all Distributions made on account of each such Subrogation Wildfire Claim.
(b) The Subrogation Wildfire Trustee shall cooperate fully with the Reorganized
Debtors in connection with the preparation and filing by the Reorganized Debtors
of any tax returns, claims for refunds, or other tax filings, and any tax
proceedings, to the extent relating to any transfers to, distributions by, or
the operations of the Subrogation Wildfire Trust.
6.6 Subrogation Trust Advisory Board.
(a) Appointment of Subrogation Trust Advisory Board. The Subrogation Trust
Advisory Board shall consist of three (3) initial members selected by holders of
Subrogation Wildfire Claims in accordance with the Subrogation Trust Agreement
and the Subrogation Wildfire Claim Allocation Agreement.
(b) Powers and Duties of Subrogation Trust Advisory Board. The Subrogation Trust
Advisory Board shall, as and when requested by the Subrogation Wildfire Trustee,
or as is otherwise either (i) required under the Plan, the Confirmation Order,
the Subrogation Trust Agreement or (ii) contemplated by the Subrogation Wildfire
Claim Allocation Agreement, consult with and advise the Subrogation Wildfire
Trustee as to the administration and management of the Subrogation Wildfire
Trust in accordance with the terms of this Plan, the Confirmation Order, and/or
the Subrogation Trust Agreement.
(c) The Subrogation Wildfire Trust Advisory Board shall be appointed on the
Effective Date. The rights and responsibilities of the Subrogation Wildfire
Trust Advisory Board shall be set forth in the Subrogation Wildfire Trust
Agreement.
6.7 The Other Wildfire Trust.
(a) On or before the Effective Date, the Other Wildfire Trust shall be
established. In accordance with the Plan, the Confirmation Order, the Other
Wildfire Trust Agreement and the Other Wildfire Claims Resolution Procedures,
the Other Wildfire Trust shall administer, process, settle, resolve, liquidate,
satisfy, and pay all Other Wildfire Claims. All Other Wildfire Claims shall be
channeled to the Other Wildfire Trust and shall be subject to the Channeling
Injunction.
(b) Each trust comprising the Other Wildfire Trust is intended to be treated,
and shall be reported, as a “qualified settlement fund” for U.S. federal income
tax purposes and shall be treated consistently for state and local tax purposes,
to the extent applicable; provided, however, that the Reorganized Debtors may
elect to treat any trust comprising the Other Wildfire Trust as a “grantor
trust” for U.S. federal income tax purposes, in which case each such trust shall
be treated consistently for state and local tax purposes, to the extent
applicable. The Other Wildfire Trustee and all holders of Other Wildfire Claims
shall report consistently with the foregoing. The Other Wildfire Trustee shall
be the “administrator,” within the meaning of Treasury Regulations Section
1.468B-2(k)(3), of the Wildfire Trust and, in such capacity, the Other Wildfire
Trustee shall be responsible for filing all tax returns of the Other Wildfire
Trust and, out of the assets of the Other Wildfire Trust, the payment of any
taxes due with respect to trust assets or otherwise imposed on the Other
Wildfire Trust (including any tax liability arising in connection with the
distribution of trust assets), shall be permitted to sell any assets of the
Other Wildfire Trust to the extent necessary to satisfy such tax liability
(including any tax liability arising in connection with such sale).
(c) The Other Wildfire Trustee shall cooperate fully with the Reorganized
Debtors in connection with the preparation and filing by the Reorganized Debtors
of any tax returns, claims for refunds, or other tax filings, and any tax
proceedings, to the extent relating to any transfers to, distributions by, or
the operations of the Other Wildfire Trust.



--------------------------------------------------------------------------------



(d) The Other Wildfire Trust Advisory Board shall be appointed on the Effective
Date. The Other Wildfire Trust Advisory Board shall consist of members selected
and appointed by the Debtors’ board of directors. The rights and
responsibilities of the Other Wildfire Trust Advisory Board shall be set forth
in the Other Wildfire Trust Agreement.
(e) On the Effective Date, the Other Wildfire Claims Resolution Procedures shall
become effective.
(f) Except as otherwise provided in the Other Wildfire Trust Agreement, or the
Other Wildfire Claims Resolution Procedures, the Other Wildfire Trustee will
make the applicable distribution under the Other Wildfire Trust Agreement and,
subject to Bankruptcy Rule 2002, at: (i) the address of such holder on the books
and records of the Debtors or their agents; (ii) the address provided by such
holder on its most recent proof of claim, or (iii) the address in any written
notice of address change delivered to the Debtors prior to the Effective Date,
or the Other Wildfire Trustee after the Effective Date, including any addresses
included on any transfers of Claim filed pursuant to Bankruptcy Rule 3001. In
the event that any distribution to any holder is returned as undeliverable, no
distribution or payment to such holder shall be made unless and until the Other
Wildfire Trustee has been notified of the then-current address of such holder,
at which time or as soon as reasonable practicable thereafter, such distribution
shall be made to such holder without interest.
(g) The Other Wildfire Trustee may request an expedited determination of taxes
under section 505(b) of the Bankruptcy Code for all tax returns filed by or on
behalf of the Other Wildfire Trust through the termination of the Other Wildfire
Trust.
6.8 Public Entities Segregated Defense Fund.
(a) On the Effective Date, the Reorganized Debtors shall fund the Public
Entities Segregated Defense Fund in accordance with the terms of the Public
Entities Plan Support Agreements.
(b) The Public Entities Segregated Defense Fund shall be maintained by the
Reorganized Debtors until the later of (i) the expiration of the applicable
statute of limitations period for any and all Public Entities Third Party Claims
and (ii) the conclusion of all litigation, including appeals, involving all
Public Entities Third Party Claims.
6.9 Go-Forward Wildfire Fund.
(a) On the Effective Date, the Debtors shall contribute, in accordance with the
Wildfire Legislation (A.B. 1054), an initial contribution of approximately $4.8
billion and first annual contribution of approximately $193 million, to the
Go-Forward Wildfire Fund in order to secure the participation of the Reorganized
Debtors therein.
(b) The Reorganized Debtors shall also be responsible for ongoing funding
commitments to the Go-Forward Wildfire Fund as required by the terms thereof and
the Wildfire Legislation (A.B. 1054).
6.10 Officers and Board of Directors.
(a) On the Effective Date, (i) the New Board of HoldCo shall consist of the
Chief Executive Officer and [●] other initial directors and (ii) the New Board
of the Utility shall consist of the Chief Executive Officer and [●] other
initial directors. The New Board for HoldCo and the Utility will, among other
things, satisfy the requirements of the Wildfire Legislation (A.B. 1054) and
other applicable law, including with respect to directors having appropriate
experience in safety, finance and utility operations. The composition of the New
Board shall be disclosed in accordance with section 1129(a)(5) of the Bankruptcy
Code.
(b) Except as otherwise provided in the Plan Supplement, the officers of the
respective Debtors immediately before the Effective Date, as applicable, shall
serve as the initial officers of each of the respective Reorganized Debtors on
and after the Effective Date.



--------------------------------------------------------------------------------



(c) Except to the extent that a member of the board of directors of a Debtor
continues to serve as a director of the respective Reorganized Debtor on and
after the Effective Date, the members of the board of directors of each Debtor
prior to the Effective Date, in their capacities as such, shall have no
continuing obligations to the Reorganized Debtors on or after the Effective Date
and each such director will be deemed to have resigned or shall otherwise cease
to be a director of the applicable Debtor on the Effective Date.
(d) Commencing on the Effective Date, the directors of each of the Reorganized
Debtors shall be elected and serve pursuant to the terms of the applicable
organizational documents of such Reorganized Debtor and may be replaced or
removed in accordance with such organizational documents.
6.11 Management Incentive Plan. On or after the Effective Date, the Management
Incentive Plan may be established and implemented at the discretion of the New
Board and in compliance with the Wildfire Legislation (A.B. 1054).
6.12 Cancellation of Existing Securities and Agreements.
(a) Except for the purpose of enabling holders of Allowed Claims to receive a
distribution under the Plan as provided herein and except as otherwise set forth
in this Plan, the Plan Supplement or the Confirmation Order, on the Effective
Date, all agreements, instruments, and other documents evidencing any
prepetition Claim or and any rights of any holder in respect thereof shall be
deemed cancelled, discharged, and of no force or effect. For the avoidance of
doubt, in accordance with Sections 4.12, 4.13, 4.26, and 4.27 of the Plan, none
of the HoldCo Common Interests, the HoldCo Other Interests, the Utility
Preferred Interests, or the Utility Common Interests shall be cancelled pursuant
to the Plan. The holders of, or parties to, such cancelled instruments,
Securities, and other documentation shall have no rights arising from or related
to such instruments, Securities, or other documentation or the cancellation
thereof, except the rights provided for pursuant to this Plan.
(b) The Funded Debt Trustees shall be released and discharged from all duties
and responsibilities under the applicable Funded Debt Documents; provided, that
notwithstanding the releases in Article X of the Plan, entry of the Confirmation
Order or the occurrence of the Effective Date, each of the Funded Debt Documents
or agreement that governs the rights of the holder of a Claim shall continue in
effect to the extent necessary to: (i) enforce the rights, Claims, and interests
of the Funded Debt Trustees thereto vis-a-vis any parties other than the
Released Parties; (ii) allow the holders of Funded Debt Claims, as applicable,
to receive distributions under the Plan, to the extent provided for under the
Plan; (iii) appear to be heard in the Chapter 11 Cases or in any proceedings in
this Court or any other court; (iv) preserve any rights of the Funded Debt
Trustees to payment of fees, expenses, and indemnification obligations from or
on any money or property to be distributed in respect of the Allowed Funded Debt
Claims, solely to the extent provided in the Plan; and (v) enforce any
obligation owed to the Funded Debt Trustees under the Plan.
6.13 Cancellation of Certain Existing Security Agreements. Promptly following
the payment in full or other satisfaction of an Allowed Other Secured Claim, the
holder of such Allowed Other Secured Claim shall deliver to the Debtors or
Reorganized Debtors, as applicable, any Collateral or other property of a Debtor
held by such holder, together with any termination statements, instruments of
satisfaction, or releases of all security interests with respect to its Allowed
Other Secured Claim that may be reasonably required to terminate any related
financing statements, mortgages, mechanics’ or other statutory Liens, or lis
pendens, or similar interests or documents.
6.14 Issuance of New HoldCo Common Stock. On and after the Effective Date,
Reorganized HoldCo is authorized to issue, or cause to be issued, the New HoldCo
Common Stock in accordance with the Plan and the Plan Documents, all without the
need for any further corporate, limited liability company, or shareholder
action. All of the New HoldCo Common Stock distributable under the Plan shall be
duly authorized, validly issued, and fully paid and non-assessable.
6.15 Exit Financing. On the Effective Date, the Exit Financing Documents shall
be executed and delivered. The Reorganized Debtors shall be authorized to
execute, deliver, and enter into and perform under the Exit Financing Documents
and to consummate the Exit Financing without the need for any further corporate
action and without further action by the holders of Claims or Interests.



--------------------------------------------------------------------------------



6.16 Wildfire Victim Recovery Bonds or Other Securitized Bonds.
(a) If the State of California enacts legislation authorizing the issuance of
Wildfire Victim Recovery Bonds or other securitized bonds, this would provide a
source of low cost financing for expediting payment and satisfaction of Wildfire
Claims following estimation or settlement.
(b) On or after the Effective Date, if authorized, the Wildfire Victim Recovery
Bonds or other securitized bonds shall be issued on the terms set forth in the
Plan, the Wildfire Victim Recovery Bonds Documents or other applicable bonds
documents, and the Wildfire Victim Recovery Bonds Legislation or other
legislation.
(c) On or after the Effective Date, if authorized, the Wildfire Victim Recovery
Bonds Documents or other securitized bonds documents shall be executed and
delivered. The Reorganized Debtors shall be authorized to execute, deliver, and
enter into and perform under the Wildfire Victim Recovery Bonds Documents or
other applicable bonds documents, without the need for any further corporate
action and without further action by the holders of Claims or Interests.
6.17 Rights Offering. If applicable, following approval by the Bankruptcy Court
of the Rights Offering Procedures and, if the offer, issuance and distribution
of Securities pursuant to the Rights Offering is to be registered under the
Securities Act, effectiveness of an appropriate registration statement
registering such offer, issuance and distribution under the Securities Act, the
Debtors shall, if they determine to implement the same, commence and consummate
the Rights Offering in accordance therewith. New HoldCo Common Stock shall be
issued to each Eligible Offeree that exercises its respective subscription
rights pursuant to the Rights Offering Procedures and the Plan. The consummation
of the Rights Offering shall be conditioned on the occurrence of the Effective
Date, and any other condition specified in the Backstop Commitment Letters.
Amounts held by the subscription agent with respect to the Rights Offering prior
to the Effective Date shall not be entitled to any interest on account of such
amounts and no Eligible Offeree participating in the Rights Offering shall have
any rights in New HoldCo Common Stock until the Rights Offering is consummated.
6.18 Securities Act Registrations or Exemptions.
(a) The offer, issuance and distribution of the New HoldCo Common Stock,
Wildfire Victim Recovery Bonds, other securitized bonds, Mandatory Convertible
Preferred Stock and other Securities as provided hereunder may be exempt from
registration under (i) the Securities Act of 1933 and all rules and regulations
promulgated thereunder and (ii) any state or local law requiring registration
for the offer, issuance, or distribution of Securities, pursuant to section 1145
of the Bankruptcy Code, without further act or action by any Entity, pursuant to
another available exemption from registration, such as section 4(a)(2) of the
Securities Act and/or Regulation D promulgated thereunder, or pursuant to
Article III of the Securities Act, or such offer, issuance and distribution may
be registered under the Securities Act pursuant to an appropriate registration
statement. Any offer, issuance and distribution of Securities pursuant to any
Backstop Commitment Letter may be exempt from registration pursuant to section
4(a)(2) of the Securities Act and/or Regulation D promulgated thereunder.
(b) Under section 1145 of the Bankruptcy Code, any securities issued under the
Plan that are exempt from such registration pursuant to section 1145(a) of the
Bankruptcy Code will be freely tradable by the recipients thereof, subject to
(i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the
definition of an underwriter in section 2(a)(11) of the Securities Act of 1933,
(ii) compliance with any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such
securities or instruments, (iii) the restrictions, if any, on the
transferability of such securities and instruments, including any restrictions
on the transferability under the terms of the New Organizational Documents, (iv)
any applicable procedures of DTC, and (v) applicable regulatory approval.
Article VII.
Procedures for Disputed Claims
7.1 Objections to Claims. Except as otherwise provided herein, in the Claims
Resolution Procedures, the Subrogation Claims RSA, and in the Wildfire Trust
Agreements, the Reorganized Debtors shall be entitled to



--------------------------------------------------------------------------------



object to Claims. The Subrogation Wildfire Trustee shall be entitled to object
to Subrogation Wildfire Claims. Any objections to Claims shall be served and
filed on or before the later of (i) one-hundred and eighty (180) days after the
Effective Date and (ii) such later date as may be fixed by the Bankruptcy Court
(as the same may be extended by the Bankruptcy Court for cause shown).
7.2 Resolution of Disputed Administrative Expense Claims and Disputed Claims.
Except as otherwise provided for in the Plan, in the Claims Resolution
Procedures, the Subrogation Claims RSA, or in the Wildfire Trust Agreements, on
and after the Effective Date, the Reorganized Debtors shall have the authority
to compromise, settle, otherwise resolve, or withdraw any objections to Disputed
Administrative Expense Claims or Disputed Claims and to compromise, settle, or
otherwise resolve any Disputed Administrative Expense Claims and Disputed Claims
without approval of the Bankruptcy Court, other than with respect to any
Professional Fee Claims. On and after the Effective Date, the Subrogation
Wildfire Trustee shall have the authority to compromise, settle, otherwise
resolve, or withdraw any objections to Disputed Subrogation Wildfire Claims
without approval of the Bankruptcy Court. Notwithstanding the foregoing, and for
the avoidance of doubt, Subrogation Wildfire Claims and Other Wildfire Claims
may only be compromised, settled, or resolved pursuant to the applicable Claims
Resolution Procedures and Wildfire Trust Agreement.
7.3 Payments and Distributions with Respect to Disputed Claims. Notwithstanding
anything herein to the contrary, if any portion of a Claim is a Disputed Claim,
no payment or distribution provided hereunder shall be made on account of such
Claim (including on account of the non-Disputed portion of such Claim) unless
and until such Disputed Claim becomes an Allowed Claim.
7.4 Distributions After Allowance. After such time as a Disputed Claim becomes,
in whole but not in part, an Allowed Claim, the holder thereof shall be entitled
to distributions, if any, to which such holder is then entitled as provided in
this Plan. Such distributions shall be made as soon as practicable after the
date that the order or judgment of the Bankruptcy Court allowing such Disputed
Claim (or portion thereof) becomes a Final Order.
7.5 Disallowance of Claims. Any Claims held by an Entity from which property is
recoverable under sections 542, 543, 550, or 553 of the Bankruptcy Code or that
is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545,
547, 548, 549, or 724(a) of the Bankruptcy Code, as determined by a Final Order,
shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code,
and holders of such Claims may not receive any distributions on account of such
Claims until such time as such Causes of Action against that Entity have been
settled or a Final Order with respect thereto has been entered and all sums due,
if any, to the Debtors by that Entity have been turned over or paid to the
Debtors or the Reorganized Debtors. Except as otherwise provided herein or by an
order of the Bankruptcy Court, all proofs of Claim filed after the Effective
Date shall be disallowed and forever barred, estopped, and enjoined from
assertion, and shall not be enforceable against any Reorganized Debtor, without
the need for any objection by the Reorganized Debtors or any further notice to
or action, order, or approval of the Bankruptcy Court, other than a claim for
damages arising from the rejection of an executory contract or unexpired lease.
7.6 Estimation. Except as otherwise provided in the Plan, in the Claims
Resolution Procedures, and in the Wildfire Trust Agreements, or as ordered by
the Bankruptcy Court in the Other Wildfire Claims Estimation Proceeding, the
Debtors or the Reorganized Debtors (or the Subrogation Wildfire Trustee solely
with respect to Disputed Subrogation Wildfire Claims) may determine, resolve and
otherwise adjudicate all contingent Claims or unliquidated Claims in the
Bankruptcy Court or such other court of the Debtors’, Reorganized Debtors’ or
the Subrogation Wildfire Trustee’s choice having jurisdiction over the validity,
nature or amount thereof. The Debtors or the Reorganized Debtors (or the
Subrogation Wildfire Trustee solely with respect to Disputed Subrogation
Wildfire Claims) may at any time request that the Bankruptcy Court estimate any
contingent Claims or unliquidated Claims pursuant to section 502(c) of the
Bankruptcy Code for any reason or purpose, regardless of whether any of the
Debtors or the Reorganized Debtors (or the Subrogation Wildfire Trustee solely
with respect to Disputed Subrogation Wildfire Claims) have previously objected
to such Claim or whether the Bankruptcy Court has ruled on any such objection.
The Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time
during litigation concerning any objection to any Claim, including, during the
pendency of any appeal relating to any such objection. If the Bankruptcy Court
estimates any contingent Claim or unliquidated Claim, that estimated amount
shall constitute the maximum limitation on such Claim, and the Debtors or the
Reorganized Debtors (or the Subrogation Wildfire Trustee solely with respect to
Disputed Subrogation Wildfire Claims) may pursue supplementary proceedings to
object to the ultimate allowance of such Claim; provided, that such limitation
shall not apply to Claims requested by the



--------------------------------------------------------------------------------



Debtors to be estimated for voting purposes only. All of the aforementioned
objection, estimation and resolution procedures are cumulative and not exclusive
of one another. Claims may be estimated and subsequently compromised, settled,
withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.
Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any
holder of a Claim that has been estimated pursuant to section 502(c) of the
Bankruptcy Code or otherwise be entitled to seek reconsideration of such Claim
unless the holder of such Claim has filed a motion requesting the right to seek
such reconsideration on or before twenty (20) calendar days after the date such
Claim is estimated by the Bankruptcy Court. Notwithstanding the foregoing, and
for the avoidance of doubt, Subrogation Wildfire Claims and Other Wildfire
Claims may only be compromised, settled, or resolved pursuant to terms of the
applicable Wildfire Trust Agreement.
Article VIII.
Executory Contracts and Unexpired Leases
8.1 General Treatment.
(a) As of, and subject to, the occurrence of the Effective Date and the payment
of any applicable Cure Amount, all executory contracts and unexpired leases of
the Reorganized Debtors shall be deemed assumed, unless such executory contract
or unexpired lease (i) was previously assumed or rejected by the Debtors,
pursuant to a Final Order, (ii) previously expired or terminated pursuant to its
own terms or by agreement of the parties thereto, (iii) is the subject of a
motion to assume, assume and assign, or reject filed by the Debtors on or before
the Confirmation Date, or (iv) is specifically designated as an executory
contract or unexpired lease to be rejected on the Schedule of Rejected
Contracts.
Notwithstanding the foregoing, as of and subject to the occurrence of the
Effective Date and the payment of any applicable Cure Amount, all power purchase
agreements, renewable energy power purchase agreements, and Community Choice
Aggregation servicing agreements of the Debtors shall be deemed assumed.
(b) Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions,
assumptions and assignments, or rejections provided for in this Plan pursuant to
sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract and
unexpired lease assumed pursuant to this Plan shall vest in, and be fully
enforceable by, the applicable Reorganized Debtor in accordance with its terms,
except as modified by the provisions of this Plan, any order of the Bankruptcy
Court authorizing and providing for its assumption or assumption and assignment,
or applicable law.
8.2 Determination of Cure Disputes and Deemed Consent.
(a) Any monetary defaults under an assumed or assumed and assigned executory
contract or unexpired lease, shall be satisfied, pursuant to section 365(b)(1)
of the Bankruptcy Code, by payment of the default amount, as reflected in the
applicable cure notice, in Cash on the Effective Date, subject to the
limitations described below, or on such other terms as the parties to such
executory contracts or unexpired leases and the Debtors may otherwise agree.
(b) At least fourteen (14) days before the Confirmation Hearing, the Debtors
shall distribute, or cause to be distributed, assumption and cure notices to the
applicable third parties. Any objection by a counterparty to an executory
contract or unexpired lease to the proposed assumption, assumption and
assignment, or related Cure Amount must be filed, served, and actually received
by the Debtors at least seven (7) days before the Confirmation Hearing. Any
counterparty to an executory contract or unexpired lease that fails to object
timely to the proposed assumption, assumption and assignment, or Cure Amount
will be deemed to have assented to such assumption, assumption and assignment,
or Cure Amount. Notwithstanding anything herein to the contrary, in the event
that any executory contract or unexpired lease is removed from the Schedule of
Rejected Contracts after such fourteen (14)-day deadline, a cure notice with
respect to such executory contract or unexpired lease will be sent promptly to
the counterparty thereof and a noticed hearing set to consider whether such
executory contract or unexpired lease can be assumed or assumed and assigned, as
applicable.



--------------------------------------------------------------------------------



(c) In the event of an unresolved dispute regarding (i) any Cure Amount,
(ii) the ability of the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code) under the executory contract or unexpired lease to be assumed,
or (iii) any other matter pertaining to assumption, assumption and assignment,
or the Cure Amounts required by section 365(b)(1) of the Bankruptcy Code, such
dispute shall be resolved by a Final Order (which order may be the Confirmation
Order).
(d) If the Bankruptcy Court makes a determination regarding any of the matters
set forth in Section 8.2(c) above with respect to any executory contract or
unexpired lease is greater than the amount set forth in the applicable cure
notice, as set forth in Section 8.8(a) below, the Debtors or Reorganized
Debtors, as applicable, shall have the right to alter the treatment of such
executory contract or unexpired lease, including, without limitation, to add
such executory contract or unexpired lease to the Schedule of Rejected
Contracts, in which case such executory contract or unexpired lease shall be
deemed rejected as of the Effective Date.
(e) Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full
release and satisfaction of any Claims and Causes of Action against any Debtor
or defaults by any Debtor, whether monetary or nonmonetary, including those
arising under sections 503(b)(9) or 546(c) of the Bankruptcy Code, defaults of
provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed executory
contract or unexpired lease at any time before the date that the Debtors assume
or assume and assign such executory contract or unexpired lease. Any proofs of
Claim filed with respect to an executory contract or unexpired lease that has
been assumed or assumed and assigned shall be deemed disallowed and expunged,
without further notice to or action, order, or approval of the Bankruptcy Court.
8.3 Rejection Damages Claims. In the event that the rejection of an executory
contract or unexpired lease hereunder results in damages to the other party or
parties to such contract or lease, any Claim for such damages, if not heretofore
evidenced by a timely filed proof of Claim, shall be forever barred and shall
not be enforceable against the Debtors or the Reorganized Debtors, or their
respective estates, properties or interests in property, unless a proof of Claim
is filed with the Bankruptcy Court and served upon the Debtors or the
Reorganized Debtors, as applicable, no later than thirty (30) days after the
later of (i) the Confirmation Date or (ii) the effective date of the rejection
of such executory contract or unexpired lease, as set forth on the Schedule of
Rejected Contracts or order of the Bankruptcy Court. The Confirmation Order
shall constitute the Bankruptcy Court’s approval of the rejection of all the
leases and contracts identified in the Schedule of Rejected Contracts.
8.4 Survival of the Debtors’ Indemnification Obligations. Any and all
obligations of the Debtors pursuant to their corporate charters, agreements,
bylaws, limited liability company agreements, memorandum and articles of
association, or other organizational documents (including all Indemnification
Obligations) to indemnify current and former officers, directors, agents, or
employees with respect to all present and future actions, suits, and proceedings
against the Debtors or such officers, directors, agents, or employees based upon
any act or omission for or on behalf of the Debtors shall remain in full force
and effect to the maximum extent permitted by applicable law and shall not be
discharged, impaired, or otherwise affected by this Plan. All such obligations
shall be deemed and treated as executory contracts that are assumed by the
Debtors under this Plan and shall continue as obligations of the Reorganized
Debtors. Any Claim based on the Debtors’ obligations in this Section 8.4 herein
shall not be a Disputed Claim or subject to any objection, in either case, by
reason of section 502(e)(1)(B) of the Bankruptcy Code or otherwise.
8.5 Assumption of Employee Benefit Plans. On the Effective Date, all Employee
Benefit Plans are deemed to be, and shall be treated as, executory contracts
under this Plan and, on the Effective Date, shall be assumed pursuant to
sections 365 and 1123 of the Bankruptcy Code.
8.6 Collective Bargaining Agreements.
(a) On or prior to the Effective Date, and subject to the occurrence of the
Effective Date, the Reorganized Debtors shall assume the Collective Bargaining
Agreements.
8.7 Insurance Policies.



--------------------------------------------------------------------------------



(a) All Insurance Policies (including all D&O Liability Insurance Policies and
tail coverage liability insurance) to which any Debtor is a party as of the
Effective Date shall be deemed to be and treated as executory contracts and
shall be assumed by the applicable Debtors or Reorganized Debtor and shall
continue in full force and effect thereafter in accordance with their respective
terms.
8.8 Reservation of Rights.
(a) The Debtors may amend the Schedule of Rejected Contracts and any cure notice
until the later of (i) through 4:00 p.m. (Pacific Time) on the Business Day
immediately prior to the commencement of the Confirmation Hearing or (ii) if
Section 8.2(d) is applicable, the Business Day seven (7) Business Days following
the determination by the Bankruptcy Court, in order to add, delete, or
reclassify any executory contract or unexpired lease; provided, that if the
Confirmation Hearing is adjourned for a period of more than two (2) consecutive
calendar days, the Debtors’ right to amend such schedules and notices shall be
extended to 4:00 p.m. (Pacific Time) on the Business Day immediately prior to
the adjourned date of the Confirmation Hearing, with such extension applying in
the case of any and all subsequent adjournments of the Confirmation Hearing.
(b) Neither the exclusion nor the inclusion by the Debtors of any contract or
lease on any exhibit, schedule, or other annex to this Plan or in the Plan
Supplement, nor anything contained in this Plan or in the Plan Documents, will
constitute an admission by the Debtors that any such contract or lease is or is
not an executory contract or unexpired lease or that the Debtors or the
Reorganized Debtors or their respective affiliates has any liability thereunder.
(c) Except as explicitly provided in this Plan, nothing herein shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes
of Action, or other rights of the Debtors or the Reorganized Debtors under any
executory or non-executory contract or unexpired or expired lease.
(d) Nothing in this Plan will increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized
Debtors, as applicable, under any executory or non-executory contract or
unexpired or expired lease.
8.9 Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each executory contract or unexpired
lease that is assumed shall include all modifications, amendments, supplements,
restatements, or other agreements that in any manner affect such executory
contract or unexpired lease, and executory contracts and unexpired leases
related thereto, if any, including easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other
interests, unless any of the foregoing agreements has been previously rejected
or repudiated or is rejected or repudiated under the Plan.
Article IX.
Effectiveness of the Plan
9.1 Conditions Precedent to Confirmation of the Plan. The following are
conditions precedent to confirmation of the Plan:
(a) The Disclosure Statement Order has been entered by the Bankruptcy Court;
(b) The Bankruptcy Court shall have entered the Confirmation Order in form and
substance acceptable to the Debtors;
(c) The Debtors have received the CPUC Approval;
(d) The Subrogation Claims RSA shall be in full force and effect; and
(e) The Backstop Commitment Letters, if necessary for the Plan Funding, shall be
in full force and effect and binding on all parties thereto, and shall not have
been terminated by the parties thereto.



--------------------------------------------------------------------------------



9.2 Conditions Precedent to the Effective Date. The following are conditions
precedent to the Effective Date of the Plan:
(a) The Confirmation Order shall have been entered by the Bankruptcy Court no
later than the June 30, 2020 date set forth in section 3292(b) of the Wildfire
Legislation (A.B. 1054) or any extension of such date;
(b) The Subrogation Claims RSA shall be in full force and effect;
(c) The Confirmation Order shall be in full force and effect, and no stay
thereof shall be in effect;
(d) The Debtors shall have implemented all transactions contemplated by this
Plan;
(e) All documents and agreements necessary to consummate the Plan shall have
been effected or executed;
(f) The Debtors shall have elected, and received Bankruptcy Court approval to,
participate in and fund the Go-Forward Wildfire Fund;
(g) The Debtors shall have obtained the Plan Funding;
(h) The Debtors shall have received all authorizations, consents, legal and
regulatory approvals, rulings, letters, no-action letters, opinions, or
documents that are necessary to implement and consummate the Plan and the Plan
Funding and that are required by law, regulation, or order;
(i) The CPUC Approval remains in full force and effect;
(j) The Debtors’ aggregate liability with respect to Other Wildfire Claims as
determined pursuant to the Other Wildfire Claims Estimation Proceeding shall not
exceed the Other Wildfire Claims Cap;
(k) The Wildfire Trusts shall have been established and Trustees for each
appointed; and
(l) The Plan shall not have been materially amended, altered or modified from
the Plan as confirmed by the Confirmation Order, unless such material amendment,
alteration or modification has been made in accordance with Section 12.6 of the
Plan.
It shall not be a condition to the occurrence of the Effective Date that
Wildfire Victim Recovery Bonds shall be available for the Plan Funding or that
Wildfire Victim Recovery Bonds Legislation shall have been enacted.
9.3 Satisfaction of Conditions. Except as otherwise provided herein, any actions
required to be taken on the Effective Date shall take place and shall be deemed
to have occurred simultaneously, and no such action shall be deemed to have
occurred prior to the taking of any other such action. If the Debtors determine
that any of the conditions precedent set forth in Sections 9.1 or 9.2 hereof
cannot be satisfied and the occurrence of such conditions is not waived pursuant
to Section 9.4, then the Debtors shall file a notice of the failure of the
Effective Date with the Bankruptcy Court.
9.4 Waiver of Conditions. The conditions set forth in Sections 9.1 or 9.2 may be
waived or modified only by the Debtors, with the consent of the Backstop Parties
holding a majority of the Aggregate Backstop Commitment Amount (such consent not
to be unreasonably withheld, conditioned or delayed), and for Sections 9.1(d)
and 9.2(b) only, the Requisite Consenting Creditors, without notice, leave, or
order of the Bankruptcy Court or any formal action other than proceedings to
confirm or consummate the Plan.
9.5 Effect of Non-Occurrence of Effective Date. If the Effective Date does not
occur on or before December 31, 2020, then: (a) the Plan will be null and void
in all respects; and (b) nothing contained in the Plan or the Disclosure
Statement shall: (i) constitute a waiver or release of any Claims, Interests, or
Causes of Action by an Entity;



--------------------------------------------------------------------------------



(ii) prejudice in any manner the rights of any Debtor or any other Entity; or
(iii) constitute an admission, acknowledgment, offer, or undertaking of any sort
by any Debtor or any other Entity.
Article X.
Effect of Confirmation
10.1 Binding Effect. Except as otherwise provided in section 1141(d)(3) of the
Bankruptcy Code, and subject to the occurrence of the Effective Date, on and
after the entry of the Confirmation Order, the provisions of this Plan shall
bind every holder of a Claim against or Interest in any Debtor and inure to the
benefit of and be binding on such holder’s respective successors and assigns,
regardless of whether the Claim or Interest of such holder is impaired under
this Plan and whether such holder has accepted this Plan.
10.2 Vesting of Assets. Upon the Effective Date, pursuant to sections 1141(b)
and (c) of the Bankruptcy Code, all assets and property of the Debtors shall
vest in the Reorganized Debtors, as applicable, free and clear of all Claims,
Liens, charges, and other interests, except as otherwise provided herein. The
Reorganized Debtors may operate their businesses and use, acquire, and dispose
of property free of any restrictions of the Bankruptcy Code or the Bankruptcy
Rules and in all respects as if there were no pending cases under any chapter or
provision of the Bankruptcy Code, except as otherwise provided herein.
10.3 Release and Discharge of Debtors. Upon the Effective Date and in
consideration of the distributions to be made hereunder, except as otherwise
expressly provided herein, each holder (as well as any representatives,
trustees, or agents on behalf of each holder) of a Claim or Interest and any
affiliate of such holder shall be deemed to have forever waived, released, and
discharged the Debtors, to the fullest extent permitted by section 1141 of the
Bankruptcy Code, of and from any and all Claims, Interests, rights, and
liabilities that arose prior to the Effective Date. Upon the Effective Date, all
such Persons shall be forever precluded and enjoined, pursuant to section 524 of
the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or Interest in the Debtors.
10.4 Term of Injunctions or Stays. Unless otherwise provided herein or in a
Final Order, all injunctions or stays arising under or entered during the
Chapter 11 Cases under section 105 or 362 of the Bankruptcy Code, or otherwise,
and in existence on the Confirmation Date, shall remain in full force and effect
until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay. The Trading Order shall remain
enforceable as to transfers through the Effective Date with respect to those
persons having “beneficial ownership” of “PG&E Stock” (as such terms are defined
in Trading Order). Accordingly, the Trading Order has no applicability or effect
with respect to the trading of stock of Reorganized HoldCo after the Effective
Date.
10.5 Injunction Against Interference with Plan. Upon entry of the Confirmation
Order, all holders of Claims and Interests and other parties in interest, along
with their respective present or former employees, agents, officers, directors,
principals, and affiliates, shall be enjoined from taking any actions to
interfere with the implementation or consummation of the Plan; provided, that
nothing herein or in the Confirmation Order shall preclude, limit, restrict or
prohibit any party in interest from seeking to enforce the terms of the Plan,
the Confirmation Order, or any other agreement or instrument entered into or
effectuated in connection with the consummation of the Plan.
10.6 Injunction.
(a) Except as otherwise provided in this Plan or in the Confirmation Order, as
of the entry of the Confirmation Order but subject to the occurrence of the
Effective Date, all Persons who have held, hold, or may hold Claims or Interests
are, with respect to any such Claim or Interest, permanently enjoined after the
entry of the Confirmation Order from: (i) commencing, conducting, or continuing
in any manner, directly or indirectly, any suit, action, or other proceeding of
any kind (including, any proceeding in a judicial, arbitral, administrative, or
other forum) against or affecting, directly or indirectly, a Debtor, a
Reorganized Debtor, or an estate or the property of any of the foregoing, or any
direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the foregoing Persons mentioned in this
subsection (i) or any property of any such transferee or successor;
(ii) enforcing, levying, attaching (including any prejudgment attachment),
collecting, or otherwise recovering in any manner or by any means, whether
directly or indirectly,



--------------------------------------------------------------------------------



any judgment, award, decree, or order against a Debtor, a Reorganized Debtor, or
an estate or its property, or any direct or indirect transferee of any property
of, or direct or indirect successor in interest to, any of the foregoing Persons
mentioned in this subsection (ii) or any property of any such transferee or
successor; (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against a Debtor, a
Reorganized Debtor, or an estate or any of its property, or any direct or
indirect transferee of any property of, or successor in interest to, any of the
foregoing Persons mentioned in this subsection (iii) or any property of any such
transferee or successor; (iv) acting or proceeding in any manner, in any place
whatsoever, that does not conform to or comply with the provisions of this Plan
to the full extent permitted by applicable law; and (v) commencing or
continuing, in any manner or in any place, any action that does not comply with
or is inconsistent with the provisions of this Plan; provided, that nothing
contained herein shall preclude such Persons who have held, hold, or may hold
Claims against a Debtor or an estate from exercising their rights, or obtaining
benefits, pursuant to and consistent with the terms of this Plan, the
Confirmation Order, or any other agreement or instrument entered into or
effectuated in connection with the consummation of the Plan; provided further
that this Section 10.6 shall not apply to holders of Ghost Ship Fire Claims or
Workers’ Compensation Claims.
(b) By accepting distributions pursuant to this Plan, each holder of an Allowed
Claim will be deemed to have affirmatively and specifically consented to be
bound by this Plan, including, the injunctions set forth in this Section.
10.7 Channeling Injunction.
(a) The sole source of recovery for holders of Subrogation Wildfire Claims and
Other Wildfire Claims shall be from the Subrogation Wildfire Trust and the Other
Wildfire Trust, as applicable. The holders of such Claims shall have no recourse
to or Claims whatsoever against the Reorganized Debtors or their assets and
properties. Consistent with the foregoing, all Persons that have held or
asserted, or that hold or assert any Subrogation Wildfire Claim or Other
Wildfire Claim shall be permanently and forever stayed, restrained, and enjoined
from taking any action for the purpose of directly or indirectly collecting,
recovering, or receiving payments, satisfaction, or recovery from any
Reorganized Debtor or its assets and properties with respect to any Wildfire
Claims, including all of the following actions:
(i) commencing, conducting, or continuing, in any manner, whether directly or
indirectly, any suit, action, or other proceeding of any kind in any forum with
respect to any such Wildfire Claim, against or affecting any Reorganized Debtor,
or any property or interests in property of any Reorganized Debtor with respect
to any such Wildfire Claim;
(ii) enforcing, levying, attaching, collecting or otherwise recovering, by any
manner or means, or in any manner, either directly or indirectly, any judgment,
award, decree or other order against any Reorganized Debtor or against the
property of any Reorganized Debtor with respect to any such Wildfire Claim;
(iii) creating, perfecting, or enforcing in any manner, whether directly or
indirectly, any Lien of any kind against any Reorganized Debtor or the property
of any Reorganized Debtor with respect to any such Wildfire Claims;
(iv) asserting or accomplishing any setoff, right of subrogation, indemnity,
contribution, or recoupment of any kind, whether directly or indirectly, against
any obligation due to any Reorganized Debtor or against the property of any
Reorganized Debtor with respect to any such Wildfire Claim; and
(v) taking any act, in any manner, in any place whatsoever, that does not
conform to, or comply with, the provisions of the Plan Documents, with respect
to any such Wildfire Claim.
(b) Reservations. Notwithstanding anything to the contrary in this Section 10.7
of the Plan, this Channeling Injunction shall not enjoin:
(i) the rights of holders of Subrogation Wildfire Claims and Other Wildfire
Claims to the treatment afforded them under the Plan, including the right to
assert such Claims in accordance with the



--------------------------------------------------------------------------------



applicable Wildfire Trust Agreements solely against the applicable Wildfire
Trust whether or not there are funds to pay such Wildfire Claims; and
(ii) the Wildfire Trusts from enforcing their rights under the Wildfire Trust
Agreements.
(c) Modifications. There can be no modification, dissolution, or termination of
the Channeling Injunction, which shall be a permanent injunction.
(d) No Limitation on Channeling Injunction. Nothing in the Plan, the
Confirmation Order, or the Wildfire Trust Agreements shall be construed in any
way to limit the scope, enforceability, or effectiveness of the Channeling
Injunction provided for herein and in the Confirmation Order.
(e) Bankruptcy Rule 3016 Compliance. The Debtors’ compliance with the
requirements of Bankruptcy Rule 3016 shall not constitute an admission that the
Plan provides for an injunction against conduct not otherwise enjoined under the
Bankruptcy Code.
10.8 Exculpation. Notwithstanding anything herein to the contrary, and to the
maximum extent permitted by applicable law, no Exculpated Party shall have or
incur, and each Exculpated Party is hereby released and exculpated from, any
Claim, Interest, obligation, suit, judgment, damage, demand, debt, right, Cause
of Action, loss, remedy, or liability for any claim (including, but not limited
to, any claim for breach of any fiduciary duty or any similar duty) in
connection with or arising out of the administration of the Chapter 11 Cases;
the negotiation and pursuit of the Public Entities Plan Support Agreements, the
Backstop Commitment Letters, the Subrogation Claims RSA, the Exit Financing
Documents, the Plan Funding, the DIP Facilities, the Disclosure Statement, the
Plan, the Restructuring Transactions, the Wildfire Trusts (including the Plan
Documents, the Claims Resolution Procedures and the Wildfire Trust Agreements),
or any agreement, transaction, or document related to any of the foregoing, or
the solicitation of votes for, or confirmation of, this Plan; the funding of
this Plan; the occurrence of the Effective Date; the administration of this Plan
or the property to be distributed under this Plan; any membership in (including,
but not limited to, on an ex officio basis), participation in, or involvement
with the Statutory Committees; the issuance of Securities under or in connection
with this Plan; or the transactions in furtherance of any of the foregoing;
except for Claims related to any act or omission that is determined in a Final
Order by a court of competent jurisdiction to have constituted actual fraud or
willful misconduct, but in all respects such Entities shall be entitled to
reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to this Plan. The Exculpated Parties and each of their
respective affiliates, agents, directors, officers, employees, advisors, and
attorneys have acted in compliance with the applicable provisions of the
Bankruptcy Code with regard to the solicitation and distributions pursuant to
this Plan and, therefore, are not, and on account of such distributions shall
not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of this Plan
or such distributions made pursuant to this Plan, including the issuance of
Securities thereunder. This exculpation shall be in addition to, and not in
limitation of, all other releases, indemnities, exculpations, and any other
applicable law or rules protecting such Exculpated Parties from liability.
10.9 Releases.
(a) Releases by the Debtors. As of and subject to the occurrence of the
Effective Date, except for the rights that remain in effect from and after the
Effective Date to enforce this Plan and the Plan Documents, for good and
valuable consideration, the adequacy of which is hereby confirmed, including,
the service of the Released Parties to facilitate the reorganization of the
Debtors, the implementation of the Restructuring, and except as otherwise
provided in this Plan or in the Confirmation Order, the Released Parties are
deemed forever released and discharged, to the maximum extent permitted by law
and unless barred by law, by the Debtors, the Reorganized Debtors, and the
Debtors’ estates, in each case on behalf of themselves and their respective
successors, assigns, and representatives and any and all other Entities who may
purport to assert any Cause of Action derivatively, by or through the foregoing
Entities, from any and all claims, interests, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, losses, remedies, or
liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of the Debtors, the Reorganized Debtors, or the Debtors’ estates,
whether known or unknown,



--------------------------------------------------------------------------------



foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtors, the Reorganized Debtors, or the Debtors’ estates
would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising
from, in whole or in part, the Debtors, the Chapter 11 Cases, the Wildfires, the
purchase, sale, or rescission of the purchase or sale of any Security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in this Plan,
the business or contractual arrangements between any Debtor and any Released
Party, the DIP Facilities, the Plan Funding, the Restructuring, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases,
the Restructuring Transactions, the Public Entities Plan Support Agreements, the
Backstop Commitment Letters, the Subrogation Claims RSA, the Exit Financing
Documents, the negotiation, formulation, or preparation of the Disclosure
Statement and this Plan and related agreements, instruments, and other documents
(including the Plan Documents, the Claims Resolution Procedures, the Wildfire
Trust Agreements, Public Entities Plan Support Agreements, the Backstop
Commitment Letters, the Subrogation Claims RSA, and the Exit Financing
Documents), the solicitation of votes with respect to this Plan, any membership
(including, but not limited to, on an ex officio basis), participation in, or
involvement with the Statutory Committees, or any other act or omission,
transaction, agreement, event, or other occurrence, and in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to this Plan.
(b) Releases by Holders of Claims and Interests. As of and subject to the
occurrence of the Effective Date, except for the rights that remain in effect
from and after the Effective Date to enforce the Plan and the Plan Documents,
for good and valuable consideration, the adequacy of which is hereby confirmed,
including, the service of the Released Parties to facilitate the reorganization
of the Debtors and the implementation of the Restructuring, and except as
otherwise provided in the Plan or in the Confirmation Order, the Released
Parties, are deemed forever released and discharged, to the maximum extent
permitted by law and unless barred by law, by the Releasing Parties from any and
all claims, interests, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, losses, remedies, and liabilities whatsoever,
including any derivative claims, asserted or assertable on behalf of the
Debtors, and any claims for breach of any fiduciary duty (or any similar duty),
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, that such holders or their affiliates (to
the extent such affiliates can be bound) would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of
the holder of any Claim or Interest or other Entity, based on or relating to, or
in any manner arising from, in whole or in part, the Debtors, the Wildfires, the
Chapter 11 Cases, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in the Plan, the business or contractual arrangements between any Debtor
and any Released Party, the DIP Facilities, the Plan Funding, the Restructuring,
the restructuring of any Claim or Interest before or during the Chapter 11
Cases, the Restructuring Transactions, the Public Entities Plan Support
Agreement, the Backstop Commitment Letters, the Subrogation Claims RSA, the Exit
Financing Documents, the negotiation, formulation, or preparation of the
Disclosure Statement, the Plan and related agreements, instruments, and other
documents (including the Plan Documents, the Claims Resolution Procedures, the
Wildfire Trust Agreements, Public Entities Plan Support Agreements, the Backstop
Commitment Letters, the Subrogation Claims RSA, and the Exit Financing
Documents), the solicitation of votes with respect to the Plan, any membership
in (including, but not limited to, on an ex officio basis), participation in, or
involvement with the Statutory Committees, or any other act or omission,
transaction, agreement, event, or other occurrence, and in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.
Notwithstanding the above, the holders of Ghost Ship Fire Claims and Workers’
Compensation Claims retain the right to assert such Claims against the
Reorganized Debtors in accordance with the terms of the Plan; and nothing herein
shall be deemed to impose a release by holders of Other Wildfire Claims of
insurance claims arising under their insurance policies against holders of
Subrogation Wildfire Claims, other than any rights such holder may elect to
release as part of any settlement as set forth in Section 4.19(f)(ii) hereof.
(c) Only Consensual Non-Debtor Releases. Except as set forth under Section
4.19(f)(ii) hereof, for the avoidance of doubt, and notwithstanding any other
provision of this Plan, nothing in the Plan is intended to, nor shall the Plan
be interpreted to, effect a nonconsensual release by a holder of a Claim in
favor of a party that is not a Debtor, it being acknowledged that such holder
shall be deemed to release a party that is not a



--------------------------------------------------------------------------------



Debtor under the Plan solely to the extent that such holder consensually elects
to provide such Plan release in accordance with the opt-in release procedures
set forth herein or in any applicable Ballot. The holder of a Claim shall
receive the same amount of consideration under the Plan whether or not such
holder elects to release a party that is not a Debtor in accordance with the
opt-in release procedures set forth herein or in any applicable Ballot.
(d) Release of Liens. Except as otherwise specifically provided in the Plan or
in any contract, instrument, release, or other agreement or document created
pursuant to the Plan, including the Exit Financing Documents, on the Effective
Date and concurrently with the applicable distributions made pursuant to the
Plan and, in the case of a Secured Claim, satisfaction in full of the portion of
the Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of
the estates shall be fully released and discharged, and all of the right, title,
and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or
other security interests shall revert to the Reorganized Debtors and their
successors and assigns, in each case, without any further approval or order of
the Bankruptcy Court and without any action or filing being required to be made
by the Debtors.
(e) Waiver of Statutory Limitations on Releases. Each releasing party in each of
the releases contained in the Plan (including under Article X of the Plan)
expressly acknowledges that although ordinarily a general release may not extend
to claims which the releasing party does not know or suspect to exist in his
favor, which if known by it may have materially affected its settlement with the
party released, each releasing party has carefully considered and taken into
account in determining to enter into the above releases the possible existence
of such unknown losses or claims. Without limiting the generality of the
foregoing, each releasing party expressly waives any and all rights conferred
upon it by any statute or rule of law which provides that a release does not
extend to claims which the claimant does not know or suspect to exist in its
favor at the time of executing the release, which if known by it may have
materially affected its settlement with the released party, including the
provisions of California Civil Code section 1542. The releases contained in this
Article X of the Plan are effective regardless of whether those released matters
are presently known, unknown, suspected or unsuspected, foreseen or unforeseen.
(f) Injunction Related to Releases and Exculpation. The Confirmation Order shall
permanently enjoin the commencement or prosecution by any Person or Entity,
whether directly, derivatively, or otherwise, of any Claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, losses, or
liabilities released pursuant to this Plan, including, the claims, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action, and
liabilities released or exculpated in this Plan. Notwithstanding the above, the
holders of Ghost Ship Fire Claims and Workers’ Compensation Claims retain the
right to assert such Claims against the Reorganized Debtors in accordance with
the terms of the Plan.
10.10 Subordination. The allowance, classification, and treatment of all Allowed
Claims and Interests and the respective distributions and treatments thereof
under this Plan take into account and conform to the relative priority and
rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, sections 510(a),
510(b), or 510(c) of the Bankruptcy Code, or otherwise. Pursuant to section 510
of the Bankruptcy Code, the Debtors reserve the right to reclassify any Allowed
Claim (other than any DIP Facility Claims) or Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.
10.11 Retention of Causes of Action/Reservation of Rights.
(a) Except as otherwise provided in Section 10.9 hereof, nothing herein or in
the Confirmation Order shall be deemed to be a waiver or the relinquishment of
any rights or Causes of Action that the Debtors or the Reorganized Debtors may
have or which the Reorganized Debtors may choose to assert on behalf of their
respective estates under any provision of the Bankruptcy Code or any applicable
nonbankruptcy law, including (i) any and all Claims against any Person or
Entity, to the extent such Person or Entity asserts a crossclaim, counterclaim,
and/or Claim for setoff which seeks affirmative relief against the Debtors, the
Reorganized Debtors, or their officers, directors, or representatives and
(ii) for the turnover of any property of the Debtors’ estates.



--------------------------------------------------------------------------------



(b) Nothing herein or in the Confirmation Order shall be deemed to be a waiver
or relinquishment of any rights or Causes of Action, right of setoff, or other
legal or equitable defense that the Debtors had immediately prior to the
Petition Date, against or with respect to any Claim left unimpaired by the Plan.
The Reorganized Debtors shall have, retain, reserve, and be entitled to assert
all such claims, Causes of Action, rights of setoff, and other legal or
equitable defenses that they had immediately prior to the Petition Date fully as
if the Chapter 11 Cases had not been commenced, and all of the Reorganized
Debtors’ legal and equitable rights with respect to any Claim left unimpaired by
the Plan may be asserted after the Confirmation Date to the same extent as if
the Chapter 11 Cases had not been commenced.
(c) The Reorganized Debtors reserve and shall retain the applicable Causes of
Action notwithstanding the rejection of any executory contract or unexpired
lease during the Chapter 11 Cases or pursuant to the Plan. In accordance with
section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor
may hold against any Entity shall vest in the Reorganized Debtors in accordance
with the terms hereof. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment
any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or
approval of the Bankruptcy Court.
10.12 Preservation of Causes of Action. No Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against them as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action
against them. The Debtors and the Reorganized Debtors expressly reserve all
rights to prosecute any and all Causes of Action against any Entity, except as
otherwise expressly provided herein.
10.13 Special Provisions for Governmental Units. Solely with respect to
Governmental Units, nothing herein shall limit or expand the scope of discharge,
release, or injunction to which the Debtors or the Reorganized Debtors are
entitled under the Bankruptcy Code. Further, nothing herein, including Sections
10.8 and 10.9 hereof, shall discharge, release, enjoin, or otherwise bar (a) any
liability of the Debtors or the Reorganized Debtors to a Governmental Unit
arising on or after the Confirmation Date with respect to events occurring on or
after the Confirmation Date, (b) any liability to a Governmental Unit that is
not a Claim, (c) any valid right of setoff or recoupment of a Governmental Unit,
(d) any police or regulatory action by a Governmental Unit, (e) any
environmental liability to a Governmental Unit that the Debtors, the Reorganized
Debtors, any successors thereto, or any other Person or Entity may have as an
owner or operator of real property after the Effective Date, or (f) any
liability to a Governmental Unit on the part of any Persons or Entities other
than the Debtors or the Reorganized Debtors, provided, that nothing in this
Section 10.13 shall affect the Debtors’ releases in Section 10.9 hereof, nor
shall anything herein enjoin or otherwise bar any Governmental Unit from
asserting or enforcing, outside the Bankruptcy Court, any of the matters
described in clauses (a) through (f) above.
10.14 Document Retention. On and after the Effective Date, the Reorganized
Debtors may maintain documents in accordance with the Debtors’ standard document
retention policy, as may be altered, amended, modified, or supplemented by the
Reorganized Debtors.
10.15 Solicitation of Plan. As of the Confirmation Date: (a) the Debtors shall
be deemed to have solicited acceptances of the Plan in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, including
sections 1125(a) and (e) of the Bankruptcy Code, and any applicable
non-bankruptcy law, rule, or regulation governing the adequacy of disclosure in
connection with such solicitation and (b) the Debtors and each of their
respective directors, officers, employees, affiliates, agents, restructuring
advisors, financial advisors, investment bankers, professionals, accountants,
and attorneys shall be deemed to have participated in good faith and in
compliance with the applicable provisions of the Bankruptcy Code in the offer
and issuance of any securities under the Plan, and therefore are not, and on
account of such offer, issuance, and solicitation shall not be, liable at any
time for any violation of any applicable law, rule, or regulation governing the
solicitation of acceptances or rejections of the Plan or the offer and issuance
of any securities under the Plan.
Article XI.
Retention of Jurisdiction



--------------------------------------------------------------------------------



11.1 Jurisdiction of Bankruptcy Court. On and after the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction of all matters arising
under, arising out of, or related to the Chapter 11 Cases and the Plan pursuant
to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy Code and
for, among other things, the following purposes:
(a) To hear and determine motions for and any disputes involving the assumption,
assumption and assignment, or rejection of executory contracts or unexpired
leases and the allowance of Claims resulting therefrom, including the
determination of any Cure Amount;
(b) To determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced before or after the
Confirmation Date, including, any proceeding with respect to a Cause of Action
or Avoidance Action;
(c) To ensure that distributions to holders of Allowed Claims are accomplished
as provided herein;
(d) To consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, including any Administrative Expense
Claims;
(e) To enter, implement, or enforce such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked,
modified, or vacated;
(f) To issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any
Person with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order, judgment or ruling of the Bankruptcy
Court, including enforcement of the releases, exculpations, and the Channeling
Injunction;
(g) To hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code and to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;
(h) To hear and determine all applications under sections 330, 331, and 503(b)
of the Bankruptcy Code for awards of compensation for services rendered and
reimbursement of expenses incurred prior to the Confirmation Date;
(i) To hear and determine disputes arising in connection with or related to the
interpretation, implementation, or enforcement of the Plan, the Confirmation
Order, any transactions or payments contemplated herein, or any agreement,
instrument, or other document governing or relating to any of the foregoing;
(j) To hear and determine disputes arising in connection with Disputed Claims;
(k) To take any action and issue such orders as may be necessary to construe,
enforce, implement, execute, and consummate the Plan or to maintain the
integrity of the Plan following consummation;
(l) To recover all assets of the Debtors and property of the Debtors’ estates,
wherever located;
(m) To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;
(n) To hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including
the expedited determination of taxes under section 505(b) of the Bankruptcy
Code);



--------------------------------------------------------------------------------



(o) To enforce all orders previously entered by the Bankruptcy Court;
(p) To hear and determine any other matters related hereto and not inconsistent
with the Bankruptcy Code and title 28 of the United States Code;
(q) To resolve any disputes concerning whether a Person or entity had sufficient
notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation
conducted in connection with the Chapter 11 Cases, any bar date established in
the Chapter 11 Cases, or any deadline for responding or objecting to a Cure
Amount, in each case, for the purpose for determining whether a Claim or
Interest is discharged hereunder or for any other purpose;
(r) To determine any other matters or adjudicate any disputes that may arise in
connection with or are related to the Plan, the Disclosure Statement, the
Confirmation Order, the Plan Supplement, or any document related to the
foregoing; provided, that the Bankruptcy Court shall not retain jurisdiction
over disputes concerning documents contained in the Plan Supplement that have a
jurisdictional, forum selection or dispute resolution clause that refers
disputes to a different court;
(s) To hear and determine all disputes involving the existence, nature, or scope
of the Debtors’ discharge;
(t) To hear and determine any rights, claims, or Causes of Action held by or
accruing to the Debtors or the Reorganized Debtors pursuant to the Bankruptcy
Code or any federal or state statute or legal theory;
(u) To hear and determine any dispute involving the Wildfire Trusts, including
but not limited to the interpretation of the Wildfire Trust Agreements;
(v) To hear any other matter not inconsistent with the Bankruptcy Code; and
(w) To enter a final decree closing the Chapter 11 Cases.
To the extent that the Bankruptcy Court is not permitted under applicable law to
preside over any of the forgoing matters, the reference to the “Bankruptcy
Court” in this Article XI shall be deemed to be replaced by the “District
Court.” Nothing in this Article XI shall expand the exclusive jurisdiction of
the Bankruptcy Court beyond that provided by applicable law.
Article XII.
Miscellaneous Provisions
12.1 Dissolution of Statutory Committees. On the Effective Date, the Statutory
Committees shall dissolve, the current and former members of the Statutory
Committees, including any ex officio members, and their respective officers,
employees, counsel, advisors and agents, shall be released and discharged of and
from all further authority, duties, responsibilities and obligations related to
and arising from and in connection with the Chapter 11 Cases, except for the
limited purpose of prosecuting (i) requests for allowances of compensation and
reimbursement of expenses incurred prior to the Effective Date or (ii) any
appeals of the Confirmation Order.
12.2 Substantial Consummation. On the Effective Date, the Plan shall be deemed
to be substantially consummated under sections 1101 and 1127(b) of the
Bankruptcy Code.
12.3 Exemption from Transfer Taxes. Pursuant to section 1146(a) of the
Bankruptcy Code, the issuance, transfer, or exchange of any Security or property
hereunder or in connection with the transactions contemplated hereby, the
creation, filing, or recording of any mortgage, deed of trust, or other security
interest, the making, assignment, filing, or recording of any lease or sublease,
or the making or delivery of any deed, bill of sale, or other instrument of
transfer under, in furtherance of, or in connection with the Plan, or any
agreements of consolidation, deeds, bills of sale, or assignments executed in
connection with any of the transactions contemplated herein, shall constitute a
“transfer under a



--------------------------------------------------------------------------------



plan” within the purview of section 1146 of the Bankruptcy Code and shall not be
subject to or taxed under any law imposing a stamp tax or similar tax, to the
maximum extent provided by section 1146(a) of the Bankruptcy Code. To the
maximum extent provided by section 1146(a) of the Bankruptcy Code and applicable
nonbankruptcy law, the Restructuring Transactions shall not be taxed under any
law imposing a stamp tax or similar tax.
12.4 Expedited Tax Determination. The Reorganized Debtors may request an
expedited determination of taxes under section 505(b) of the Bankruptcy Code for
all returns filed for or on behalf of the Debtors or the Reorganized Debtors for
all taxable periods of the Debtors through the Effective Date.
12.5 Payment of Statutory Fees. On the Effective Date, and thereafter as may be
required, each of the Debtors shall pay all the respective fees payable pursuant
to section 1930 of chapter 123 of title 28 of the United States Code, together
with interest, if any, pursuant to section 3717 of title 31 of the United States
Code, until the earliest to occur of the entry of (i) a final decree closing
such Debtor’s Chapter 11 Case, (ii) a Final Order converting such Debtor’s
Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code, or (iii) a
Final Order dismissing such Debtor’s Chapter 11 Case.
12.6 Plan Modifications and Amendments. The Plan may be amended, modified, or
supplemented by the Debtors or the Reorganized Debtors, as applicable, in the
manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law without additional disclosure pursuant to section 1125 of the
Bankruptcy Code, except as the Bankruptcy Court may otherwise direct, so long as
such action does not materially and adversely affect the treatment of holders of
Claims or Interests hereunder. The Debtors may institute proceedings in the
Bankruptcy Court to remedy any defect or omission or reconcile any
inconsistencies in the Plan or the Confirmation Order with respect to such
matters as may be necessary to carry out the purposes and effects of the Plan
and any holder of a Claim or Interest that has accepted the Plan shall be deemed
to have accepted the Plan as so amended, modified, or supplemented. Prior to the
Effective Date, the Debtors may make appropriate technical adjustments and
modifications to the Plan without further order or approval of the Bankruptcy
Court; provided, that such technical adjustments and modifications do not
materially and adversely affect the treatment of holders of Claims or Interests.
12.7 Revocation or Withdrawal of Plan. The Debtors may revoke, withdraw, or
delay consideration of the Plan prior to the Confirmation Date, either entirely
or with respect to one or more of the Debtors, and to file subsequent amended
plans of reorganization. If the Plan is revoked, withdrawn, or delayed with
respect to fewer than all of the Debtors, such revocation, withdrawal, or delay
shall not affect the enforceability of the Plan as it relates to the Debtors for
which the Plan is not revoked, withdrawn, or delayed. If the Debtors revoke the
Plan in its entirety, the Plan shall be deemed null and void. In such event,
nothing herein shall be deemed to constitute a waiver or release of any Claim by
or against the Debtors or any other Person or to prejudice in any manner the
rights of the Debtors or any other Person in any further proceedings involving
the Debtors.
12.8 Courts of Competent Jurisdiction. If the Bankruptcy Court abstains from
exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter arising out of the Plan, such abstention, refusal,
or failure of jurisdiction shall have no effect upon and shall not control,
prohibit, or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.
12.9 Severability. If, prior to entry of the Confirmation Order, any term or
provision of the Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, in each case at the election and request of
the Debtors may alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void, or unenforceable, and
such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder
of the terms and provisions of the Plan shall remain in full force and effect
and shall in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a
judicial determination and provide that each term and provision hereof, as it
may have been altered or interpreted in accordance with the foregoing, is (a)
valid and enforceable pursuant to its terms; (b) integral to the Plan and may
not be deleted or modified except in accordance with the terms of the Plan; and
(c) nonseverable and mutually dependent.
12.10 Governing Law. Except to the extent the Bankruptcy Code or other U.S.
federal law is applicable, or to the extent a schedule hereto, or a schedule in
the Plan Supplement expressly provides otherwise, the rights,



--------------------------------------------------------------------------------



duties, and obligations arising hereunder shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, without
giving effect to the principles of conflicts of law thereof to the extent they
would result in the application of the laws of any other jurisdiction.
12.11 Schedules and Exhibits. The schedules and exhibits to the Plan and the
Plan Supplement are incorporated into, and are part of, the Plan as if set forth
herein.
12.12 Successors and Assigns. All the rights, benefits, and obligations of any
Person named or referred to herein shall be binding on, and inure to the benefit
of, the heirs, executors, administrators, successors, and/or assigns of such
Person.
12.13 Time. In computing any period of time prescribed or allowed herein, unless
otherwise set forth herein or determined by the Bankruptcy Court, the provisions
of Bankruptcy Rule 9006 shall apply.
12.14 Notices. To be effective, all notices, requests, and demands to or upon
the Debtors shall be in writing (including by facsimile or electronic
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when actually delivered, or in the case of
notice by facsimile transmission, when received and telephonically confirmed,
addressed as follows:
If to the Debtors, to:


PG&E Corporation and Pacific Gas and Electric Company
77 Beale Street
San Francisco, CA 94105
Attn: Janet Loduca, Senior Vice President and General Counsel
E-mail: J1Lc@pge.com






Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn: Stephen Karotkin, Ray C. Schrock, Jessica Liou and Matthew Goren
Telephone: (212) 310-8000
E-mail: stephen.karotkin@weil.com, ray.schrock@weil.com, jessica.liou@weil.com,
matthew.goren@weil.com


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attn: Kevin J. Orsini, Paul H. Zumbro
Telephone: (212) 474-1000
Email: korsini@cravath.com,
pzumbro@cravath.com


Keller & Benvenutti LLP
650 California Street, Suite 1900
San Francisco, CA 94108
Attn: Tobias S. Keller, Peter J. Benvenutti, and Jane Kim
Telephone: (415) 796 0709
Email: tkeller@kellerbenvenutti.com, pbenvenutti@kellerbenvenutti.com,
jkim@kellerbenvenutti.com.




--------------------------------------------------------------------------------



If to the Creditors Committee:


Milbank LLP
55 Hudson Yards
New York, New York 10001-2163
Attn: Dennis F. Dunne
Telephone: (212) 530-5000
Email: ddunne@milbank.com




Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA US 90067-3019
Attn: Thomas A. Kreller
Telephone: (424) 386-4000
Email: tkreller@milbank.com
If to the Tort Claimants Committee:


Baker & Hostetler LLP
1160 Battery Street, Suite 100
San Francisco, CA 94111
Attn: Robert Julian and Cecily A. Dumas
Telephone: (628) 208 6434
Email: rjulian@bakerlaw.com and cdumas@bakerlaw.com




Baker & Hostetler LLP
11601 Wilshire Boulevard, Suite 1400
Los Angeles, CA 90025
Attn: Eric E. Sagerman and Lauren T. AttardTelephone (310) 820 8800
Email: esagerman@bakerlaw.com, lattard@bakerlaw.com
If to the U.S. Trustee:


United States Department of Justice
Office of the U.S. Trustee
450 Golden Gate Avenue, Suite 05-0153
San Francisco, CA 94102
Attn: Andrew R. Vara and Timothy S. Laffredi
Telephone: (415) 705-3333
Email: Andrew.R.Vara@usdoj.gov and Timothy.S.Laffredi@usdoj.gov





After the occurrence of the Effective Date, the Reorganized Debtors have
authority to send a notice to Entities that in order to continue to receive
documents pursuant to Bankruptcy Rule 2002, such Entities must file a renewed
request to receive documents pursuant to Bankruptcy Rule 2002. After the
occurrence of the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002
to those Entities that have filed such renewed requests.
12.15 Reservation of Rights. Except as otherwise provided herein, this Plan
shall be of no force or effect unless the Bankruptcy Court enters the
Confirmation Order. None of the filing of this Plan, any statement or provision
of this Plan, or the taking of any action by the Debtors with respect to this
Plan shall be or shall be deemed to be an admission or waiver of any rights of
the Debtors with respect to any Claims or Interests prior to the Effective Date.






--------------------------------------------------------------------------------



Dated: November 1, 2019
San Francisco, California
Respectfully submitted,
PG&E CORPORATION
By:  
Name: Jason P. Wells
Title: Executive Vice President and Chief Financial Officer
PACIFIC GAS AND ELECTRIC COMPANY
By:  
Name: David S. Thomason
Title: Vice President, Chief Financial Officer and Controller







--------------------------------------------------------------------------------



Exhibit A


Mandatory Convertible Preferred Stock Term Sheet1


Term Sheet for
5.00% Mandatory Convertible Preferred Stock
 






Issuer:  
PG&E Corporation (“PG&E”)




Title of Securities:  
5.00% Mandatory Convertible Preferred Stock of PG&E (the “Mandatory Convertible
Preferred Stock”)




Shares of Mandatory Convertible Preferred Stock Offered by PG&E:  Up to
[●] shares








Offering Price:


Issue Date:


$1,000 per share of the Mandatory Convertible Preferred Stock


The Effective Date of the Plan










Liquidation Preference:  $1,000 per share




Dividends:  
5.00% of the Liquidation Preference of $1,000 per share of the Mandatory
Convertible Preferred Stock per year (equivalent to $50 per annum per share),
when, as and if declared by the Board, payable in cash or, by delivery of
additional shares of Mandatory Convertible Preferred Stock or any combination of
cash and shares of Mandatory Convertible Preferred Stock, as determined by PG&E
in its sole discretion
 




Floor Price:  100% of the Initial Price, subject to standard anti-dilution
adjustments




Dividend Payment Dates:  If declared, January 1, April 1, July 1 and October 1
of each year, commencing on (TBD)




Dividend Record Dates:  The March 15, June 15, September 15 and December 15
immediately preceding the next dividend payment date




Redemption:  The Mandatory Convertible Preferred Stock will be redeemable on
terms and conditions to be determined








--------------------------------------------------------------------------------




Initial Price:  
A per share price equal to (a) the greater of (i) an Implied P/E Multiple of
13.5 or (ii) the Implied P/E Multiple of a Permitted Equity Offering, times (b)
the Normalized Estimated Net Income as of the Determination Date, divided by (c)
the number of fully diluted shares of PG&E (calculated using the treasury stock
method) that will be outstanding as of the Effective Date.




Threshold Appreciation Price:  110% of the Initial Price, subject to standard
ant-dilution adjustments




Mandatory Conversion Date:  
1/8th of the Mandatory Convertible Preferred Stock will convert into PG&E common
stock 90, 180, 270, 360, 450, 540, 630, and 720 days from Issue Date








Conversion Rate:  
Upon conversion on the Mandatory Conversion Date, the conversion rate for each
share of the Mandatory Convertible Preferred Stock will be not more than [●]
shares of PG&E common stock (the “Maximum Conversion Rate”) and not less than
[●] shares of PG&E common stock (the “Minimum Conversion Rate”), depending on
the Applicable Market Value of the PG&E common stock subject to standard
anti-dilution adjustments. The following table illustrates the conversion rate
per share of the Mandatory Convertible Preferred Stock (in each case, subject to
standard anti-dilution adjustments):













Applicable Market Value of
the PG&E Common Stock
  Conversion rate (number of shares of PG&E Common Stock to be received upon
conversion of each share of the Mandatory Convertible Preferred Stock)




Greater than 110% of the Initial Price (which is the Threshold Appreciation
Price)  [●] shares (approximately equal to $1,000 divided by the Threshold
Appreciation Price)




Equal to or less than the Threshold Appreciation Price but greater than or equal
to the Floor Price  Between [●] and [●] shares, determined by dividing $1,000 by
the Applicable Market Value of the PG&E common stock




Less than the Floor Price  [●] shares (approximately equal to $1,000 divided by
the Floor Price)






--------------------------------------------------------------------------------













Applicable Market Value:




Conversion at the Option of the Holder:
  
The “Applicable Market Value” shall be the 10-trading day VWAP immediately
preceding the applicable Mandatory Conversion Date


At any time prior to final Mandatory Conversion Date, holders of the Mandatory
Convertible Preferred Stock have the option to elect to convert their shares of
the Mandatory Convertible Preferred Stock in whole or in part (but in no event
less than one share of the Mandatory Convertible Preferred Stock), into shares
of PG&E common stock at the Minimum Conversion Rate of shares of PG&E common
stock per share of the Mandatory Convertible Preferred Stock. This Minimum
Conversion Rate is subject to standard anti-dilution adjustments.


Limitation on Ownership


No holder, together with persons who have a formal or informal understanding
with such assignee to make a coordinated acquisition of stock, shall acquire
beneficial ownership (within the meaning of Section 382 and the Treasury
Regulations) of more than 4.75% of the outstanding Mandatory Convertible
Preferred Stock without the prior written consent of PG&E.

 







--------------------------------------------------------------------------------



Exhibit B


Wildfires


1.Butte Fire (2015)
2.North Bay Wildfires (2017):
a.LaPorte
b.McCourtney
c.Lobo
d.Honey
e.Redwood / Potter Valley
f.Sulphur
g.Cherokee
h.37
i.Blue
j.Pocket
k.Atlas
l.Cascade
m.Nuns
n.Adobe
o.Norrbom
p.Pressley
q.Partrick
r.Pythian / Oakmont
s.Maacama
t.Tubbs
u.Point
v.Sullivan
3.Camp Fire (2018)








1 Capitalized terms used but not otherwise herein defined shall have the
meanings ascribed to such terms in the Backstop Commitment Letters




--------------------------------------------------------------------------------



Exhibit B


Release


The [Debtors](1) and the undersigned party or personal representative (either
being referred to herein as “Releasor”), individually and on behalf of the
estate of the Releasor agree as follows:


Releasor filed a claim (the “Claim”) against the Debtors arising out of the
wildfires listed in Schedule 1 (the “Wildfires”). The Debtors have reviewed the
Claim, determined it to be compensable in the amount of $[____], and offered to
settle it at this amount (the “Claim Amount”).


By returning this signed Release to the Debtors, the Releasor is agreeing to
accept the Debtors’ offer to fully settle the Claim at the Claim Amount, and
agreeing that the payment of the Claim Amount constitutes payment in full on the
Claim and fully satisfies the Releasor’s losses resulting or arising from the
Wildfires.


In consideration for the agreements described in this Release and other good and
valuable consideration, and because the Debtors are able to pay and are actually
paying the Claim Amount in full, Releasor, on his, her, or its own behalf and on
behalf of the Releasor’s heirs, legal representatives, successors or assigns,
hereby waives and fully releases Releasor’s insurance carriers and past and
present holders of insurance subrogation claims against the Debtors (and their
direct and indirect assignors), and each of their directors, officers, agents,
consultants, financial advisors, employees, attorneys, predecessors, successors
and assigns (collectively the “Releasees”) from, any and all actions, causes of
action, claims, demands, damages, costs, expenses, compensation and other
amounts, of any nature, known or unknown, contingent or fixed, liquidated or
unliquidated, matured or unmatured, that Releasor or any applicable underlying
insured may have concerning or alleging that Releasor has not been made whole
for its losses resulting from, arising out of, or relating to, the Wildfires.
Releasor is not releasing any claims Releasor may have against any Releasee
other than the Releasor’s foregoing release of made-whole claims.


Releasor agrees that each Releasee shall be a third-party beneficiary of this
Release and may enforce this Release and any rights or remedies set forth
herein. Further, Releasor understands that the order confirming the Debtors’
plan of reorganization shall deem each holder of a subrogation claim that is a
third party beneficiary of this release to have released Releasor from any claim
to Releasor’s recovery from the Debtors on account of the Claim.


TO THE EXTENT APPLICABLE, RELEASOR HEREBY WAIVES ALL RIGHTS UNDER CALIFORNIA
CIVIL CODE SECTION 1542 AND UNDER ANY OTHER FEDERAL OR STATE LAW OF SIMILAR
EFFECT. CALIFORNIA CIVIL CODE SECTION 1542 PROVIDES THAT “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND
THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.” RELEASOR ACKNOWLEDGES THAT HE OR
SHE HAS BEEN ADVISED BY HIS OR HER ATTORNEY(S) CONCERNING, AND IS FAMILIAR WITH,
THE EFFECT OF THIS WAIVER. RELEASOR UNDERSTANDS AND ACKNOWLEDGES THAT THIS
WAIVER PREVENTS RELEASOR FROM MAKING ANY CLAIM AGAINST THE RELEASEES FOR
ADDITIONAL DAMAGES EXCEPT AS SPECIFICALLY PROVIDED HEREIN. RELEASOR ACKNOWLEDGES
THAT HE OR SHE INTENDS THESE CONSEQUENCES.




(1) Debtors herein may be conformed to the name of an eventual settlement trust,
as appropriate. References to trust distribution procedures may also be included
where necessary.






--------------------------------------------------------------------------------



This Release contains the entire agreement between the parties as to the subject
matter hereof. If there is a conflict between this Release and any other prior
or contemporaneous agreement between the parties concerning the subject matter
of the Release, the Release controls.


The law of the State of California shall govern the meaning of this Release.


Releasor states that he, she, or it is of legal age, with no mental disability
of any kind, and is fully and completely competent to execute this Release on
Releasor’s own behalf. Releasor further states that this Release has been
explained to Releasor and that Releasor knows the contents as well as the effect
thereof. Releasor further acknowledges that Releasor executed this Release after
consulting with Releasor’s attorney or the opportunity to consult with an
attorney.


I am ☐ the Releasor or ☐ the personal representative of the Releasor.


Executed on this [●] day of [●], 20[●].



Signature of Releasor

Printed Name of Releasor







--------------------------------------------------------------------------------



Schedule 1


1.2017 North Bay Wildfires
a.37
b.Atlas
c.Blue
d.Cascade/LaPorte Complex
e.Cherokee
f.Honey
g.Lobo
h.Maacama
i.McCourtney
j.Nuns Complex (including Adobe, Norrbom, Nuns, Partrick, Pressley,
Pythian/Oakmont)
k.Pocket
l.Point
m.Redwood/Potter Valley Complex
n.Sullivan
o.Sulphur
p.Tubbs


1.2018 Camp Fire








--------------------------------------------------------------------------------



Exhibit C
TRANSFER AGREEMENT
The undersigned (together with its affiliates, the “Transferee”) (a) hereby
acknowledges that it has read and understands the Restructuring Support
Agreement, dated as of                          2019 (the “Agreement”),1 by and
among the Company and each of the Consenting Creditors party thereto,
(b) desires to acquire the Claims described below (the “Transferred Claims”)
from one of the Consenting Creditors (the “Transferor”), (c) agrees to abide by
and join any allocation agreement previously entered into by and among the
Consenting Creditors, and (d) hereby irrevocably agrees that it and its
affiliates shall be bound by the terms and conditions of the Agreement to the
same extent Transferor was thereby bound with respect to the Transferred Claims,
and it and its affiliates shall be deemed a Consenting Creditor for all purposes
under the Agreement.
The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the Agreement, (ii) to be bound by the vote of the
Transferor if cast prior to the effectiveness of the transfer of the Transferred
Claims, except as otherwise provided in the Agreement and (iii) that each of the
Parties shall be an express third-party beneficiary of this Transfer Agreement
and shall have the same recourse against the Transferee under the Agreement as
such Party would have had against the Transferor with respect to the Transferred
Claims.


TRANSFEREE
___________________________________
By:
Name:
Title:
Subrogation Claims:












--------------------------------------------------------------------------------



Exhibit D
Joinder
The undersigned (together with its affiliates, the “Joining Party”) (a) hereby
acknowledges that it has read and understands the Restructuring Support
Agreement, dated as of                          2019 (the “Agreement”),2 by and
among the Company and each of the Consenting Creditors party thereto,
(b) desires to join and hereby irrevocably agrees that it and its affiliates
shall be bound by the terms and conditions of the Agreement in all respects, and
it and its affiliates shall be deemed a Consenting Creditor for all purposes
under the Agreement, and (c) agrees to abide by and join any allocation
agreement previously entered into by and among the Consenting Creditors.


Joining Party
___________________________________
By:
Name:
Title:


Subrogation Claims
        $      

Notice Address:






Attn:


Fax:


Email:









2 Capitalized terms used but not defined herein have the meanings ascribed to
such terms in the Agreement



